EXHIBIT 10.45

 

OFFICE LEASE

 

WARNER CENTER PLAZA

 

AH WARNER CENTER PROPERTIES,

LIMITED LIABILITY COMPANY,

a Delaware limited liability company

 

as Landlord,

 

and

 

FOUNDATION HEALTH SYSTEMS, INC.,

a Delaware corporation,

 

as Tenant.

 

WARNER CENTER PLAZA

[Foundation Health Systems]



--------------------------------------------------------------------------------

WARNER CENTER PLAZA

 

SUMMARY OF BASIC LEASE INFORMATION

 

The undersigned hereby agree to the following terms of this Summary of Basic
Lease Information (the “Summary”). This Summary is hereby incorporated into and
made a part of the attached Office Lease (the “Office Lease”) which pertains to
the “Project”, as that term is defined in the Office Lease, commonly known as
“Warner Center Plaza” located in Woodland Hills, California. This Summary and
the Office Lease are collectively referred to herein as the “Lease.” Each
reference in the Office Lease to any term of this Summary shall have the meaning
set forth in this Summary for such term. In the event of a conflict between the
terms of this Summary and the Office Lease, the terms of the Office Lease shall
prevail. Any capitalized terms used herein and not otherwise defined herein
shall have the meanings set forth in the Office Lease.

 

TERMS OF LEASE

(References are to the Office Lease)

--------------------------------------------------------------------------------

  

DESCRIPTION

--------------------------------------------------------------------------------

1.      Date:

   September 9, 1998.

2.      Landlord:

  

AH WARNER CENTER PROPERTIES,

LIMITED LIABILITY COMPANY, a Delaware limited liability company.

3.      Tenant:

  

FOUNDATION HEALTH SYSTEMS, INC.,

a Delaware corporation.

4.      Premises (Article 1).

    

4.1    Building Address:

   21650 Oxnard Street, Woodland Hills, California 91367.

 

-i-

WARNER CENTER PLAZA

[Foundation Health Systems]



--------------------------------------------------------------------------------

4.2    Premises:

   Initially, approximately 88,743 rentable square feet of space, of which
24,951 rentable (23,161 usable) square feet are located on the 25th floor of the
Building (25th Floor Space), 25,517 rentable (23,656 usable) square feet are
located on the 24th floor of the Building (24th Floor Space), 25,517 rentable
(23,656 usable) square feet are located on the 22nd floor of the Building (22nd
Floor Space) and 12,758 rentable (11,143 usable) square feet are located on the
21st floor of the Building (Initial 21st Floor Space), as further set forth in
Exhibit A to the Office Lease. The Must Take Space shall be added to the
Premises as provided in Section 1.5 of the Office Lease, whereupon the Premises
shall consist of a total of 101,502 rentable square feet.

5.      Lease Term (Article 2).

    

5.1    Length of Term:

   Periods expiring on the Lease Expiration Date.

5.2    Lease Commencement Dates:

   The Lease Commencement Date for the 25th Floor Space shall be the earlier to
occur of (i) the date upon which Tenant first commences to conduct business in
the 25th Floor Space, and (ii) September 1, 1998 (subject to Section 5 of the
Tenant Work Letter). The Lease Commencement Date for the 24th Floor Space shall
be the earlier to occur of (i) the date upon which Tenant first commences to
conduct business in the 24th Floor Space, and (ii) December 1, 1998 (subject to
Section 5 of the Tenant Work Letter). The Lease Commencement Date for the 22nd
Floor Space shall be the earlier of (i) the date upon which Tenant first
commences to conduct business in the 22nd Floor Space, and (ii) February I, 1999
(subject to Section 5 of the Tenant Work Letter). The Lease Commencement Date
for the Initial 21st Floor Space shall be the earlier of (i) the date upon which
Tenant commences to conduct business in the Initial 21st Floor Space, and (ii)
October 1, 1998 (subject to Section 5 of the Tenant Work Letter).

 

-ii-

 

WARNER CENTER PLAZA

[Foundation Health Systems]



--------------------------------------------------------------------------------

 

    

5.3    Lease Expiration Date:

   For the 25th Floor Space, the 24th Floor Space, the Initial 21st Floor Space
and the Must Take Space (collectively, the “Majority Space”), the Lease
Expiration Date shall be the later of (i) the day preceding the date which is
six (6) years after the 24th Floor Space Lease Commencement Date, or (ii)
December 31, 2004. For the 22nd Floor Space, the Lease Expiration Date shall be
the later of (a) the day preceding the date which is six (6) years after the
22nd Floor Space Lease Commencement Date, or (b) December 31, 2004.

 

-iii-

 

WARNER CENTER PLAZA

[Foundation Health Systems]



--------------------------------------------------------------------------------

6. Base Rent (Article 3):

 

Period

--------------------------------------------------------------------------------

  

Annual

Base Rent

--------------------------------------------------------------------------------

   

Monthly
Installment

of Base Rent

--------------------------------------------------------------------------------

    Monthly Rental Rate per
Rentable Square Foot


--------------------------------------------------------------------------------

1/1/99 - l/31/99†

     —       $ 135,935.90     $ 2.15

2/1/99 - 12/31/01

   $ 2,289,569.40 *   $ 190,797.45 *   $ 2.15

1/1/02 - 1/31/02

     —       $ 225,827.80 **    
 
  $2.25 for all but 22nd
Floor Space/$2.15 for
22nd Floor Space

2/1/02 - 12/31/04

   $ 2,740,554.00 **   $ 228,379.50 **   $ 2.25

1/1/05 - 1/31/05

     —       $ 57,413.25     $ 2.25

 

Tenant shall have no obligation to pay Base Rent for any portion of the Premises
from and after the fixed date component of the Lease Commencement Date for such
portion of the Premises specified in Section 5.2 of this Summary above (i.e.,
September 1, 1998 for the 25th Floor Space, December 1, 1998 for the 24th Floor
Space and October 1, 1998 for the Initial 21st Floor Space) until January 1,
1999; however, if Tenant commences to conduct business in any such portion of
the Premises on or before said fixed dates, then Base Rent shall be due and
payable for such portion of the Premises at the rate of $2.15 per rentable
square foot per month from the date such occupancy commences until such fixed
date. By way of example, if Tenant commences to conduct business in the (a) 25th
Floor Space on August 15, 1998, Base Rent shall be due and payable for such
space for the period from August 15, 1998 through and including August 31, 1998,
and (b) 24th Floor Space on November 20, 1998, Base Rent shall be due and
payable for such space for the period from November 20, 1998 through and
including November 30, 1998. If the Lease Commencement Date for the 25th Floor
Space, the 24th Floor Space or the Initial 21st Floor Space occurs after January
1, 1999 (or if the Lease Commencement Date for the 22nd Floor Space occurs after
February 1, 1999), Tenant shall have no obligation to pay Base Rent for such
portion of the Premises until the actual Lease Commencement Date for such
portion.

 

† Assumes that Lease Commencement Dates for all space other than the 22nd Floor
Space and the Must Take Space has occurred on or before January 1, 1999 and that
the 22nd Floor Space Lease Commencement Date occurs on February 1, 1999.

 

* Subject to increase upon addition of the Must Take Space pursuant to, and in
accordance with, Section 1.5 of the Office Lease below.

 

** Includes Base Rent for the Must Take Space.

 

-iv-

 

WARNER CENTER PLAZA

[Foundation Health Systems]



--------------------------------------------------------------------------------

7.      Additional Rent (Article 3).     

7.1    Base Year:

   The calendar year of 1999.

7.2    Tenant’s Share and Tenant’s Building Share (for initial Premises
including Must Take Space):

   17.30%

7.3    Tenant’s Common Area Share (for initial Premises including Must Take
Space):

   8.75%

8.      Security Deposit (Article 4):

   Waived.

9.      Parking Pass Ratio (Article 18):

   Four (4) parking passes for every 1,000 usable square feet of the Premises.

10.    Address of Tenant (Section 19.5):

  

Foundation Health Systems, Inc.

c/o Health Net

21600 Oxnard Street

Woodland Hills, California 91367

Attention: Director of Facilities

(Prior to and after Lease Commencement Date)

 

with copies to (after the Lease Commencement Date):

 

Foundation Health Systems, Inc.

21650 Oxnard Street, Suite 2200

Woodland Hills, CA 91367

Attention: General Counsel

 

and

 

Foundation Health Systems, Inc.

21650 Oxnard Street, Suite 2200

Woodland Hills, CA 91367

Attention: Chief Financial Officer

11.    Broker(s) (Article 14):

   CB Richard Ellis, Inc., and CBS Associates, Inc.

 

-v-

 

WARNER CENTER PLAZA

[Foundation Health Systems]



--------------------------------------------------------------------------------

INDEX

 

ARTICLE


--------------------------------------------------------------------------------

   

SUBJECT MATTER

--------------------------------------------------------------------------------

   PAGE


--------------------------------------------------------------------------------

ARTICLE  1  

PREMISES, BUILDING, PROJECT, AND COMMON AREAS

   1 1.1    

The Premises

   1 1.2    

The Building and The Project

   2 1.3    

Common Areas

   2 1.4    

Landlord’s Use and Operation of the Building, Project and Common Areas

   2 1.5    

Must Take Space

   3 1.6    

Right of First Offer

   4 ARTICLE  2  

LEASE TERM

   5 2.1    

Initial Term

   5 2.2    

Option Term

   6 ARTICLE  3  

RENT

   9 3.1    

Base Rent

   9 3.2    

Additional Rent

   9 3.3    

Definitions of Key Terms Relating to Additional Rent

   10 3.4    

Allocation of Direct Expenses

   18 3.5    

Calculation and Payment of Additional Rent

   19 3.6    

Landlord’s Books and Records

   20 ARTICLE  4  

[INTENTIONALLY OMITTED]

   21 ARTICLE  5  

USE OF PREMISES

   21 5.1    

Permitted Use

   21 5.2    

Prohibited Uses

   21 5.3    

Labor Harmony

   21 ARTICLE  6  

REPAIRS, ADDITIONS AND ALTERATIONS

   22 6.1    

Repairs

   22 6.2    

Landlord’s Consent to Alterations

   24 6.3    

Manner of Construction

   24 6.4    

Payment for Improvements

   25 6.5    

Construction Insurance

   25 6.6    

Landlord’s Property

   25 ARTICLE  7  

INSURANCE

   26 7.1    

Indemnification and Waiver

   26 7.2    

Landlord’s Insurance

   27 7.3    

Tenant’s Insurance

   27 7.4    

Form of Policies

   29

 

-vi-



--------------------------------------------------------------------------------

7.5    

Subrogation

   29 7.6    

Additional Insurance Obligations

   29 ARTICLE  8  

DAMAGE AND DESTRUCTION

   30 8.1    

Repair of Damage to Premises by Landlord

   30 8.2    

Landlord’s Option to Repair

   31 8.3    

Waiver of Statutory Provisions

   32 8.4    

Damage Near End of Term

   32 8.5    

Insurance Proceeds Upon Termination

   32 ARTICLE  9  

PERSONAL PROPERTY AND OTHER TAX

   33 ARTICLE  10  

SERVICES AND UTILITIES

   33 10.1    

Standard Tenant Services

   33 10.2    

Overstandard Tenant Use

   35 10.3    

Interruption of Use

   35 10.4    

Additional Services

   37 ARTICLE  11  

ASSIGNMENT AND SUBLETTING

   37 11.1    

Transfers

   37 11.2    

Landlord’s Consent

   38 11.3    

Transfer Premium

   39 11.4    

Landlord’s Option as to Subject Space

   40 11.5    

Effect on Transfer

   41 11.6    

Additional Transfers

   41 11.7    

Non-Transfers

   41 11.8    

Landlord’s Recognition of Transfers upon Lease Termination

   42 ARTICLE  12  

DEFAULTS; REMEDIES

   43 12.1    

Events of Default

   43 12.2    

Remedies Upon Default

   43 12.3    

Sublessees of Tenant

   44 12.4    

Waiver of Default

   44 12.5    

Efforts to Relet

   44 12.6    

Landlord Default

   45 ARTICLE  13  

CONDEMNATION

   45 13.1    

Permanent Taking

   45 13.2    

Temporary Taking

   46 ARTICLE  14  

BROKERS

   46 ARTICLE  15  

LANDLORD’S LIABILITY

   46 ARTICLE  16  

INTENTIONALLY OMITTED

    

 

-vii-



--------------------------------------------------------------------------------

ARTICLE  17  

WARNER CENTER ASSOCIATION

   47 ARTICLE  18  

TENANT PARKING

   47 ARTICLE  19  

MISCELLANEOUS PROVISIONS

   48 19.1      

Estoppel Certificates

   48 19.2      

Partial Invalidity

   49 19.3      

Time of Essence

   49 19.4      

Captions

   49 19.5      

Notices

   49 19.6      

Nonwaiver

   50 19.7      

Holding Over

   50 19.8      

Waiver of Default

   50 19.9      

Binding Effect

   51 19.10    

Governing Law

   51 19.11    

Subordination

   51 19.12    

Waiver of Jury Trial; Attorney’s Fees

   51 19.13    

Entry by Landlord

   52 19.14    

Intentionally Omitted

   52 19.15    

Surrender of Premises; Ownership and Removal of Trade Fixtures

   52 19.16    

Entire Agreement

   53 19.17    

Signs

   53 19.18    

Covenant Against Liens

   56 19.19    

Terms

   56 19.20    

Prohibition Against Recording

   56 19.21    

Intentionally Omitted

   56 19.22    

Quiet Enjoyment

   57 19.23    

Improvement of the Premises

   57 19.24    

Force Majeure

   57 19.25    

Rentable Square Feet of Premises, Building, and Project

   57 19.26    

Transportation Management

   57 19.27    

Compliance With Law

   58 19.28    

Late Charges

   58 19.29    

Hazardous Material

   59 19.30    

Landlord’s Right to Cure Default; Payments by Tenant

   59 19.31    

No Air Rights

   60 19.32    

Modification of Lease

   60 19.33    

Transfer of Landlord’s Interest

   60 19.34    

Landlord’s Title

   61 19.35    

Relationship of Parties

   61 19.36    

Application of Payments

   61 19.37    

No Warranty

   61 19.38    

Right to Lease

   61 19.39    

Submission of Lease

   61

 

 

-viii-



--------------------------------------------------------------------------------

19.40   

Independent Covenants

   61 19.41   

Waiver of Redemption by Tenant

   61 19.42   

Joint and Several

   62 19.43   

Project or Building Name and Signage

   62 19.44   

No Discrimination

   62 19.45   

Landlord Renovations

   62 19.46   

Communication Equipment

   63 19.47   

Stairwell Access

   64 19.48   

Patio Area

   64 19.49   

Waiver of Consequential Damages

   65 19.50   

Reasonableness

   65

 

EXHIBITS

 

A    OUTLINE OF PREMISES B    SITE PLAN/PROJECT COMMON AREAS C    TENANT WORK
LETTER D    FORM OF NOTICE OF LEASE TERM DATES E    RULES AND REGULATIONS F   
FORM OF TENANT’S ESTOPPEL CERTIFICATE G    SUBORDINATION OF DEED OF TRUST
AGREEMENT H    LIST OF SUPERIOR RIGHTS I    JANITORIAL SPECIFICATIONS J   
MONUMENT SIGNAGE LOCATION

 

-ix-



--------------------------------------------------------------------------------

WARNER CENTER PLAZA

 

INDEX OF MAJOR DEFINED TERMS

 

DEFINED TERMS

--------------------------------------------------------------------------------

   PAGE


--------------------------------------------------------------------------------

22nd Floor Space

   i

24th Floor Space

   i

25th Floor Space

   i

Additional Rent

   9

Affected Area

   36

Affiliate

   41

Affiliated Assignee

   42

Alterations

   24

Approved Working Drawings

   Exhibit C

Architect

   Exhibit C

Base Rent

   9

Base Year

   10

Base, Shell and Core

   1

Brokers

   46

Building

   2

Building Common Areas

   2

Building Direct Expenses

   10

Building Operating Expenses

   10

Building Tax Expenses

   10

Certifying Contractor

   31

Claims

   26

Common Areas

   2

Communication Equipment

   63

Communication Equipment Notice

   63

Comparable Transactions

   6

Construction Drawings

   Exhibit C

Contemplated Effective Date

   40

Contemplated Term

   40

Contemplated Transfer Space

   40

Contract

   8

Contractor

   8

Control

   42

Cost Pools

   18

Cure Notice

   36

Damage Termination Date

   31

Damage Termination Notice

   31

Deed of Trust

   Exhibit G

Direct Expenses

   10

Economic Terms

   4

 

-x-

 

WARNER CENTER PLAZA

[Foundation Health Systems]



--------------------------------------------------------------------------------

Emergency Cure Period

   23

Emergency Notice

   23

Engineers

   Exhibit C

Essential Services

   36

Estimate

   19

Estimate Statement

   19

Estimated Additional Rent

   19

Expense Year

   10

Exterior Signage

   55

Final Costs

   8

Final Retention

   5

Final Space Plan

   Exhibit C

Final Working Drawings

   Exhibit C

First Offer Commencement Date

   5

First Offer Notice

   4

Final Offer Space

   4

Flex Passes

   47

Force Majeure

   57

Hazardous Material

   59

Holidays

   33

HVAC

   33

Information Estimate

   7

Initial 21st Floor Space

   i

Intention to Transfer Notice

   40

Interest Rate

   58

Landlord

   1

Landlord Delay

   12

Landlord Parties

   26

Landlord Repair Items

   22

Landlord Work

   Exhibit C

Landlord’s Designee

   48

Laws

   58

Lease

   1

Lease Expiration Date

   6

Lease Term

   5

Lease Year

   6

Legal Requirements

   22

Majority Space

   ii

Monument Signage

   54

Must Take Space

   3

Must Take Space Commencement Date

   3

Must Take Space Term

   3

Necessary Action

   23

Notice Date

   23

Notices

   49

 

-xi-

 

WARNER CENTER PLAZA

[Foundation Health Systems]



--------------------------------------------------------------------------------

Objectionable Name

   54

Offset Right

   23

Operating Expenses

   10

Option Notice

   7

Option Rent

   6

Option Right Notice

   7

Option Term

   6

Original Tenant

   5

Outside Agreement Date

   7

Package Units

   33

Payment Notice

   Exhibit C

Permits

   Exhibit C

Premises

   1

Project

   2

Project Common Areas

   2

Proposition 13

   16

Refusal Notice

   Exhibit C

Renovations

   62

Rent

   9

Repair Invoice

   23

Repair Notice

   23

Required Action

   23

Review Period

   20

Roof Passes

   47

Rules and Regulations

   21

Second Notice

   23

Secured Areas

   52

Six Month Period

   41

Specifications

   Exhibit C

Standard Improvement Package

   Exhibit C

Statement

   19

Structure Two Passes

   47

Subject Space

   37

Subleasing Costs

   39

Summary

   1

Superior Rights

   4

Systems and Equipment

   15

Tax Expenses

   15

Tenant

   1

Tenant Improvement Allowance

   Exhibit C

Tenant Improvement Allowance Items

   Exhibit C

Tenant Improvements

   Exhibit C

Tenant Insured Items

   26

Tenant Parties

   26

Tenant’s Agents

   8

 

-xii-

 

WARNER CENTER PLAZA

[Foundation Health Systems]



--------------------------------------------------------------------------------

Tenant’s Building Share

   18

Tenant’s Common Area Share

   18

Tenant’s Review Period

   7

Tenant’s Share

   17

Tenant’s Share of Building Direct Expenses

   18

Transfer Notice

   37

Transfer Premium

   39

Transferee

   37

Transfers

   37

Uncontrollable Delay

   12

 

-xiii-

 

WARNER CENTER PLAZA

[Foundation Health Systems]



--------------------------------------------------------------------------------

OFFICE LEASE

 

This Office Lease, which includes the preceding Summary of Basic Lease
Information (the “Summary”) attached hereto and incorporated herein by this
reference (the Office Lease and Summary are collectively referred to herein as
the “Lease”), dated as of the date set forth in Section 1 of the Summary is made
by and between AH WARNER CENTER PROPERTIES, LIMITED LIABILITY COMPANY, a
Delaware limited liability company (“Landlord”), and FOUNDATION HEALTH SYSTEMS,
INC., a Delaware corporation (“Tenant”).

 

ARTICLE 1

 

PREMISES, BUILDING, PROJECT, AND COMMON AREAS

 

1.1 The Premises. Upon and subject to the terms, covenants and conditions
hereinafter set forth in this Lease, Landlord hereby leases to Tenant and Tenant
hereby leases from Landlord the premises set forth in Section 4.2 of the Summary
(the “Premises”). The outline of the Premises is set forth in Exhibit A attached
hereto. Notwithstanding the foregoing, the Premises shall be increased as of the
Must Take Space Commencement Date to include the Must Take Space in accordance
with, and subject to Section 1.5 of this Lease. Tenant’s rights to the Premises
include the limited right to use and access the janitorial closet and the
electrical and telephone rooms on the floors containing the Premises as
reasonably necessary for Tenant’s effective and efficient use of the Premises,
subject to Landlord’s notice and consent rights under Section 6.2 below. Tenant
shall also be permitted to enter such areas to service its equipment. Tenant
shall have the right to use, or access, any ceilings or space above and the
ceilings and floors on the floors containing the Premises to the extent
necessary to service Tenant’s equipment in the Premises and to run wires, cables
and other conduits to the Premises to the extent permitted by applicable laws,
subject to Landlord’s notice and consent rights under Section 6.2 below. In
addition, Tenant shall be allowed to use such space as necessary for providing
utility services such as the installation of computer cable conduits and core
drilling, subject to Landlord’s consent rights under Section 6.2 below. Tenant’s
rights to the Premises include the right to use and access any floors or walls
on the floors containing the Premises to install equipment, wiring, cables,
conduits and the like as necessary to service Tenant’s equipment in the
Premises, subject to Landlord’s notice and consent rights under Section 6.2
below. Tenant shall be entitled to, and Landlord shall provide at no additional
cost to Tenant, non-exclusive use of the existing underground cabling conduit(s)
between the building located at 21600 Oxnard Street and the Building, and the
riser space in the Building, in order for Tenant to achieve telephone and data
network transmission connectivity between the Premises and all other premises of
Tenant and its Affiliates (including, without limitation, Health Net) located in
the Building and at the building located at 21600 Oxnard Street, Woodland Hills,
California. Tenant acknowledges that it has independently determined that said
existing conduit(s) and riser(s) shall be adequate for Tenant’s intended use,
and that the Landlord does not warrant the suitability of such conduit(s) and/or
riser(s) for Tenant’s use now or in the future. Furthermore, Landlord’s
responsibility for maintenance and repair of said conduit(s) and riser(s) shall
be limited to those maintenance and repair obligations as set forth elsewhere in
this Lease. Notwithstanding anything to the contrary

 

Page 1

WARNER CENTER PLAZA

[Foundation Health Systems]

                     



--------------------------------------------------------------------------------

set forth in this Lease, in no event shall Tenant take any action in the
Premises or the Building which may adversely affect the “Systems and Equipment,”
as that term is defined in Section 3.3.8 of this Lease, without the prior
written consent of Landlord.

 

1.2 The Building and The Project. The Premises are a part of the building set
forth in Section 4.1 of the Summary (the “Building”). The Building is part of an
office project known as WARNER CENTER PLAZA. The term “Project,” as used in this
Lease, shall mean (i) the Building and the “Common Areas”, as that term is
defined in Section 1.3 below, (ii) the land (which is improved with landscaping,
parking facilities and other improvements as shown on Exhibit B attached hereto)
upon which the Building and the Common Areas are located, and (iii) at
Landlord’s reasonable discretion, any additional real property, areas, land,
buildings or other improvements added thereto pursuant to the terms of Section
1.4 of this Lease; provided that no such additions shall result in an increase
in Direct Expenses allocated to Tenant under this Lease.

 

1.3 Common Areas. Tenant shall have the non-exclusive right to use in common
with other tenants in the Project, and subject to the rules and regulations
referred to in Article 5 of this Lease, those portions of the Project which are
provided, from time to time, for use in common by Landlord, Tenant and any other
tenants of the Project (such areas, together with such other portions of the
Project designated by Landlord, in its discretion, including certain areas
designated for the exclusive use of certain tenants, or to be shared by Landlord
and certain tenants, are collectively referred to herein as the “Common Areas”).
The Common Areas shall consist of the “Project Common Areas” and the “Building
Common Areas”. The term “Project Common Areas”, as used in this Lease, shall
mean the portion of the Project designated as such by Landlord, and may include,
without limitation, any fixtures, systems, signs, facilities, parking areas,
gardens, parks or other landscaping contained, maintained or used in connection
with the Project, and may include any city sidewalks adjacent to the Project,
pedestrian walkway system, whether above or below grade, park or other
facilities open to the general public and roadways, sidewalks, walkways,
parkways, driveways and landscape areas appurtenant to the Project. The location
of the Project Common Areas as of the date of this Lease is shown on Exhibit B
attached hereto. The term “Building Common Areas”, as used in this Lease, shall
mean the portions of the Common Areas located within the Building designated as
such by Landlord, and may include, without limitation, the common entrances,
lobbies, atrium areas, restrooms, elevators, stairways and accessways, loading
docks, ramps, drives, platforms, passageways, serviceways, common pipes,
conduits, wires, equipment, loading and unloading areas, parking facilities and
trash areas servicing the Building. The Common Areas shall be maintained and
operated in a first class manner.

 

1.4 Landlord’s Use and Operation of the Building, Project, and Common Areas.
Provided Landlord does not unreasonably interfere with Tenant’s normal and
customary business operations and to the extent the Tenant Improvements and
Alterations are not damaged and Tenant is not denied the beneficial use of its
Premises, Landlord reserves the right from time to time without notice to Tenant
(i) to close temporarily any of the Common Areas; (ii) to make changes to the
Common Areas, including, without limitation, changes in the location, size,
shape and number of street entrances, driveways, ramps, entrances, exits,
passages, stairways and other

 

Page 2

WARNER CENTER PLAZA

[Foundation Health Systems]

                     



--------------------------------------------------------------------------------

ingress and egress, direction of traffic, landscaped areas, loading and
unloading areas, and walkways; (iii) to expand the Building; (iv) to add
additional buildings and improvements to the Common Areas; (v) to designate land
outside the Project to be part of the Project, and in connection with the
improvement of such land to add additional buildings and common areas to the
Project and/or to delete land and improvements from the Project; (vi) to use the
Common Areas while engaged in making additional improvements, repairs or
alterations to the Project or to any adjacent land, or any portion thereof; and
(vii) to do and perform such other acts and make such other changes in, to or
with respect to the Project, Common Areas and Building or the expansion thereof
as Landlord may deem to be appropriate; provided that Landlord’s actions under
items (iii), (iv), (v) and (vi) shall not result in an increase in Direct
Expenses allocated to Tenant under this Lease.

 

1.5 Must Take Space. Landlord hereby agrees to lease to Tenant and Tenant hereby
agrees to add to the Premises the remainder of the twenty-first (21st) floor of
the Building, which remainder consists of approximately 12,759 rentable (11,143
usable) square feet (the “Must Take Space”).

 

1.5.1 Must Take Space Commencement Date. The effective date of Tenant’s lease of
the Must Take Space (the “Must Take Space Commencement Date”) shall be April 1,
1999 (subject to Section 5 of the Tenant Work Letter). However, if Tenant
commences to conduct business operations in any portion of the Must Take Space
prior to the Must Take Space Commencement Date, then Base Rent shall be due and
payable for such portion of the Must Take Space at the rate of $2.15 per
rentable square foot per month with respect to that portion of the Must Take
Space from which Tenant has commenced to conduct business operations from the
date Tenant first commences to conduct such business operations until the Must
Take Space Commencement Date and all other terms and conditions of this Lease
shall apply to such occupancy. The Must Take Space shall be improved by Tenant
at the same time the initial Premises are improved and the Must Take Space shall
be improved pursuant to the provisions of Exhibit C hereto. Landlord shall not
permit any third party to use or occupy the Must Take Space prior to the Must
Take Space Commencement Date. Accordingly, effective upon the Must Take Space
Commencement Date, the Premises shall be increased to include the Must Take
Space. Landlord and Tenant hereby agree that such addition of the Must Take
Space to the Premises shall, effective as of the Must Take Space Commencement
Date, increase the number of rentable square feet leased by Tenant in the
Building to a total of approximately 101,502 rentable (92,759 usable) square
feet.

 

1.5.2 Term and Monthly Base Rent for the Must Take Space. The Lease Term for
Tenant’s lease of the Must Take Space (“Must Take Space Term”) shall commence on
the Must Take Space Commencement Date and shall expire co-terminously with
Tenant’s lease of the Majority Space on the Lease Expiration Date for such space
as the same may be extended pursuant to Section 2.2. During the Must Take Space
Term, Tenant shall pay in accordance with the provisions of this Section 1.5.2,
Base Rent for the Must Take Space as follows:

 

Page 3

WARNER CENTER PLAZA

[Foundation Health Systems]

                     



--------------------------------------------------------------------------------

Period

--------------------------------------------------------------------------------

   Monthly Base Rent


--------------------------------------------------------------------------------

   Monthly Base Rent Per
Rentable Square Foot


--------------------------------------------------------------------------------

Must Take Space

   $ 27,431.85    $ 2.15

Commencement Date – Lease

             

Year 3 4/1/99

             

Lease Year 4 – Lease Year 6

   $ 28,707.75    $ 2.25

 

1.6 Right of First Offer. Landlord hereby grants to Tenant a right of first
offer with respect to that certain space consisting of all space on the
twentieth (20th) and twenty-third (23rd) floors of the Building which are not
leased to other tenants as of the date of this Lease (“First Offer Space”). If
Tenant does not lease any increment of First Offer Space after being offered
such space in accordance with the terms of this Section 1.6, Tenant shall have
no further right to lease such increment of First Offer Space. Notwithstanding
the foregoing, such first offer right shall be subordinate and secondary to all
rights of expansion, first refusal, first offer or similar rights granted to the
tenants of the Building as of the date of this Lease (collectively, the
“Superior Rights”), which Superior Rights are set forth on Exhibit H attached to
this Lease. Tenant’s right of first offer shall be on the terms and conditions
set forth in this Section 1.6.

 

1.6.1 Procedure for Offer. Landlord shall notify Tenant (the “First Offer
Notice”) the first time after the date of this Lease that Landlord receives a
proposal or request for proposal for all or any portion of the First Offer Space
which Landlord would seriously consider. The First Offer Notice shall describe
the space which is the subject of the First Offer Notice and shall set forth the
size and location of such space, the economic terms and conditions which
Landlord would accept for Tenant’s lease of such space (collectively, the
“Economic Terms”), including, without limitation, the Base Rent, any
contribution by Landlord to Direct Expenses, any concessions and any
contribution by Landlord to the improvement of the First Offer Space. Such
Economic Terms shall constitute Landlord’s good faith determination of the then
prevailing fair market economic terms for such space.

 

1.6.2 Procedure for Acceptance. If Tenant wishes to exercise Tenant’s right of
first offer with respect to the space described in the First Offer Notice, then
within ten (10) business days after delivery of the First Offer Notice to
Tenant, Tenant shall deliver notice to Landlord of Tenant’s intention to
exercise its right of first offer with respect to the entire space described in
the First Offer Notice. If concurrently with Tenant’s exercise of the first
offer right, Tenant notifies Landlord that it does not accept the Economic Terms
set forth in the First Offer Notice, Landlord and Tenant shall, for a period of
fifteen (15) business days after Tenant’s exercise, negotiate in good faith to
reach agreement as to such Economic Terms. If Tenant does not so notify Landlord
that it does not accept the Economic Terms set forth in the First Offer Notice
concurrently with Tenant’s exercise of the first offer right, the Economic Terms
shall be as set forth in the First Offer Notice. In addition, if Tenant does not
exercise its right of first offer within the ten (10) business day period, or,
if Tenant exercises its first offer right but timely objects to Landlord’s
determination of the Economic Terms and if Landlord and Tenant are unable to
reach agreement on such Economic Terms within said fifteen (15) business day
period, then

 

Page 4

WARNER CENTER PLAZA

[Foundation Health Systems]

                     



--------------------------------------------------------------------------------

Landlord shall be free to lease the space described in the First Offer Notice to
anyone to whom Landlord desires on any terms Landlord desires and Tenant’s right
of first offer shall terminate as to the First Offer Space described in the
First Office Notice; provided that, If Landlord desires to lease the same First
Offer Space to any third party but increase or decrease the size of such First
Offer Space by more than twenty percent (20%), Landlord shall be required to
give Tenant another First Offer Notice with respect to such increased or
decreased First Offer Space and Tenant’s rights in connection therewith shall
renew under this Section 1.6, except that the ten (10) and fifteen (15) business
day periods set forth above shall be reduced to five (5) and ten (10) business
days, respectively. Notwithstanding anything to the contrary contained herein,
Tenant must elect to exercise its right of first offer, if at all, with respect
to all of the space offered by Landlord to Tenant at any particular time, and
Tenant may not elect to lease only a portion thereof.

 

1.6.3 Lease of First Offer Space. If Tenant timely exercises Tenant’s right to
lease the First Offer Space as set forth herein, Landlord and Tenant shall
execute an amendment adding such First Offer Space to this Lease upon the same
non-economic terms and conditions as applicable to the initial Premises, and the
Economic Terms and conditions as provided in this Section 1.6. Tenant shall
commence payment of Rent for the First Offer Space and the Lease Term of the
First Offer Space shall commence upon the date (“First Offer Commencement Date”)
which is the earlier of (i) the expiration of a reasonable build-out period
determined as a component of the Economic Terms, and (ii) the date that Tenant,
or any person occupying any of the First Offer Space with Tenant’s permission,
commences business operations from the First Offer Space, subject to any
appropriate modification with respect to such commencement of Rent as determined
as part of the Economic Terms. The Lease Term for the First Offer Space shall
expire on the Lease Expiration Date, subject to extension as provided in Section
2.2 of this Lease, co-terminously with Tenant’s lease of the Majority Space.

 

1.6.4 Termination of Right of First Offer. The rights set forth in this Section
1.6, and Landlord’s obligations with respect thereto, shall be exercisable only
by the originally-named Tenant (“Original Tenant”) and any Affiliated Assignee
(as defined in Section 11.7) (and shall not inure to the benefit of any
assignee, sublessee or other transferee of the Original Tenant’s interest in
this Lease, other than an Affiliated Assignee). Tenant’s right of first offer
hereunder shall not be effective in any period during which more than ten
percent (10%) of the rentable area of the Premises is subject to a sublease,
other than to an Affiliated Assignee. Tenant shall not have the right to lease
the First Offer Space if, as of the date of the attempted exercise of any right
of first offer by Tenant, or, at Landlords option, as of the scheduled date of
delivery of such First Offer Space to Tenant, Tenant is in default under this
Lease after notice and lapse of any applicable cure periods.

 

ARTICLE 2

 

LEASE TERM

 

2.1 Initial Term. The terms and provisions of this Lease shall be effective as
of the date of this Lease. The term of this Lease (the “Lease Term”) shall be as
set forth in Section 5.1

 

Page 5

WARNER CENTER PLAZA

[Foundation Health Systems]

                     



--------------------------------------------------------------------------------

of the Summary, shall commence on the dates set forth in Section 5.2 of the
Summary, and shall terminate on the date set forth in Section 5.3 of the Summary
(the “Lease Expiration Date”) unless this Lease is sooner terminated or extended
as hereinafter provided. For purposes of this Lease, the term “Lease Year” shall
mean each consecutive twelve (12) month period during the Lease Term; provided,
however, that the first Lease Year shall commence on January 1, 1999 and that
the last Lease Year shall end on the Lease Expiration Date for the applicable
portion of the Premises. At any time during the Lease Term, Landlord may deliver
to Tenant a factually correct notice in the form as set forth in Exhibit D,
attached hereto, which Tenant shall execute and return to Landlord within ten
(10) days of receipt thereof.

 

2.2 Option Terms. Landlord hereby grants to the Tenant two (2) options to extend
the Lease Term for a period of five (5) years each (each, an “Option Term”),
which options shall be exercisable only by written notice delivered by Tenant to
Landlord as provided in Section 2.2.2 below, provided that, as of the date of
delivery of such notice and, at Landlord’s option, as of the last day of the
initial Lease Term, Tenant is not in default under this Lease after notice and
expiration of applicable cure periods. The right contained in this Section 2.2
shall be personal to the Original Tenant and any Affiliated Assignee, and may
only be exercised by the Original Tenant or any Affiliated Assignee (and not any
other assignee, sublessee or other transferee of the Original Tenant’s interest
in this Lease). Exercise of the right under this Section 2.2 shall not be
effective if, as of the date of the Option Notice, more than ten percent (10%)
of the rentable area of the Premises is subject to a sublease other than to an
Affiliated Assignee, In no event shall Tenant be entitled to exercise the second
(2nd) option to extend unless Tenant has previously exercised the first (1st)
option to extend.

 

2.2.1 Option Rent. The Rent payable by Tenant during the Option Term (the
“Option Rent”) shall be equal to the then prevailing fair market rent for the
Premises as of the commencement date of the Option Term. The then prevailing
fair market rent shall be the rental rate, including all escalations, at which
new, non-equity, non-renewal, creditworthy tenants, as of the commencement of
the Option Term, are entering into leases for non-sublease, non-encumbered space
comparable in size, location and quality to the Premises for a term of
approximately the Option Term, which comparable space is located in comparable
buildings (“Comparable Transactions”) in Warner Center. In any determination of
Comparable Transactions, appropriate consideration should be given to annual
rental rates per rentable square foot, the standard of measurement by which the
rentable square footage is measured, the ratio of rentable square feet to
useable square feet, the type of escalation clause (e.g., whether increases in
additional rent are determined on a net or gross basis, and if gross, whether
such increases are determined according to a base year or a base dollar amount
expense stop), abatement provisions reflecting free rent, length of the lease
term, size and location of premises being leased, building standard work letter
and/or tenant improvement allowances, if any, taking into account the value of
the existing improvements in the Premises as compared to the value of the then
existing improvements for the Comparable Transactions, and other generally
applicable conditions of tenancy for such Comparable Transactions. The intent is
that Tenant will obtain the same rent and other economic benefits that Landlord
would otherwise give in Comparable Transactions. The parties agree that if
Landlord is obligated to pay a brokerage commission in connection with Tenant’s
extension, Comparable Transactions shall only include transactions in which a
broker is

 

Page 6

WARNER CENTER PLAZA

[Foundation Health Systems]

                     



--------------------------------------------------------------------------------

also paid a commission; conversely, if Landlord is not obligated to pay a
commission in connection with Tenant’s extension, then Comparable Transactions
shall only include those transactions where no brokerage commission is paid.

 

2.2.2 Exercise of Options. If Tenant wishes to exercise a renewal option
hereunder, Tenant shall, on or before the date occurring nine (9) months prior
to the expiration of the initial Lease Term for the Majority Space (or nine (9)
months prior to the expiration of the first Option Term for the Majority Space,
if applicable), exercise the option by delivering notice to Landlord of such
exercise by Tenant (the “Option Notice”). Landlord and Tenant acknowledge that
if Tenant delivers an Option Notice, the Lease Term shall be extended for the
Option Term for all space then leased by Tenant in the Building including,
without limitation, the Majority Space, the 22nd Floor Space and any First Offer
Space then leased by Tenant, that the procedure for determination of the Option
Rent as provided in this Section 2.2 below shall apply in order to determine the
Option Rent for the entire Premises (including the 22nd Floor Space), but that
the Option Terms shall commence and shall expire on slightly different dates for
the 22nd Floor Space as compared to the remainder of the Premises due to the
separate Lease Expiration Dates specified in Section 5.3 of the Summary. Failure
of Tenant to deliver the Option Notice to Landlord on or before such date shall
be deemed to constitute Tenant’s failure to exercise its option to extend. If
Tenant timely and properly exercises its option to extend, the initial Lease
Term or first Option Term, as applicable, shall be extended for the Option Term
upon all of the terms and conditions set forth in this Lease, except that the
Rent shall be the Option Rent determined as follows. Tenant shall be entitled to
request that Landlord notify Tenant of Landlord’s estimate of the Option Rent
prior to Tenant’s delivery of the Option Notice. Within thirty (30) days after
such request by Tenant (but not earlier than fifteen (15) months prior to the
expiration of the initial Lease Term or first Option Term, as applicable),
Landlord shall notify Tenant of Landlord’s estimate of the Option Rent for the
applicable Option Term (the “Information Estimate”); provided that neither
Tenant’s request for the Information Estimate nor Landlord’s notice thereof
shall create any liability for either party. Landlord shall determine the Option
Rent for the Option Term by using its good faith judgment. Whether or not
Landlord has previously delivered the Information Estimate, Landlord shall
provide written notice (“Option Rent Notice”) of Landlord’s determination of the
Option Rent within thirty (30) days after Tenant provides the Option Notice to
Landlord; provided, however, that Landlord shall not be obligated to provide the
Option Rent Notice for an Option Term prior to the date which is fifteen (15)
months before the commencement of such Option Term. Tenant shall have thirty
(30) days (“Tenant’s Review Period”) after receipt of Landlord’s Option Rent
Notice within which to accept such rental or to reasonably object thereto in
writing. Tenant’s failure to object by written notice to Landlord within said
thirty (30) day period shall be deemed to constitute Tenant’s acceptance of the
Option Rent specified by Landlord in the Option Rent Notice. In the event Tenant
timely objects in writing, Landlord and Tenant shall attempt to agree upon such
Option Rent using their best good faith efforts. If Landlord and Tenant fail to
reach agreement within thirty (30) days following Tenant’s Review Period
(“Outside Agreement Date”), then the Option Rent shall be determined by
arbitration in accordance with Sections 2.2.3.1 through 2.2.3.7 below.

 

Page 7

WARNER CENTER PLAZA

[Foundation Health Systems]

                     



--------------------------------------------------------------------------------

2.2.3 Determination of Option Rent. If Landlord and Tenant fail to reach
agreement on the Option Rent by the Outside Agreement Date, then each party
shall make a separate determination of the Option Rent within five (5) business
days after the Outside Agreement Date, concurrently exchange such determinations
and such determinations shall be submitted to arbitration in accordance with
Sections 2.2.3.1 through 2.2.3.7 below.

 

2.2.3.1 Landlord and Tenant shall each appoint one arbitrator who shall by
profession be a real estate broker or appraiser who shall have been active over
the five (5) year period ending on the date of such appointment in the leasing
(or appraisal, as the case may be) of commercial high-rise properties in the
Woodland Hills, California area. The determination of the arbitrators shall be
limited solely to the issue of whether Landlord’s or Tenant’s submitted Option
Rent is the closest to the actual Option Rent, as determined by the arbitrators,
taking into account the requirements of Section 2.2.1 of this Lease (i.e., the
arbitrators may only select Landlord’s or Tenant’s determination and shall not
be entitled to make a compromise determination). Each such arbitrator shall be
appointed within fifteen (15) business days after the applicable Outside
Agreement Date.

 

2.2.3.2 The two (2) arbitrators so appointed shall within five (5) days of the
date of the appointment of the last appointed arbitrator agree upon and appoint
a third arbitrator who shall be qualified under the same criteria set forth
hereinabove for qualification of the initial two (2) arbitrators.

 

2.2.3.3 The three (3) arbitrators shall within five (5) days of the appointment
of the third arbitrator reach a decision as to whether the parties shall use
Landlord’s or Tenant’s submitted Option Rent and shall notify Landlord and
Tenant thereof.

 

2.2.3.4 The decision of the majority of the three (3) arbitrators shall be
binding upon Landlord and Tenant.

 

2.2.3.5 If either Landlord or Tenant fails to appoint an arbitrator within
fifteen (15) business days after the applicable Outside Agreement Date, the
arbitrator appointed by one of them shall reach a decision, notify Landlord and
Tenant thereof, and such arbitrator’s decision shall be binding upon Landlord
and Tenant.

 

2.2.3.6 If the two (2) arbitrators fail to agree upon and appoint a third
arbitrator, or both parties fail to appoint an arbitrator, then the appointment
of the third arbitrator or any arbitrator shall be dismissed and the Option Rent
be decided shall be forthwith submitted to arbitration under the provisions of
the American Arbitration Association, but subject to the instruction set forth
in this Section 2.2.3.

 

Page 8

WARNER CENTER PLAZA

[Foundation Health Systems]

                     



--------------------------------------------------------------------------------

2.2.3.7 The cost of arbitration shall be paid by Landlord and Tenant equally.

 

ARTICLE 3

 

RENT

 

3.1 Base Rent. Tenant shall pay, without prior notice or demand, to Landlord or
Landlord’s agent at the management office of the Project, or, at Landlord’s
option, at such other place as Landlord may from time to time designate in
writing (provided any such notice changing the place for payment is given to
Tenant no later than fifteen (15) days prior to the next date that Base Rent is
due), in a check for currency which, at the time of payment, is legal tender for
private or public debts in the United States of America, base rent (“Base Rent”)
as set forth in Section 6 of the Summary, payable in equal monthly installments
as set forth in Section 6 of the Summary in advance on or before the first day
of each and every month during the Lease Term, commencing with respect to each
floor of the Premises on the Lease Commencement Date therefor as set forth in
Section 5.2 of the Summary, without any setoff or deduction whatsoever (except
as otherwise expressly set forth in this Lease). Notwithstanding the foregoing,
Base Rent shall be increased by the amount of Base Rent for the Must Take Space
effective as of the Must Take Space Commencement Date as set forth in Section
1.5 of this Lease. The Base Rent for the first full month of the Lease Term
which occurs in calendar year 1999 for both the initial Premises and the Must
Take Space (i.e., a total of $218,229.30) shall be paid at the time of Tenant’s
execution of this Lease. If any Rent payment date (including the Lease
Commencement Date for the 22nd Floor Space) falls on a day of the month other
than the first day of such month or if any payment of Rent is for a period which
is shorter than one month, the Rent for any fractional month shall be a
proportionate amount of a full calendar month’s rental based on the proportion
that the number of days in such fractional month bears to the number of days in
the calendar month during which such fractional month occurs. All other payments
or adjustments required to be made under the terms of this Lease that require
prorated on a time basis shall be prorated on the same basis.

 

3.2 Additional Rent. In addition to paying the Base Rent specified in Section
3.1 of this Lease, Tenant shall pay “Tenant’s Share” of the annual “Building
Direct Expenses,” as those terms are defined in Sections 3.3.10 and 3.3.2 of
this Lease, respectively, to the extent such Building Direct Expenses are in
excess of Building Direct Expenses for the “Base Year,” as that term is defined
in Section 3.3.1 of this Lease. Such payments by Tenant, together with any and
all other amounts payable by Tenant to Landlord pursuant to the terms of this
Lease, are hereinafter collectively referred to as the “Additional Rent”, and
the Base Rent and the Additional Rent are herein collectively referred to as
“Rent.” All amounts due under this Article 3 as Additional Rent shall be payable
for the same periods and in the same manner as the Base Rent. Without limitation
on other obligations of Tenant which survive the expiration of the Lease Term,
the obligations of Tenant to pay the Additional Rent provided for in this
Article 3 and Landlord’s obligation to reimburse Tenant for overpayments, if
any, of Additional Rent shall survive the expiration of the Lease Term.

 

Page 9

WARNER CENTER PLAZA

[Foundation Health Systems]

                     



--------------------------------------------------------------------------------

3.3 Definitions of Key Terms Relating to Additional Rent. As used in this
Article 3, the following terms shall have the meanings hereinafter set forth:

 

3.3.1 “Base Year” shall be as set forth in Section 7.1 of the Summary.

 

3.3.2 “Building Direct Expenses” shall mean “Building Operating Expenses” and
“Building Tax Expenses”, as those terms are defined in Sections 3.3.3 and 3.3.4,
below, respectively.

 

3.3.3 “Building Operating Expenses” shall mean the portion of “Operating
Expenses,” as that term is defined in Section 3.3.7 below, allocated to the
tenants of the Building pursuant to the terms of Section 3.4.1 below.

 

3.3.4 “Building Tax Expenses” shall mean that portion of “Tax Expenses”, as that
term is defined in Section 3.3.9 below, allocated to the tenants of the Building
pursuant to the terms of Section 3.4.1 below.

 

3.3.5 “Expense Year” shall mean each calendar year in which any portion of the
Lease Term falls, through and including the calendar year in which the Lease
Term expires, provided that Landlord, upon notice to Tenant, may change the
Expense Year from time to time to any other twelve (12) consecutive month
period, and, in the event of any such change, Tenant’s Share of Building Direct
Expenses shall be equitably adjusted for any Expense Year involved in any such
change.

 

3.3.6 “Direct Expenses” shall mean “Operating Expenses” and “Tax Expenses”.

 

3.3.7 “Operating Expenses” shall mean all reasonable and actually incurred
expenses, costs and amounts of every kind and nature which Landlord pays during
any Expense Year because of or in connection with the ownership, management,
maintenance, repair, or operation of the Project, or any portion thereof.
Without limiting the generality of the foregoing, Operating Expenses shall
specifically include any and all of the following: (i) the cost of supplying all
utilities, the cost of operating, maintaining, repairing, complying with
conservation measures in connection with, and managing the utility systems,
mechanical systems, sanitary and storm drainage systems, and elevator systems,
and the cost of supplies and equipment and maintenance and service contracts in
connection therewith; (ii) the cost of licenses, certificates, permits and
inspections and the cost of contesting the validity or applicability of any
governmental enactments which may affect Operating Expenses, and the costs
incurred in connection with the implementation and operation of a transportation
system management program or a municipal, private or public shuttle service or
parking program; (iii) the cost of all insurance carried by Landlord in
connection with the Project, or any portion thereof; (iv) the cost of
landscaping, relamping, and all supplies, tools, equipment and materials used in
the operation, repair and maintenance of the Project, or any portion thereof;
(v) the cost of parking area repair, restoration, and maintenance including, but
not limited to, resurfacing, repainting, restriping, and cleaning; (vi) fees,
charges and other costs, including consulting fees, legal fees and accounting
fees, of all contractors and consultants engaged by Landlord or reasonably
incurred by Landlord in connection with the management, operation, maintenance
and repair of the Project, or any portion

 

Page 10

WARNER CENTER PLAZA

[Foundation Health Systems]

                     



--------------------------------------------------------------------------------

thereof including the fair market rental value of any office space utilized for
such purpose (where the size of such office space is competitive with the size
of management office space included in Operating Expenses in other comparable
projects of comparable size in the Los Angeles, California area) and in lieu of
any other management fee, a management fee in the amount of fifteen percent
(15%) of all other Direct Expenses; (vii) payments under any equipment rental
agreements; (viii) wages, salaries and other compensation and benefits of all
persons engaged in the operation, maintenance or security of the Project, or any
portion thereof, including employer’s Social Security taxes, unemployment taxes
or insurance, and any other taxes which may be levied on such wages, salaries,
compensation and benefits; provided, that if any employees of Landlord provide
services for more than one project of Landlord, then a prorated portion of such
employees’ wages, benefits and taxes shall be included in Operating Expenses
based on the portion of their working time devoted to the Project, or any
portion thereof; provided further that no portion of any employee’s wages,
benefits, or taxes allocable to time spent on the development, marketing,
financing, re-financing, sale, or leasing of the Project shall be included in
Operating Expenses; (ix) payments, fees or charges under any easement, license,
operating agreement, declaration, restrictive covenant, or instrument pertaining
to the sharing of costs by the Project, or any portion thereof; (x) operation,
repair and maintenance of all “Systems and Equipment,” as that term is defined
in Section 3.3.8 of this Lease, and components thereof; (xi) the cost of
janitorial services, alarm and security service, window cleaning, trash removal,
replacement of wall and floor coverings, ceiling tiles and fixtures in lobbies,
corridors, restrooms and other common or public areas or facilities, maintenance
and replacement of curbs and walkways and repair to roofs; (xii) amortization
(including interest on the unamortized cost at Landlord’s actual cost of funds)
of the cost of acquiring or the rental expense of personal property used in the
maintenance, operation and repair of the Project, or any portion thereof; (xiii)
the cost of capital improvements or other costs incurred in connection with the
Project (A) which are intended to effect economies in the operation or
maintenance of the Project, or any portion thereof to the extent of cost savings
reasonably anticipated by Landlord, or (B) that are required under any
governmental law or regulation that was not enacted prior to the date this Lease
was fully executed and delivered or that was not applicable to the Project on
the date this Lease was fully executed and delivered; provided, however, that
any capital expenditure shall be amortized over its useful life as reasonably
determined, and the unamortized cost of the same shall bear interest at
Landlord’s actual cost of funds; and (xiv) costs, fees, charges or assessments
imposed by any federal, state or local government for fire and police
protection, trash removal, community services, or other services which do not
constitute “Tax Expenses” as that term is defined in Section 3.3.9, below. If
Landlord is not furnishing any particular work or service (the cost of which, if
performed by Landlord, would be included in Operating Expenses) to a tenant who
has undertaken to perform such work or service in lieu of the performance
thereof by Landlord, Operating Expenses shall be deemed to be increased by an
amount equal to the additional Operating Expenses which would reasonably have
been incurred during such period by Landlord if it had at its.own expense
furnished such work or service to such tenant. If the Building is not at least
ninety-five percent (95%) occupied during all or a portion of any Expense Year,
Landlord shall make an appropriate adjustment to the variable components of
Operating Expenses for such year employing sound accounting and management
principles, to determine the amount of Operating Expenses that would have been
paid had the Building been ninety-five percent (95%) occupied; and the amount so
determined shall be deemed to have been the amount

 

Page 11

WARNER CENTER PLAZA

[Foundation Health Systems]

                     



--------------------------------------------------------------------------------

of Operating Expenses for such year. Landlord (x) shall not collect or be
entitled to collect from Tenant an amount in excess of Tenant’s Share of one
hundred percent (100%) of the Operating Expenses; and (y) shall reduce the
amount of the Operating Expenses by any refund or discount received by Landlord.
Any expense or category of expense excluded from Operating Expenses in the Base
Year pursuant to the provisions of this Section 3.3.7 below shall also be
excluded from Operating Expenses in any subsequent Expense Year. Notwithstanding
the foregoing, for purposes of this Lease, Operating Expenses shall not, except
as otherwise set forth in this Section 3.3, include:

 

(A) bad debt expenses and interest, principal, points and fees on debts (except
in connection with the financing of items which are expressly included in the
definition of Operating Expenses above) or amortization or rent, attorneys’ fees
or other transaction costs on any ground lease, mortgage or mortgages or any
other debt instrument encumbering the Building or the Project (including the
land on which the Building is situated);

 

(B) marketing costs, including leasing commissions, attorneys’ fees in
connection with the negotiation and preparation of letters, deal memos, letters
of intent, leases, subleases and/or assignments, space planning costs, and other
costs and expenses incurred in connection with lease, sublease and/or assignment
negotiations and transactions with present or prospective tenants or other
occupants of the Building, including attorneys’ fees and other costs and
expenditures incurred in connection with disputes with present or prospective
tenants or other occupants of the Building;

 

(C) real estate brokers’ leasing commissions;

 

(D) costs, including permit, license, construction and inspection costs,
incurred with respect to the installation of other tenants’ or occupants’
improvements made for tenants or other occupants in the Building or incurred in
renovating or otherwise improving, decorating, painting or redecorating vacant
space for tenants, prospective tenants or other occupants in the Building;

 

(E) any costs expressly excluded from Operating Expenses elsewhere in this
Lease;

 

(F) costs of any items (including, but not limited to, costs incurred by
Landlord for the repair of damage to the Building) to the extent Landlord
receives reimbursement from insurance proceeds or from a third party;

 

(G) costs of capital improvements, capital replacements, capital repairs,
capital restorations and capital additions (with the determination of whether an
item is a capital item to be made under generally accepted accounting
principles) except those set forth in Sections 3.3.7(xii) and (xiii) above;

 

(H) rentals and other related expenses for leasing an HVAC system, elevators, or
other items (except when needed in connection with normal repairs and

 

Page 12

WARNER CENTER PLAZA

[Foundation Health Systems]

                     



--------------------------------------------------------------------------------

maintenance of the Building) which if purchased, rather than rented, would
constitute a capital improvement not included in Operating Expenses pursuant to
this Lease;

 

(I) depreciation, amortization and interest payments, except as specifically
included in Operating Expenses pursuant to the terms of this Lease and except on
materials, tools, supplies and vendor-type equipment purchased by Landlord to
enable Landlord to supply services Landlord might otherwise contract for with a
third party, where such depreciation, amortization and interest payments would
otherwise have been included in the charge for such third party’s services, all
as determined in accordance with generally accepted accounting principles,
consistently applied, and when depreciation or amortization is permitted or
required, the item shall be amortized over its reasonably anticipated useful
life;

 

(J) expenses in connection with services or other benefits which are not offered
to Tenant or for which Tenant is charged for directly but which are provided to
another tenant or occupant of the Building without charge;

 

(K) costs, including attorneys’ fees and costs, incurred by Landlord relating to
disputes with ground lessors, lenders, brokers, tenants or prospective tenants;

 

(L) Landlord’s general corporate overhead, general and administrative expenses
and costs of operation of the business of Landlord as contrasted with operation
of the Project, including within this exclusion, costs related to the sale,
financing or refinancing of the Project or any part thereof or interest therein;

 

(M) advertising and promotional expenditures;

 

(N) electric power costs or other utility costs for which any tenant directly
contracts with the local public service company (but Landlord shall have the
right to “gross up” as if the space was vacant);

 

(O) interest and tax penalties incurred as a result of Landlord’s negligence,
inability or unwillingness to make payments or file returns when due;

 

(P) costs arising from Landlord’s charitable or political contributions;

 

(Q) costs arising from defects in the Base, Shell and Core of the Building or
improvements installed by Landlord;

 

(R) the cost of any utilities or services supplied to retail space to the extent
such cost exceeds the amount Landlord reasonably determines would have been
incurred had such space been used for general office purposes;

 

(S) costs for acquisition of sculpture, paintings or other objects of art;

 

Page 13

WARNER CENTER PLAZA

[Foundation Health Systems]

                     



--------------------------------------------------------------------------------

(T) the wages and other personnel costs of any employee above the level of
Project general manager (provided that the Project’s engineers shall be
considered to be below the level of the Project general manager);

 

(U) the cost of providing any service directly to and paid directly by any
tenant (but Landlord shall have the right to “gross up” Operating Expenses with
respect to such item, if such item is otherwise includable in Operating
Expenses, as if the space occupied by such tenant was vacant);

 

(V) overhead and profit increment paid to Landlord or to subsidiaries or
affiliates of Landlord for goods and/or services in the Building to the extent
the amount so paid exceeds the competitive cost (but not necessarily the lowest
cost) for such goods and/or services;

 

(W) to the extent not in excess of the gross parking revenues, the cost of
payroll for clerks and attendants, bookkeeping, garage keepers liability
insurance, parking management fees, tickets and uniforms directly incurred in
operating the parking facilities.

 

(X) cost incurred in connection with upgrading the Building or Project to comply
with disability, life, fire and safety codes, ordinances, statutes or other laws
in effect with respect to the Project prior to the date of this Lease; and

 

(Y) notwithstanding any contrary provision of this Lease, including, without
limitation, any provision relating to capital expenditures, any and all costs
arising from the presence of any Hazardous Materials (including cost of
clean-up, remediation, monitoring, management and administration thereof and
defense of claims related to the presence of such Hazardous Material) in or
about the Premises, Building or Project that were discharged into the Project at
any time as a result of the action of Landlord or its employees, agents or
contractors (i) in violation of Laws or (ii) which were present in or on the
Project and known to be Hazardous Material as of the date hereof; provided,
however, unless caused by the negligence or willful misconduct of Landlord, its
agents or employees, Operating Expenses shall include costs incurred in
connection with the cleanup, remediation, monitoring, management and
administration of (and defense of claims related to) the presence of Hazardous
Materials used by Landlord in connection with the operation, repair and
maintenance of the Project to perform Landlord’s obligations under this Lease
(such as, without limitation, fuel oil for generators, cleaning solvents, and
lubricants) and which are customarily found or used in first-class office
buildings.

 

3.3.7.1 Landlord agrees that except for the management fee and management office
rental described above, Landlord shall make no profit from Landlord’s collection
of Operating Expenses. All assessments and premiums which are not specifically
charged to Tenant because of what Tenant has done, which can be paid by Landlord
in installments, shall be paid by Landlord in the maximum number of installments
permitted by law and not included as Operating Expenses except in the year in
which the assessment or premium installment is actually paid; provided, however,
that if the prevailing practice in comparable

 

Page 14

WARNER CENTER PLAZA

[Foundation Health Systems]

                     



--------------------------------------------------------------------------------

buildings is to pay such assessments or premiums on an earlier basis, and
Landlord pays on such basis, such assessments or premiums shall be included in
Operating Expenses as paid by Landlord, and Landlord may, in such event, include
any accrued interest (resulting from such assessments or premiums) in its
computation of Operating Expenses. Each time Landlord provides Tenant with an
actual and/or estimated statement of Operating Expenses, such statement shall be
in a format containing at least the level of detail as such statements normally
provided by Landlord as of the date hereof.

 

3.3.7.2 Landlord may not include in Operating Expenses or Tax Expenses
attributable to a Lease Year any cost or tax which was incurred by Landlord and
paid by Landlord more than three (3) years prior to the date Landlord seeks to
include such item as Operating Expenses and/or Tax Expenses unless such
circumstance results from governmental action or inaction (e.g., an error in the
computation of Tax Expenses by the assessor).

 

Notwithstanding anything to the contrary set forth in this Article 3, when
calculating Direct Expenses for the Base Year, Operating Expenses shall exclude
(i) market-wide labor-rate increases due to extraordinary circumstances,
including, but not limited to, boycotts and strikes, (ii) utility rate increases
due to extraordinary circumstances including, but not limited to, conservation
surcharges, boycotts, embargoes or other shortages, and (iii) amortization and
other costs of capital improvement, restoration, and replacement relating to any
portion of the Project (including the amortization expenses of any such costs
incurred in prior years).

 

3.3.8 “Systems and Equipment” shall mean any plant, machinery, transformers,
duct work, conduit, pipe, bus duct, cable, wires, and other equipment,
facilities, and systems designed to supply heat, ventilation, air conditioning
and humidity or any other services or utilities, or comprising or serving as any
component or portion of the electrical, gas, steam, plumbing, sprinkler,
communications, alarm, security, or fire/life safety systems or equipment, or
any other mechanical, electrical, electronic, computer or other systems or
equipment which serve the Project in whole or in part.

 

3.3.9 “Tax Expenses” shall mean all federal, state, county, or local
governmental or municipal taxes, fees, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary,
(including, without limitation, real estate taxes, general and special
assessments, transit taxes, leasehold taxes or taxes based upon the receipt of
rent, including gross receipts or sales taxes applicable to the receipt of rent,
unless required to be paid by Tenant, personal property taxes imposed upon the
fixtures, machinery, equipment, apparatus, systems and equipment, appurtenances,
furniture and other personal property used in connection with the Project, or
any portion thereof), which shall be paid during any Expense Year (without
regard to any different fiscal year used by such governmental or municipal
authority) because of or in connection with the ownership, leasing and operation
of the Project, or any portion thereof. Real Property taxes shall be calculated
as if the Project and parking facility were fully completed and fully assessed.

 

Page 15

WARNER CENTER PLAZA

[Foundation Health Systems]

                     



--------------------------------------------------------------------------------

3.3.9.1 Tax Expenses shall include, without limitation:

 

(i) Any tax on the rent, right to rent or other income from the Project, or any
portion thereof, or as against the business of leasing the Project, or any
portion thereof;

 

(ii) Any assessment, tax, fee, levy or charge in addition to, or in
substitution, partially or totally, of any assessment, tax, fee, levy or charge
previously included within the definition of real property tax, it being
acknowledged by Tenant and Landlord that Proposition 13 was adopted by the
voters of the State of California in the June 1978 election (“Proposition 13”)
and that assessments, taxes, fees, levies and charges may be imposed by
governmental agencies for such services as fire protection, street, sidewalk and
road maintenance, refuse removal and for other governmental services formerly
provided without charge to property owners or occupants, and, in further
recognition of the decrease in the level and quality of governmental services
and amenities as a result of Proposition 13, Tax Expenses shall also include any
governmental or private assessments or the Project’s contribution towards a
governmental or private cost-sharing agreement for the purpose of augmenting or
improving the quality of services and amenities normally provided by
governmental agencies. It is the intention of Tenant and Landlord that all such
new and increased assessments, taxes, fees, levies, and charges and all similar
assessments, taxes, fees, levies and charges be included within the definition
of Tax Expenses for the purposes of this Lease;

 

(iii) Any assessment, tax, fee, levy, or charge allocable to or measured by the
area of the Premises or the Rent payable hereunder, including, without
limitation, any gross income tax with respect to the receipt of such rent, or
upon or with respect to the possession, leasing, operating, management,
maintenance, alteration, repair, use or occupancy by Tenant of the Premises, or
any portion thereof; and

 

(iv) Any assessment, tax, fee, levy or charge, upon this transaction or any
document to which Tenant is a party, creating or transferring an interest or an
estate in the Premises.

 

3.3.9.2 With respect to any assessment that may be levied against, upon, or in
connection with the Project, or any portion thereof, and may be evidenced by
improvement or other bonds, or may be paid in annual installments, there shall
be included within the definition of Tax Expenses with respect to any tax fiscal
year only the amount currently payable on such bonds, including interest, for
such tax fiscal year, or the current annual installment for such tax fiscal
year.

 

3.3.9.3 If the method of taxation of real estate prevailing at the time of
execution hereof shall be, or has been, altered so as to cause the whole or any
part of the taxes now, hereafter or heretofore levied, assessed or imposed on
real estate to be levied, assessed or imposed upon the owner or owners of the
Project, wholly or partially, as a capital levy or otherwise, or on or measured
by the rents received therefrom, then such new or altered taxes attributable to
the Project, or any portion thereof, shall be included within the term “Tax
Expenses” except that the same shall not include any enhancement of said tax
attributable to other income.

 

Page 16

WARNER CENTER PLAZA

[Foundation Health Systems]

                     



--------------------------------------------------------------------------------

3.3.9.4 In no event shall Tax Expenses for any Expense Year be less than Tax
Expenses for the Base Year.

 

3.3.9.5 If Tax Expenses for any period during the Lease Term or any extension
thereof are increased after payment thereof for any reason, including, without
limitation, error or reassessment by applicable governmental or municipal
authorities, Tenant shall pay within ten (10) business days (or thirty (30) days
if the amount due from Tenant is in excess of $50,000) of receipt of notice,
Tenant’s Share of any such increased Tax Expenses included by Landlord as
Building Tax Expenses pursuant to the terms of this Lease.

 

3.3.9.6 Any expenses incurred in attempting to protest, reduce or minimize Tax
Expenses shall be included in Tax Expenses in the Expense Year such expenses are
paid. Tax refunds shall be credited against Tax Expenses regardless of when
received, based on the year to which the refund is applicable. If Landlord
receives a Proposition 8 reduction in Tax Expenses attributable to any period of
time during which this Lease is in effect, then regardless of whether this Lease
has terminated, and regardless of when Landlord receives such deduction (by
direct payment or credit), to the extent Tenant is entitled to a refund of
Direct Expenses previously paid by Tenant for such period (based upon a
recalculation of Direct Expenses for such time period reflecting such reduced
Tax Expense amount), Landlord shall remit the amount of such deduction
attributable to the appropriate square footage in the Premises to Tenant within
thirty (30) days after receipt of such refund by Landlord or if this Lease is
still in effect, credit such amount against the next Rent falling due under this
Lease after Landlord’s receipt of such refund. Landlord shall use commercially
reasonable efforts to obtain a Proposition 8 refund (or any other credit or
refund under a similar or replacement law) whenever Landlord makes a good faith
determination that such a refund or credit is appropriately due to Landlord.

 

3.3.9.7 Notwithstanding anything to the contrary contained in this Section 3.3.9
(except as set forth in Sections 3.3.9.1 and 3.3.9.3, above), there shall be
excluded from Tax Expenses (i) all excess profits taxes, franchise taxes, gift
taxes, capital stock taxes, inheritance and succession taxes, estate taxes,
federal and state income taxes, and other taxes to the extent applicable to
Landlord’s general or net income (as opposed to rents, receipts or income
attributable to operations at the Project), (ii) any items included as Operating
Expenses, and (iii) any items paid by Tenant under Article 9 of this Lease.

 

3.3.9.8 Notwithstanding anything to the contrary set forth in this Article 3,
when calculating Direct Expenses for the Base Year, such Direct Expenses shall
not include any increase in Tax Expenses attributable to special assessments,
charges, costs, or fees, or due to modifications or changes in governmental laws
or regulations, including, but not limited to, the institution of a split tax
roll.

 

3.3.10 “Tenant’s Share” shall mean the percentage calculated by dividing the
number of rentable square feet of the Premises by the total number of rentable
square feet in the Building. In the event either the rentable square feet of the
Premises and/or the total rentable square feet of the Building is changed,
Tenant’s Share shall be appropriately adjusted, and, as to the Expense Year in
which such change occurs, Tenant’s Share for such Expense Year shall be

 

Page 17

WARNER CENTER PLAZA

[Foundation Health Systems]

                     



--------------------------------------------------------------------------------

determined on the basis of the number of days during such Expense Year that each
such Tenant’s Share was in effect.

 

3.3.11 Landlord shall, at Landlord’s option, have the right to segregate Direct
Expenses into two (2) separate categories, one (1) such category to be
applicable only to Direct Expenses incurred for the Building and the other
category applicable to Direct Expenses incurred for the Project Common Areas. If
Landlord so segregates Direct Expenses into two (2) categories, two (2) Tenant’s
Shares shall apply, one (1) such Tenant’s Share shall be calculated by dividing
the number of rentable square feet of the Premises by the total number of
rentable square feet in the Building (“Tenant’s Building Share”), subject to
adjustment as provided in Section 3.3.10 above, and the other Tenant’s Share to
be calculated by dividing the number of rentable square feet of the Premises by
the total number of rentable square feet (subject to adjustment as provided in
Section 1.2) of all buildings in the Project (“Tenant’s Common Area Share”).
Consequently, if Landlord elects to so segregate Direct Expenses into two (2)
categories, any reference in this Lease to “Tenant’s Share of Building Direct
Expenses” shall mean and refer to both Tenant’s Building Share of Direct
Expenses and Tenant’s Common Area Share of Direct Expenses. No Operating
Expenses or Taxes may be charged in a duplicative manner or as both Tenant’s
Building Share of Direct Expenses and Tenant’s Common Area Share of Direct
Expenses and this Section 3.3.11 shall be administered in accordance with
generally accepted accounting and management practices, consistently applied.

 

3.4 Allocation of Direct Expenses.

 

3.4.1 Method of Allocation. The parties acknowledge that the Building is a part
of a multi-building project and that the costs and expenses incurred in
connection with the Project (i.e., the Direct Expenses) should be shared between
the tenants of the Building and the tenants of the other buildings in the
Project. Accordingly, as set forth in Section 3.3 above, Direct Expenses (which
consists of Operating Expenses and Tax Expenses) are determined annually for the
Project as a whole, and a portion of the Direct Expenses, which portion shall be
determined by Landlord on an equitable basis in accordance with generally
accepted accounting and management practices, consistently applied, shall be
allocated to the tenants of the Building (as opposed to the tenants of any other
buildings in the Project) and such portion shall be the Building Direct Expenses
for purposes of this Lease. Such portion of Direct Expenses allocated to the
tenants of the Building shall include all Direct Expenses attributable solely to
the Building and an equitable portion of the Direct Expenses attributable to the
Project as a whole in accordance with generally accepted accounting and
management practices, consistently applied.

 

3.4.2 Cost Pools. Landlord shall have the right, from time to time, to equitably
allocate some or all of the Direct Expenses for the Project among different
portions or occupants of the Project (the “Cost Pools”), in accordance with
generally accepted accounting and management practices, consistently applied.
Such Cost Pools may include, but shall not be limited to, the office space
tenants of a building of the Project or of the Project, and the retail space
tenants of a building of the Project or of the Project. The Direct Expenses
within each such Cost Pool shall be allocated and charged to the tenants within
such Cost Pool in an equitable manner in accordance with generally accepted
accounting and management practices, consistently applied.

 

Page 18

WARNER CENTER PLAZA

[Foundation Health Systems]

                     



--------------------------------------------------------------------------------

3.5 Calculation and Payment of Additional Rent. For every Expense Year ending or
commencing within the Lease Term, Tenant shall pay to Landlord, in the manner
set forth in Section 3.5.1, below, and as Additional Rent, an amount equal to
Tenant’s Share of Building Direct Expenses for such Expense Year in excess of
the Building Direct Expenses for the Base Year.

 

3.5.1 Statement of Actual Building Direct Expenses and Payment by Tenant.
Landlord shall endeavor to give to Tenant on or before the first day of April
following the end of each Expense Year (but in any event on or before the first
day of July), a statement (the “Statement”) which shall state the Building
Direct Expenses incurred or accrued for such preceding Expense Year, and which
shall indicate the amount of Tenant’s Share of such Building Direct Expenses in
excess of the Building Direct Expenses for the Base Year. Upon receipt of the
Statement for each Expense Year commencing or ending during the Lease Term,
Tenant shall pay, upon the later of the next installment of Base Rent due or
within thirty (30) days after receipt of the Statement, the full amount of
Tenant’s Share of Building Direct Expenses for such Expense Year in excess of
the Building Direct Expenses for the Base Year, less the amounts, if any, paid
during such Expense Year as “Estimated Additional Rent,” as that term is defined
in Section 3.5.2, below. If the Statement shows that Tenant has paid Estimated
Additional Rent in excess of Tenant’s Building Share of Direct Expenses for such
Expense Year, Landlord shall pay such excess to Tenant together with the
applicable Statement, even if the Lease has terminated or expired. The failure
of Landlord to timely furnish the Statement for any Expense Year shall not
prejudice Landlord or Tenant from enforcing its rights under this Article 3.
Even though the Lease Term has expired and Tenant has vacated the Premises, when
the final determination is made of Tenant’s Share of Building Direct Expenses
for the Expense Year in which this Lease terminates, Tenant shall pay to
Landlord within thirty (30) days after receipt of a Statement setting forth an
amount owing to Landlord calculated pursuant to the provisions of Section 3.5
any unpaid amounts described herein, less any amounts owed from Landlord to
Tenant. The provisions of this Section 3.5.1 shall survive the expiration or
earlier termination of the Lease Term.

 

3.5.2 Statement of Estimated Building Direct Expenses. In addition, Landlord
shall give Tenant a yearly expense estimate statement (the “Estimate Statement”)
which shall set forth Landlord’s reasonable estimate (the “Estimate”) of what
the total amount of Building Direct Expenses for the then-current Expense Year
shall be and the estimated amount of Tenant’s Share of Building Direct Expenses
for the then-current Expense Year in excess of the Building Direct Expenses for
the Base Year (the “Estimated Additional Rent”). The failure of Landlord to
timely furnish the Estimate Statement for any Expense Year shall not preclude
Landlord from enforcing its rights to collect any Estimated Additional Rent
under this Article 3; however, Landlord shall endeavor to deliver the Estimate
Statement as soon as practicable after Landlord has prepared the Statement for
the preceding calendar year. In addition, Tenant may request by written notice
to Landlord, no more than one (1) time per year, that Landlord provided Tenant
with Landlord’s good faith projection of Building Direct Expenses for the
upcoming or then-current Expense Year and Landlord shall respond to such request
within fifteen (15) business days based upon information then available to
Landlord; however, Tenant acknowledges that Landlord shall not be bound by any
such good-faith projection and shall have no liability to Tenant for any

 

Page 19

WARNER CENTER PLAZA

[Foundation Health Systems]

                     



--------------------------------------------------------------------------------

inaccuracy of such projections. Tenant shall pay, upon the later to occur of (i)
the date upon which its next installment of Base Rent is due, and (ii) the date
which is ten (10) days after Tenant’s receipt of the Estimate Statement, a
fraction of the Estimated Additional Rent for the then-current Expense Year
(reduced by any amounts paid pursuant to the last sentence of this Section
3.5.2). Such fraction shall have as its numerator the number of months which
have elapsed in such current Expense Year, including the month of such payment,
and twelve (12) as its denominator. Until a new Estimate Statement is furnished
(which Landlord shall have the right to deliver to Tenant at any time). Tenant
shall pay monthly, with the monthly Base Rent installments, an amount equal to
one-twelfth (1/12) of the total Estimated Additional Rent set forth in the
previous Estimate Statement delivered by Landlord to Tenant.

 

3.6 Landlord’s Books and Records. Within two (2) years after receipt of a
Statement by Tenant (“Review Period”), if Tenant disputes the amount of
Additional Rent set forth in the Statement, Tenant or an independent certified
public accountant (which accountant is a member of a regionally recognized
accounting firm) designated by Tenant, may after reasonable notice to Landlord
and during normal business hours, not more than once in any calendar year,
inspect and photocopy Landlord’s records at Landlord’s offices, provided that
Tenant is not then in default after expiration of any applicable cure period
under Section 12.1.1 of this Lease, provided, further, that Tenant and such
accountant shall, and each of them shall use their commercially reasonable
efforts to cause their respective agents and employees to, maintain all
information contained in Landlord’s records in strict confidence except as
necessary in the enforcement of this Lease. If after such inspection, Tenant
still disputes such Additional Rent, a certification as to the proper amount
shall be made, at Tenant’s expense, by an independent certified public
accountant mutually selected by Landlord and Tenant. If Landlord and Tenant are
unable to agree upon an independent certified public accountant, each party may
apply to the presiding judge of the Los Angeles Superior Court to appoint same
from a regionally recognized accounting firm. Landlord shall cooperate in good
faith with Tenant and the designated accountant to show Tenant and the
designated accountant the information upon which the certification is based;
provided that if such certification by the designated accountant proves that the
Direct Expenses set forth in the Statement were overstated by more than four
percent (4%), then the cost of the designated accountant and the cost of such
certification shall be paid for by Landlord. Promptly following the parties’
receipt of such certification, the parties shall make such appropriate payments
or reimbursements, as the case may be, to each other, as are determined to be
owing pursuant to such certification, together with interest at the “Interest
Rate”, as that term is defined in Section 19.28 of this Lease, from the date due
until paid, in the case of payments by Tenant to Landlord, or from the date paid
until reimbursed, in the case of reimbursements by Landlord to Tenant. Landlord
shall be required to maintain records of all Direct Expenses set forth in each
Statement delivered to Tenant for the entirety of the three (3) year period
following Landlord’s delivery of the applicable Statement. The payment by Tenant
of any amounts pursuant to this Article 3 shall not preclude Tenant from
questioning the correctness of any Statement delivered by Landlord, provided
that the failure of Tenant to object thereto prior to the expiration of the
Review Period shall be conclusively deemed Tenant’s approval of the applicable
Statement.

 

Page 20

WARNER CENTER PLAZA

[Foundation Health Systems]

                     



--------------------------------------------------------------------------------

ARTICLE 4

 

[INTENTIONALLY OMITTED]

 

ARTICLE 5

 

USE OF PREMISES

 

5.1 Permitted Use. Tenant shall use the Premises solely for general office
purposes consistent with the character of the Project as a first-class office
building project, and Tenant shall not use or permit the Premises to be used for
any other purpose or purposes whatsoever without the prior written consent of
Landlord, which Landlord may withhold in its sole discretion; provided that
consent to such other purpose or purposes shall not be unreasonably withheld if
Landlord then permits a comparable use by another tenant of the Project in a
comparable space and area in the Project.

 

5.2 Prohibited Uses. Tenant further covenants and agrees that Tenant shall not
use, or suffer or permit any person or persons to use, the Premises, the Common
Areas (including, without limitation, the Project’s parking facility) or any
part thereof for any use or purpose contrary to the provisions of Exhibit E
attached hereto (“Rules and Regulations”), or in violation of the laws of the
United States of America, the State of California, or the ordinances,
regulations or requirements of the local municipal or county governing body or
other lawful authorities having jurisdiction over the Project) including,
without limitation, any such laws, ordinances, regulations or requirements
relating to “Hazardous Material”, as that term is defined in Section 19.29
below. Landlord shall enforce the Rules and Regulations in a reasonable and
non-discriminatory manner. To the extent that these Rules and Regulations
attached as Exhibit E are contrary to, or inconsistent with, the provisions of
this Lease, the provisions of this Lease shall prevail. Landlord shall not
enforce, modify or amend the Rules and Regulations in an unreasonable manner or
in a manner which would unreasonably interfere with normal and customary office
business operations permitted under Section 5.1. Tenant shall comply with all
recorded covenants, conditions, and restrictions now or hereafter affecting the
Project; provided that Landlord warrants that such documents do not prohibit use
of the Premises permitted hereunder and do not materially and adversely affect
the rights and obligations of Tenant hereunder including, without limitation,
obligations for Direct Expenses in accordance with Article 3.

 

5.3 Labor Harmony. Tenant shall not use (and upon notice from Landlord shall
cease using) contractors, services, workmen, labor, materials or equipment that,
in Landlord’s reasonable judgment, would disturb labor harmony with the
workforce or trades engaged in performing other work, labor or services in or
about the Project.

 

Page 21

 

WARNER CENTER PLAZA

[Foundation Health Systems]



--------------------------------------------------------------------------------

ARTICLE 6

 

REPAIRS, ADDITIONS AND ALTERATIONS

 

6.1 Repairs.

 

6.1.1 Repair Obligations. Landlord shall, as part of Operating Expenses to the
extent permitted under Article 3 of this Lease, operate, improve, manage and
maintain the Building and Project in accordance with all governmental laws,
rules and regulations in a manner consistent with “Comparable Buildings,”
defined as first class office buildings in the Woodland Hills/ West San Fernando
Valley area comparable in age, location, amenities and quality of construction.
Landlord shall keep and maintain the Building and Project (excluding the Tenant
Improvements and Alterations), including the Building’s exterior walls, windows,
roof and foundation, the Base, Shell and Core, and the Systems and Equipment
located in the Building, in proper working order, condition and repair
(collectively, the “Landlord Repair Items”). Landlord shall keep and maintain
the Landlord Repair Items in compliance with any law, statute, ordinance or
other governmental rule, regulation or requirement now in force or which may
hereafter be enacted or promulgated, including any standard or regulation now or
hereafter imposed on Landlord by a state, federal or local governmental body
charged with the establishment, regulation and enforcement of occupational
health or safety standards for employers, employees, landlords or tenants, that
relates to Tenant’s use or occupancy of the Premises or the operation of the
Premises (collectively, “Legal Requirements”); provided, however, that Tenant
hereby covenants and agrees that if such compliance is required as a result of
Tenant’s non-general office use of the Premises, or Tenant’s particular use or
occupancy (as opposed to use or occupancy by office tenants in general), Tenant
shall be responsible for the cost of causing, and Tenant shall cause, the Tenant
Improvements, the Alterations, the Base, Shell and Core (but then only to the
extent that the cost of such compliance is not included in Operating Expenses),
to comply with the Legal Requirements. Except as set forth above as Landlord’s
obligations, and in addition to the obligations of Tenant set forth above,
Tenant shall, at Tenant’s own expense, keep the Tenant Improvements and
Alterations, and fixtures and furnishings in the Premises in good order, repair
and condition at all times during the Lease Term. In addition, Tenant shall, at
Tenant’s own expense, but under the supervision and subject to the prior
approval of Landlord, and within any reasonable period of time specified by
Landlord, promptly and adequately repair all damage to the Tenant Improvements
and Alterations and replace or repair all damaged, broken, or worn fixtures and
appurtenances in the Premises; provided however, that, at Landlord’s option, or
if Tenant fails to make such repairs, Landlord may, but need not, make such
repairs and replacements to the Tenant Improvements and Alterations, and Tenant
shall pay Landlord the cost thereof, including a percentage of the cost thereof
(to be uniformly established for the Building and/or the Project) sufficient to
reimburse Landlord for all overhead, general conditions, fees and other costs or
expenses arising from Landlord’s involvement with such repairs and replacements
forthwith upon being billed for same. Landlord may, but shall not be required
to, enter the Premises at all reasonable times to make such repairs,
alterations, improvements or additions to the Premises or to the Project or to
any equipment located in the Project as Landlord shall desire or deem necessary
or as Landlord may be required to do by governmental or

 

Page 22

 

WARNER CENTER PLAZA

[Foundation Health Systems]



--------------------------------------------------------------------------------

quasi-governmental authority or court order or decree. Tenant hereby waives and
releases its right to make repairs at Landlord’s expense under Sections 1941 and
1942 of the California Civil Code or under any similar law, statute, or
ordinance now or hereafter in effect.

 

6.1.2 Tenant Maintenance and Repair.

 

6.1.2.1 If Tenant provides notice (the “Repair Notice”) of an event or
circumstance which pursuant to the terms of this Lease requires Landlord to
fulfill an obligation, including, without limitation, to provide services or
utilities, or repair, alter, improve and/or maintain the Premises or to comply
with law (a “Required Action”) to Landlord and any mortgage lender of Landlord
which has previously been identified in a notice delivered to Tenant, and
Landlord fails to provide the Required Action within the time period required by
this Lease, or a reasonable period of time, if no specific time period is
specified in this Lease, after the receipt of the Repair Notice (the “Notice
Date”), or, in any event, does not commence the Required Action within thirty
(30) days after the Notice Date and complete the Required Action within thirty
(30) days after commencement of the Required Action, then Tenant may proceed to
take the Required Action, pursuant to the terms of this Lease, and shall deliver
a second notice to Landlord and such mortgage lender specifying that Tenant is
taking the Required Action (the “Second Notice”); provided that if the nature of
the Required Action is such that the same cannot reasonably be completed within
a thirty (30)-day period, then Tenant shall not have the right to proceed to
take the Required Action if Landlord diligently commences the Required Action
within such period and thereafter diligently proceeds to complete the Required
Action.

 

6.1.2.2 Notwithstanding the foregoing, if there exists an emergency such that
the Premises or a portion thereof are rendered untenantable and Tenant’s
personnel are forced to vacate the Premises or such portion thereof and if
Tenant gives the notice (the “Emergency Notice”) of Tenant’s intention to take
action with respect thereto (the “Necessary Action”) and the Necessary Action is
also a Required Action, Tenant may take the Necessary Action if Landlord does
not commence the Necessary Action within one (1) business day after the
Emergency Notice (the “Emergency Cure Period”) and thereafter use its
commercially reasonable, good faith efforts and due diligence to complete the
Necessary Action as soon as possible.

 

6.1.2.3 If any Necessary Action will affect the Systems and Equipment, the
structural integrity of the Building, or the exterior appearance of the
Building, (i) Tenant shall use only those contractors used by Landlord in the
Building, or (ii) if such contractors are unavailable or unwilling to perform,
Tenant shall use only those contractors used by landlords of Comparable
Buildings for work on such items.

 

6.1.2.4 If any Required Action or Necessary Action is taken by Tenant pursuant
to the terms of this Section 6.1, then Landlord shall reimburse Tenant for its
reasonable and documented costs and expenses in taking the Required Action or
Necessary Action within thirty (30) days after receipt by Landlord of an invoice
from Tenant which sets forth a reasonably particularized breakdown of its costs
and expenses in connection with taking the Required Action or Necessary Action
on behalf of Landlord (the “Repair Invoice”). In the event Landlord does

 

Page 23

 

WARNER CENTER PLAZA

[Foundation Health Systems]



--------------------------------------------------------------------------------

not reimburse Tenant for the Repair Invoice within thirty (30) days of receipt,
then Tenant may deduct from the next Rent payable by Tenant under this Lease,
the amount set forth in the Repair Invoice plus interest at the Interest Rate
(the “Offset Right”). Notwithstanding the foregoing, if Landlord delivers to
Tenant within thirty (30) days after receipt of the Repair Invoice, a written
objection to the payment of such invoice, setting forth with reasonable
particularity Landlord’s reason for its claim that the Required Action or
Necessary Action did not have to be taken by Landlord pursuant to the terms of
this Lease or that Tenant breached the terms of this Section 6.1, or that the
charges are excessive (in which case Landlord shall pay the amount it contends
would not have been excessive), then Tenant shall not be entitled to deduct such
amount from Rent, but Tenant shall retain any right it may have at law or in
equity in connection with such dispute. However, Landlord shall not be entitled
to claim that the charges for contractors which Tenant is required to use by
Landlord under Section 6.1.2.3(i) above are excessive (but Landlord may claim
that the Required Action or Necessary Action did not have to be taken).

 

6.2 Landlord’s Consent to Alterations. Tenant may not make any improvements,
alterations, additions or changes to the Premises (collectively, the
“Alterations”) without first procuring the prior written consent of Landlord to
such Alterations, which consent shall not be unreasonably withheld, conditioned
or delayed by Landlord and shall be approved or denied by notice delivered to
Tenant within ten (10) business days of Landlord’s receipt of request for
consent, provided that, if such notice of consent or denial is not received by
Tenant within such ten (10) business day period, then, upon delivery of an
additional five (5) business days’ notice to Landlord and Landlord’s failure to
respond within such period, such Alterations shall be deemed approved by
Landlord. Notwithstanding the foregoing, Tenant may make changes to the
Premises, without Landlord’s consent, provided that such changes do not require
any structural modifications to the Premises, do not require any changes to, or
adversely affect, the Systems and Equipment, and do not affect the exterior
appearance of the Building. Tenant shall give Landlord at least fifteen (15)
days prior notice of such changes, which notice shall be accompanied by
reasonably adequate evidence that such changes meet the criteria contained in
this Section 6.2. The construction of the initial improvements to the Premises
shall be governed by the terms of the Tenant Work Letter and not the terms of
this Article 6.

 

6.3 Manner of Construction. Landlord may impose, as a condition of its consent
to any and all Alterations or repairs of the Premises or about the Premises,
such requirements as Landlord in its reasonable discretion may deem desirable,
including, but not limited to, the requirement made at the time such consent is
granted, which shall apply only to improvements which landlords of comparable
office buildings generally do not permit tenants to leave in their premises upon
the expiration or earlier termination of their lease, that Tenant shall, at
Tenant’s expense, remove such Alterations upon the expiration or any early
termination of the Lease Term, and/or the requirement that Tenant utilize for
such purposes only contractors, materials, mechanics and materialmen approved by
Landlord. In any event, a contractor of Landlord’s selection shall perform all
work that may affect the Systems and Equipment, structural aspects of the
Building or exterior appearance of the Building; provided that Landlord shall
cause the contractor to charge Tenant for such work an amount equal to the costs
that competitive first-class, reputable and reliable contractors would have
charged Tenant (but not necessarily the lowest available), and such work shall
be performed at Tenant’s cost. Tenant shall construct such

 

Page 24

 

WARNER CENTER PLAZA

[Foundation Health Systems]



--------------------------------------------------------------------------------

Alterations and perform such repairs in conformance with any and all applicable
federal, state, county or municipal laws, rules and regulations and pursuant to
a valid building permit, all in conformance with Landlord’s reasonable
construction rules and regulations. All work with respect to any Alterations
must be done in a good and workmanlike manner and diligently prosecuted to
completion to the end that the Premises shall at all times be a complete unit
except during the period of work. In performing the work of any such
Alterations, Tenant shall have the work performed in such manner so as not to
obstruct access to the Project or any portion thereof by any other tenant of the
Project, and so as not to obstruct the business of Landlord or other tenants in
the Project, or interfere with the labor force working in the Project. In
addition to Tenant’s obligations under Section 19.18 of this Lease, upon
completion of any Alterations, Tenant agrees to cause a Notice of Completion to
be recorded in the office of the Recorder of the County of Los Angeles in
accordance with Section 3093 of the Civil Code of the State of California or any
successor statute, and Tenant shall deliver to the Project management office a
reproducible, full-sized copy of the “as built” drawings (1/8 inch = 1 foot
scale) of the Alterations.

 

6.4 Payment for Improvements. In the event Tenant orders any Alterations or
repair work directly from Landlord, the charges for such work shall be deemed
Additional Rent under this Lease, due and payable within thirty (30) days after
Tenant’s receipt of billing therefor, either periodically during construction or
upon substantial completion of such work, at Landlord’s option. If payment is
made directly to contractors, Tenant shall comply with Landlord’s requirements
for final lien releases and waivers in connection with Tenant’s payment for work
to such contractors. If Tenant orders any work directly from Landlord, Tenant
shall pay to Landlord an amount sufficient to reimburse Landlord for all
reasonable overhead, general conditions, fees and other costs and expenses
arising from Landlord’s involvement with such work. If, however, Tenant retains
the contractor(s) directly, Tenant shall pay Landlord a construction
coordination fee in the amount of two percent (2%) of the cost of such work.

 

6.5 Construction Insurance. In addition to the requirements of Article 7 of this
Lease, in the event that Tenant makes any Alterations, prior to the commencement
of such Alterations, Tenant shall provide Landlord with evidence that Tenant
carries “Builder’s All Risk” insurance in an amount approved by Landlord
covering the construction of such Alterations, and such other insurance as
Landlord may reasonably require, it being understood and agreed that all of such
Alterations shall be insured by Tenant pursuant to Article 7 of this Lease
immediately upon completion thereof. In addition, Landlord may, in its
reasonable discretion, require Tenant to obtain a lien and completion bond or
some alternate form of security satisfactory to Landlord in an amount sufficient
to ensure the lien-free completion of such Alterations and naming Landlord as a
co-obligee.

 

6.6 Landlord’s Property. All Alterations, improvements, fixtures and/or
equipment which may be permanently installed in or about the Premises, and all
signs installed in, on or about the Premises, from time to time, shall be at the
sole cost of Tenant and shall be and become the property of Landlord. Any
articles of personal property including business and trade fixtures not attached
to, or built into, the Premises, machinery and equipment (including, without
limitation, video conferencing and boardroom equipment) not permanently affixed
to the Premises, free-standing cabinet work, and movable partitions, which were
installed by Tenant in the Premises

 

Page 25

 

WARNER CENTER PLAZA

[Foundation Health Systems]



--------------------------------------------------------------------------------

shall be and remain the property of Tenant and may be removed by Tenant at any
time during the Term as long as Tenant is not in default under this Lease after
notice and lapse of any applicable cure period and provided that Tenant repairs
to Landlord’s reasonable satisfaction any damage to the Premises, the Building
and any other part of the Project caused by such removal. Furthermore, if
Landlord, as a condition to Landlord’s consent to any Alteration, requires that
Tenant remove any Alteration upon the expiration or early termination of the
Lease Term as set forth in Section 6.3 above, Landlord may, by written notice to
Tenant prior to the end of the Lease Term, or given following any earlier
termination of this Lease, require Tenant, at Tenant’s expense, to remove such
Alterations and to repair any damage to the Premises and Building caused by such
removal. If Tenant fails to complete such removal and/or to repair any damage
caused by the removal of any Alterations, after three (3) days’ notice to Tenant
and Tenant’s failure to complete such removal and repair, Landlord may do so and
may charge the cost thereof to Tenant.

 

ARTICLE 7

 

INSURANCE

 

7.1 Indemnification and Waiver. The provisions of this Section 7.1 shall survive
the expiration or sooner termination of this Lease with respect to any claims or
liability occurring prior to such expiration or termination.

 

7.1.1 Waiver. To the extent not prohibited by law, and except as provided in
this Lease, Landlord, its members, their partners, and all of their respective
officers, agents (including, without limitation, Voit Management Co., L.P.),
servants, employees, and independent contractors (collectively, “Landlord
Parties”) shall not be liable for any damage to property or resulting from the
loss of use thereof, which damage is sustained by Tenant or by other persons
claiming through Tenant, except to the extent caused by the negligence or
willful misconduct of the Landlord Parties, in which case Landlord shall be
responsible for such damage to the extent not covered by property insurance
required to be carried by Tenant under this Lease or actually carried by Tenant.

 

7.1.2 Tenant’s Indemnity. Tenant shall indemnify, defend, protect, and hold
harmless the Landlord Parties from any and all loss, cost, damage, expense and
liability (including without limitation court costs and reasonable attorneys’
fees) (collectively, “Claims”) incurred in connection with or arising from any
cause in, on or about the Premises during the Lease Term, provided that, except
as set forth below, the terms of the foregoing indemnity shall not apply to the
negligence or willful misconduct of the Landlord Parties. Notwithstanding the
foregoing, because Tenant must carry insurance pursuant to Section 7.3.2, below,
to cover its personal property and all office furniture, trade fixtures, office
equipment and merchandise within the Premises and the Tenant Improvements and
other improvements, alterations and additions to the Premises (collectively,
“Tenant Insured Items”), Tenant hereby agrees to protect, defend, indemnify and
hold Landlord harmless from any Claim with respect to any Tenant Insured Items
within the Premises, to the extent such Claim is covered or required to covered
by Tenant’s insurance, even if resulting from the negligence or willful
misconduct of the Landlord Parties

 

Page 26

 

WARNER CENTER PLAZA

[Foundation Health Systems]



--------------------------------------------------------------------------------

(except that Landlord shall, in such case, be responsible for deductible
amounts, not to exceed standard deductible amounts for such coverage).

 

7.1.3 Landlord’s Indemnity. Landlord shall indemnify, defend, protect, and hold
harmless Tenant its partners, and their respective officers, agents, servants,
employees and independent contractors (collectively, “Tenant Parties”) from any
Claims incurred in connection with or arising from (i) any cause in the Project
but outside of the Premises during the Lease Term (to the extent covered by the
general liability insurance required to be carried by Landlord under Section
7.2, below), or (ii) any negligent acts or willful misconduct of any of the
Landlord Parties in, on, or about the Project (subject to the terms of the last
sentence of Section 7.1.2, above) either prior to, during, or after the
expiration of the Lease Term, provided that, except as set forth below, the
terms of the foregoing indemnity shall not apply to the extent such Claims arise
from the negligence or willful misconduct of the Tenant Parties. Notwithstanding
the foregoing, because Landlord is required to maintain pursuant to the terms of
Section 7.2, below, insurance on the Project and the Premises and Tenant
compensates Landlord for such insurance as part of Direct Expenses, Landlord
hereby agrees to protect, defend, indemnify and hold Tenant harmless from any
Claims with respect to such property and Landlord’s equipment and property on
the Project to the extent such Claim is covered by insurance of the type
required to be carried by Landlord under Section 7.2, below, even if resulting
from the negligent acts or willful misconduct of the Tenant Parties (except that
Tenant shall, in such case, be responsible for deductible amounts, not to exceed
standard deductible amounts for such coverage).

 

7.2 Landlord’s Insurance. Landlord shall insure the Building and the Real
Property during the Lease Term against loss or damage due to fire and other
casualties covered within the classification of fire and extended coverage,
vandalism coverage and malicious mischief, sprinkler leakage, water damage and
special extended coverage on the Building. Such coverage shall be in such
amounts, from such companies, and on such terms and conditions, as Landlord may
from time to time reasonably determine. Landlord shall also carry, or
self-insure Commercial General Liability Insurance coverage in commercially
reasonable amounts and if Landlord elects to so self-insure such coverage.
Tenant shall be treated for all purposes as if Landlord had obtained such
insurance from a third party carrier. Additionally, at the option of Landlord,
such insurance coverage may include the risks of earthquakes and/or flood damage
and additional hazards, a rental loss endorsement and one or more loss payee
endorsements in favor of the holders of any mortgages or deeds of trust
encumbering the interest of Landlord in the Building or any portion thereof.
Tenant shall, at Tenant’s expense, comply with all insurance company
requirements of which Tenant has been notified pertaining to the use of the
Premises. If Tenant’s conduct or use of the Premises causes any increase in the
premium for such insurance policies then Tenant shall reimburse Landlord for any
such increase. Tenant, at Tenant’s expense, shall comply with all rules, orders,
regulations or requirements of the American Insurance Association (formerly the
National Board of Fire Underwriters) and with any similar body.

 

Page 27

 

WARNER CENTER PLAZA

[Foundation Health Systems]



--------------------------------------------------------------------------------

7.3 Tenant’s Insurance. Tenant shall maintain the following coverages in the
following amounts.

 

7.3.1 Commercial General Liability Insurance on an occurrence basis covering the
insured against claims of bodily injury, personal injury and property damage
arising out of Tenant’s operations, assumed liabilities or use of the Premises,
including the following divisions of insurance: Premises and Operations,
Independent Contractors and Blanket Contractual Liability. Such insurance shall
cover the insuring provisions of this Lease and the performance by Tenant of the
indemnity agreements set forth in Section 7.1 of this Lease, for limits of
liability not less than:

 

Bodily Injury and Property Damage Liability

  $3,000,000 each occurrence $3,000,000 annual aggregate

Personal Injury Liability

  $3,000,000 each occurrence $3,000,000 annual aggregate

 

7.3.2 Property Insurance covering (i) all office furniture, trade fixtures,
office equipment, merchandise and all other items of Tenant’s property on the
Premises installed by, for, or at the expense of Tenant, (ii) the Tenant
Improvements, and (iii) all other improvements, alterations and additions to the
Premises. Such insurance shall be written on an “all risks” of physical loss or
damage basis, for the full replacement cost value new without deduction for
depreciation of the covered items and in amounts that meet any co-insurance
clauses of the policies of insurance and shall include a vandalism and malicious
mischief endorsement, sprinkler leakage coverage and earthquake sprinkler
leakage coverage. Provided that Tenant has and continues to have a net worth in
excess of Fifty Million Dollars ($50,000,000) calculated in accordance with
generally accepted accounting principles and as evidenced by audited financial
statements, Tenant shall have the right to satisfy the property insurance
requirements of Tenant set forth in Section 7.3.2 in the form of a reasonably
acceptable “self-insurance” program. Within ten (10) days after request, Tenant
shall provide Landlord with reasonable documentation that Tenant satisfies the
net worth requirement set forth above. Prior to the institution of any such
self-insurance, Tenant shall notify Landlord in writing of its election to so
self-insure and shall submit to Landlord reasonably satisfactory evidence of a
funded self-insurance program including the name, address and phone number of
the claims administrator. Such program must be consistent with reasonably
prudent and sound business practices. This Section 7.3.2 shall in no way limit
or diminish the rights that Landlord would have had as an additional insured
under any insurance policy, or the rights it would have had under any other
provision of this Lease to receive from Tenant an amount equal to all or any
portion of any insurance policy proceeds that would have been payable to
Landlord or Tenant, under any required policy of insurance which was not
maintained by Tenant as a result of such self-insurance program. Furthermore,
this Section 7.3.2 shall in no way limit or diminish the waiver of subrogation
rights and obligations provided in Section 7.5, nor the rights that Landlord’s
insurance carriers would have had under “other insurance” or similar clauses in
Landlord’s insurance policies if Tenant had not satisfied its insurance
requirements with said self-insurance program.

 

7.3.3 Loss-of-income and extra expense insurance in such amounts as will
reimburse Tenant for direct or indirect loss of earnings attributable to all
perils commonly insured against by prudent tenants or attributable to prevention
of access to the Premises or to the

 

Page 28

 

WARNER CENTER PLAZA

[Foundation Health Systems]



--------------------------------------------------------------------------------

Building as a result of such perils; provided, however, that Tenant shall be
entitled to self-insure the coverage described in this Section 7.3.3, in which
case a waiver of subrogation shall be deemed to apply to such self-insurance.

 

7.3.4 Automobile Liability Insurance covering any and all owned, hired and
non-owned vehicles used by any employees or agents of Tenant for limits not less
than One Million Dollars ($1,000,000.00) per occurrence.

 

7.4 Form of Policies. The minimum limits of policies of insurance required of
Tenant under this Lease shall in no event limit the liability of Tenant under
this Lease. All insurance required of Tenant may be subject to standard
deductibles. All insurance shall (i) be issued by an insurance company having a
rating of not less than A-VIII in Best’s Insurance Guide or which is otherwise
acceptable to Landlord and licensed to do business in the State of California;
and (ii) provide that said insurance shall not be canceled or coverage changed
in a manner which may be adverse to Landlord unless ten (10) days’ prior written
notice shall have been given to Landlord and any mortgagee of Landlord of which
Tenant has at least ten (10) days’ prior notice. In addition, the insurance
described in Section 7.3.1 shall (a) name Landlord, and any other party related
to the Project specified by Landlord, as an additional insured; (b) specifically
cover the liability assumed by Tenant under this Lease including, but not
limited to, Tenant’s obligations under Section 7.1 of this Lease; and (c) be
primary insurance as to all claims thereunder and provide that any insurance
carried by Landlord is excess and is non-contributing with any insurance
requirement of Tenant. Tenant shall deliver all policies or certificates thereof
to Landlord on or before the Lease Commencement Date and proof of continuation
of coverage before the expiration dates thereof. In the event Tenant shall fail
to procure such insurance, or to deliver such policies or certificate, Landlord
may, at its option, (i) deny Tenant the right to occupy the Premises until such
time as Tenant delivers such policies or certificate (which denial shall have no
effect upon the Lease Commencement Date), or (ii) upon at least ten (10) days’
prior notice to Tenant, procure such policies for the account of Tenant, and the
cost thereof shall be paid to Landlord within five (5) days after delivery to
Tenant of bills therefor.

 

7.5 Subrogation. Landlord and Tenant agree to have their respective insurance
companies issuing property insurance and the type of insurance described in
Section 7.3.3 above waive any rights of subrogation that such companies may have
against Landlord or Tenant, as the case may be, so long as the insurance carried
by Landlord and Tenant, respectively, is not invalidated thereby. As long as
such waivers of subrogation are contained in their respective insurance
policies, Landlord and Tenant hereby waive any right that either may have
against the other on account of any loss or damage to their respective property
to the extent such loss or damage is insurable under such policies. If either
party fails to carry the amounts and types of insurance required to be carried
by it pursuant to this Article 7, such failure shall be deemed to be a covenant
and agreement by such party to self-insure with respect to the type and amount
of insurance which such party so failed to carry, with full waiver of
subrogation with respect thereto.

 

7.6 Additional Insurance Obligations. Tenant shall carry and maintain during the
entire Lease Term, at Tenant’s sole cost and expense, increased amounts of the
insurance required to be carried by Tenant pursuant to this Article 7, and such
other reasonable types of insurance

 

Page 29

 

WARNER CENTER PLAZA

[Foundation Health Systems]



--------------------------------------------------------------------------------

coverage and in such reasonable amounts covering the Premises and Tenant’s
operations therein, as may be reasonably requested by Landlord, but in no event
shall such increased amounts of insurance or such other reasonable types of
insurance be in excess of that required by landlords of Comparable Buildings.

 

ARTICLE 8

 

DAMAGE AND DESTRUCTION

 

8.1 Repair of Damage to Premises by Landlord. Tenant shall promptly notify
Landlord of any damage to the Premises resulting from fire or any other
casualty. If the Building, Premises or Project shall be damaged by fire or other
casualty, Landlord shall promptly and diligently, subject to reasonable delays
for insurance adjustment or other matters beyond Landlord’s reasonable control,
and subject to all other terms of this Article 8, restore the Building, Premises
and Project. Such restoration shall be to substantially the same condition of
the Project prior to the casualty, except for modifications required by zoning
and building codes and other laws or by the holder of a mortgage on the Project
or any other modifications to the Common Areas deemed desirable by Landlord,
provided access to the Premises and any common restrooms serving the Project
shall not be materially impaired. Upon the occurrence of any damage to the
Premises, Tenant shall assign to Landlord (or to any party designated by
Landlord) all insurance proceeds payable to Tenant under Tenant’s insurance
required under Section 7.3 of this Lease to the extent necessary to reimburse
Landlord for all costs and expenses incurred by Landlord in connection with the
repair of any such damage, and Landlord shall repair any injury or damage to the
Tenant Improvements and Alterations installed in the Premises and shall return
such Tenant Improvements and Alterations to their original condition; provided
that if the cost of such repair by Landlord exceeds the amount of insurance
proceeds received by Landlord from Tenant’s insurance carrier, as assigned by
Tenant, plus the amount of insurance proceeds received by Landlord from
Landlord’s insurance carrier to the extent allocable to damage of the Tenant
Improvements and Alterations, the cost of such repair shall be paid by Tenant on
a progress-payment basis, but only after exhaustion of Tenant’s and Landlord’s
insurance proceeds received by Landlord and allocable to the damage of the
Tenant Improvements and Alterations. In connection with such repairs and
replacements, Tenant shall, prior to the commencement of construction, submit to
Landlord, for Landlord’s review and approval, all plans, specifications and
working drawings relating, to the Tenant Improvements, and Tenant and Landlord
shall select the contractors to perform such improvement work. Landlord shall
not be liable for any inconvenience or annoyance to Tenant or its visitors, or
injury to Tenant’s business resulting in any way from such damage or the repair
thereof; provided however, that if such fire or other casualty shall have
damaged the Premises or Common Areas necessary to Tenant’s occupancy, Landlord
shall allow Tenant a proportionate abatement of Rent during the time and to the
extent the Premises are unfit for occupancy for the purposes permitted under
this Lease, and not occupied by Tenant as a result thereof; provided, however,
that if the Premises is damaged such that the remaining portion thereof is not
sufficient to allow Tenant to conduct is business operations from such remaining
portion and Tenant does not conduct its business operations therefrom, Landlord
shall allow Tenant a total abatement of Rent during the time and to the

 

Page 30

 

WARNER CENTER PLAZA

[Foundation Health Systems]



--------------------------------------------------------------------------------

extent the Premises are unfit for occupancy for the purposes permitted under
this Lease, and not occupied by Tenant as a result of the subject damage.

 

8.2 Landlord’s Option to Repair. Notwithstanding the terms of Section 8.1 of
this Lease, Landlord may elect not to rebuild and/or restore the Building,
Premises and Project and instead terminate this Lease by notifying Tenant in
writing of such termination within sixty (60) days after Landlord learns of the
necessity for repairs as the result of damage, such notice to include a
termination date giving Tenant ninety (90) days to vacate the Premises, but
Landlord may so elect only if the Premises shall be damaged by fire or other
casualty or cause, and one or more of the following conditions is present: (i)
repairs cannot reasonably be completed within eighteen (18) months after the
date Landlord learns of the necessity for repairs as the result of such damage
(when such repairs are made without the payment of overtime or other premiums)
as certified by a contractor mutually acceptable to Landlord and Tenant (the
“Certifying Contractor”); or (ii) the amount of the damage not fully covered,
including deductible amounts, but excluding any amounts which would have been
covered had Landlord carried the insurance required to be carried by Landlord
under this Lease, by Landlord’s insurance policies is equal to or greater than
Five Million and No/100 Dollars ($5,000,000.00); provided, however, that if
Landlord does not elect to terminate this Lease pursuant to Landlord’s
termination right as provided above, and the repairs cannot be completed within
eighteen (18) months after the date Landlord learns of the necessity for repairs
as a result of such damage, as certified by the Certifying Contractor, Tenant
may elect, no earlier than sixty (60) days after the date of the damage and not
later than the later of (A) Landlord’s delivery of notice to Tenant that
Landlord is not electing to terminate this Lease or (B) ninety (90) days after
the date of such damage, to terminate this Lease by written notice to Landlord
effective as of the date specified in the notice, which date shall not be less
than thirty (30) days nor more than sixty (60) days after the date such notice
is given by Tenant. Furthermore, if neither Landlord nor Tenant have terminated
this Lease, and the repairs are not actually completed within such eighteen (18)
month period, as extended by Tenant delays and delays due to Force Majeure
events, Tenant shall have the right to terminate this Lease during the first
five (5) business days of each calendar month following the end of such period
until such time as the repairs are complete, by notice to Landlord (the “Damage
Termination Notice”), effective as of a date set forth in the Damage Termination
Notice (the “Damage Termination Date”), which Damage Termination Date shall not
be earlier than the end of each such month. Tenant may at any time prior to any
Damage Termination Date void any previously delivered Damage Termination Notice.
Notwithstanding the foregoing, if Tenant delivers a Damage Termination Notice to
Landlord, then Landlord shall have the right to suspend the occurrence of the
Damage Termination Date for a period ending thirty (30) days after the Damage
Termination Date set forth in the Damage Termination Notice by delivering to
Tenant, within five (5) business days of Landlord’s receipt of the Damage
Termination Notice, a certificate of Landlord’s contractor responsible for the
repair of the damage certifying that it is such contractor’s good faith judgment
that the repairs shall be substantially completed within thirty (30) days after
the Damage Termination Date. If repairs shall be substantially completed prior
to the expiration of such thirty-day period, then the Damage Termination Notice
shall be of no force or effect, but if the repairs shall not be substantially
completed within such thirty-day period, then this Lease shall terminate upon
the expiration of such thirty-day period. At any time, from time to time, after
the date occurring sixty (60) days after the date of the damage, Tenant

 

Page 31

 

WARNER CENTER PLAZA

[Foundation Health Systems]



--------------------------------------------------------------------------------

may request that Landlord inform Tenant of Landlord’s reasonable opinion of the
date of completion of the repairs and Landlord shall respond to such request
within five (5) business days.

 

8.3 Waiver of Statutory Provisions. The provisions of this Lease, including this
Article 8, constitute an express agreement between Landlord and Tenant with
respect to any and all damage to, or destruction of, all or any part of the
Premises, the Building or the Project, and any statute or regulation of the
State of California, including, without limitation, Sections 1932(2) and 1933(4)
of the California Civil Code, with respect to any rights or obligations
concerning damage or destruction in the absence of an express agreement between
the parties, and any other statute or regulation, now or hereafter in effect,
shall have no application to this Lease or any damage or destruction to all or
any part of the Premises, the Building or the Project.

 

8.4 Damage Near End of Term. In the event that the Premises, the Building, or
the Project is destroyed or damaged to any substantial extent during the last
twelve (12) months of the Lease Term (as the same may have been extended), then
notwithstanding anything contained in this Article 8, Landlord or Tenant shall
have the option to terminate this Lease by giving written notice to the other
party of the exercise of such option within sixty (60) days after the necessity
for repairs as the result of such damage or destruction becomes known, in which
event this Lease shall cease and terminate as of the date of such notice. Tenant
shall pay the Base Rent and Additional Rent, properly apportioned up to such
date of damage, and both parties hereto shall thereafter be freed and discharged
of all further obligations hereunder, except as provided for in provisions of
this Lease which by their terms survive the expiration or earlier termination of
the Lease Term. Notwithstanding the foregoing, however, if Landlord’s notice of
termination is given more than nine (9) months before the expiration of the Term
and Tenant has an unexercised option to renew under Section 2.2, subject to the
provisions of Section 8.2, Tenant may override Landlord’s termination notice
given under this Section 8.4 by exercising the option to renew by written notice
within ten (10) business days of Tenant’s receipt of Landlord’s notice of
termination, in which case this Lease will remain in full force and effect and
Landlord will repair/restore the Damage as provided above.

 

8.5 Insurance Proceeds Upon Termination. In any case where this Lease shall be
terminated by Landlord or Tenant pursuant to the provisions of this Lease,
Tenant shall be entitled to retain or Landlord shall assign to Tenant the
proceeds of the insurance carried by Tenant or Landlord covering the Tenant
Improvements and Alterations payable by reason of such damage event, to the
extent such proceeds are attributable to the then unamortized amount paid by
Tenant for such Tenant Improvements and Alterations in excess of the Tenant
Improvement Allowance. Such amortization shall be computed on a straight line
basis over a ten (10) year term commencing on the 24th Floor Space Lease
Commencement Date unless the damage occurs after the date occurring nine (9)
months prior to the expiration of the initial Lease Term for the Majority Space,
where Tenant has not exercised it option to extend the initial Lease Term for
the first Option Term, in which case such amortization shall be computed on a
straight line basis over a six (6) year term commencing on the 24th Floor Space
Lease Commencement Date. All other proceeds covering the Tenant Improvements and
Alterations shall be paid to, or retained by, Landlord.

 

Page 32

 

WARNER CENTER PLAZA

[Foundation Health Systems]



--------------------------------------------------------------------------------

ARTICLE 9

 

PERSONAL PROPERTY AND OTHER TAX

 

Tenant shall reimburse Landlord upon demand for any and all taxes required to be
paid by Landlord (except to the extent included in Tax Expenses by Landlord),
excluding state, local and federal personal or corporate income taxes measured
by the net income of Landlord from all sources and estate and inheritance taxes,
whether or not now customary or within the contemplation of the parties hereto,
when: (i) such taxes are measured by or reasonably attributable to the cost or
value of Tenant’s equipment, furniture, fixtures and other personal property
located in the Premises, or by the cost or value of any leasehold improvements
made in or to the Premises by or for Tenant, to the extent the cost or value of
such leasehold improvements exceeds the greater of (1) Twenty-Seven Dollars
($27.00) per rentable square foot of the Premises, and (2) the amount per
rentable square foot which Landlord is using as a base value above which
Landlord will directly charge tenants in the Building for Tax Expenses
attributable to the cost or value of leasehold improvements located in such
tenants’ premises; provided that any amounts of real estate taxes attributable
to tenant improvements that are in excess of such base value shall not be
included in Tax Expenses; (ii) such taxes are assessed upon or with respect to
the possession, leasing, operation, management, maintenance, alteration, repair,
use or occupancy by Tenant of the Premises or any portion of the Project,
including the Project’s parking facility; (iii) such taxes are assessed upon
this transaction or any document to which Tenant is a party creating or
transferring an interest or an estate in the Premises; or (iv) such taxes or
assessments are levied or assessed upon the Project or any part thereof or upon
Landlord by any governmental authority or entity, and relate to the
construction, operation, management, use, alteration or repair of mass transit
improvements.

 

ARTICLE 10

 

SERVICES AND UTILITIES

 

10.1 Standard Tenant Services. Landlord shall provide the following services on
all days (unless otherwise stated below) during the Lease Term.

 

10.1.1 Subject to all governmental rules, regulations and guidelines applicable
thereto, Landlord shall provide heating ventilation and air conditioning
(“HVAC”) when necessary for normal comfort for normal office use in the
Premises, from Monday through Friday, during the period from 8:00 A.M. to 6:00
P.M. and on Saturday during the period from 9:00 A.M. to 1:00 P.M., except for
the date of observation of New Year’s Day, Independence Day, Labor Day, Memorial
Day, Thanksgiving Day, Christmas Day and, at Landlord’s discretion, other
locally or nationally recognized holidays applied as such to all tenants of the
Project (collectively, the “Holidays”). Tenant shall be entitled to install, as
an initial Tenant Improvement or as an Alteration, dedicated heating,
ventilation and air conditioning units (“Package Units”) within the Premises at
Tenant’s sole cost and expense. The plans and specifications for any Package
Units and accompanying meters shall, as indicated in Article 6 above and the
Tenant Work Letter (as applicable), be subject to Landlord’s reasonable
approval. If Tenant elects to

 

Page 33

 

WARNER CENTER PLAZA

[Foundation Health Systems]



--------------------------------------------------------------------------------

install Package Units within the Premises, Tenant shall also install, at
Tenant’s sole cost and expense, separate meters in order to measure the amount
of electricity furnished to such units and Tenant shall be responsible for
Landlord’s actual cost of supplying electricity to such units as reflected by
such meters, which amounts shall be payable on a monthly basis as Additional
Rent. Tenant shall be solely responsible for maintenance and repair of the
Package Units and such units shall be considered to be a fixture within the
Premises and shall remain upon the Premises upon the expiration or earlier
termination of the Lease Term or any applicable Option Term.

 

10.1.2 Landlord shall provide adequate electrical wiring, power and facilities
for connection to Tenant’s lighting fixtures and incidental uses, provided that
(i) the monthly connected electrical load of the incidental use equipment does
not exceed an average of two (2.0) watts per usable square foot of the Premises,
and (ii) the monthly connected electrical load of Tenant’s lighting fixtures
does not exceed an average of one and one-half (11/2) watt per usable square
foot of the Premises. Tenant shall bear the initial cost of lamps, starters and
ballasts for lighting fixtures within the Premises. Tenant shall also bear the
cost of replacement of non-standard lamps, starters and ballasts for lighting
fixtures within the Premises; however, the cost of replacement of
Building-standard lamps, starters and ballasts for lighting fixtures within the
Premises shall be included in Operating Expenses.

 

10.1.3 Landlord shall provide city water from the regular Building outlets for
drinking, lavatory and toilet purposes and shall supply condensor water for
Tenant’s use in connection with its Package Units, if any, to the extent
available.

 

10.1.4 Landlord shall provide janitorial services Monday through Friday except
the date of observation of the Holidays, in and about the Premises in accordance
with Exhibit I attached hereto or, if Landlord’s janitorial contract is revised,
then in accordance with the standard normally provided in Comparable Buildings.

 

10.1.5 Landlord shall provide nonexclusive automatic passenger elevator service.

 

10.1.6 Landlord shall provide nonexclusive freight elevator service subject to
reasonable scheduling by Landlord.

 

10.1.7 Access. Landlord shall furnish to Tenant’s employees and agents access to
the Building, Premises and Building parking facility on a seven (7) day per
week, twenty-four (24) hour per day basis, subject to compliance with such
security measures as shall from time to time be in effect for the Building
and/or the Project, Landlord maintenance activities and subject to the Rules and
Regulations.

 

10.1.8 Building Security. Landlord shall provide building security systems and
procedures which are at least to the level in place for the Building as of the
date of this Lease. Landlord does not warrant the effectiveness of said security
systems and procedures and Tenant shall have the right, at Tenant’s expense, to
provide additional security equipment or personnel in the Premises, (including,
subject to Landlord’s reasonable approval, a magnetic cardkey system to control
access to the Premises, the stairwells servicing the Premises, and the restrooms
on full floors within the Premises and other areas within the Premises which
Tenant reasonably deems

 

Page 34

 

WARNER CENTER PLAZA

[Foundation Health Systems]



--------------------------------------------------------------------------------

necessary to secure in a similar fashion) provided that Landlord is given
reasonable access to the Premises, such access that Landlord deems necessary to
Building stairwells and restrooms, and that any such security system installed
by Tenant complies with all applicable codes and shall not create any material
security risk to the Building or materially adversely affect the rights of other
tenants in the Project.

 

10.2 Overstandard Tenant Use. Tenant shall not, without Landlord’s prior written
consent, use heat-generating machines, machines other than normal office
machines, or equipment or lighting other than Building standard lights in the
Premises, which may materially and adversely affect the temperature otherwise
maintained by the air conditioning system or increase the water normally
furnished for the Premises by Landlord pursuant to the terms of Section 10.1 of
this Lease. If such consent is given, Tenant shall, with the reasonable approval
of Landlord of plans and specifications therefor, install supplementary air
conditioning units or other facilities in the Premises, including supplementary
or additional metering devices (to the extent necessary to eliminate the
material, adverse effect), and the cost thereof, including the cost of
installation, operation and maintenance, increased wear and tear on existing
equipment and other similar charges shall be paid by Tenant to Landlord within
thirty (30) days after written notice thereof. If Tenant uses water or
electricity in excess of that supplied by Landlord pursuant to Section 10.1 of
this Lease, Tenant shall pay to Landlord within thirty (30) days after written
notice thereof all actual costs incurred by Landlord in connection with such
excess consumption, the cost of the installation, operation, and maintenance of
equipment which is installed in order to supply such excess consumption, and the
cost of the increased wear and tear on existing equipment caused by such excess
consumption; and Landlord may install devices to separately meter any increased
use and in such event Tenant shall pay the increased cost directly to Landlord
within ten (10) business days after receipt of written notice, including the
cost of such additional metering devices if such devices indicate there has been
excess consumption. If Tenant desires to use heat, ventilation or air
conditioning during hours other than those for which Landlord is obligated to
supply such utilities pursuant to the terms of Section 10.1 of this Lease,
Tenant shall give Landlord such reasonable prior notice, if any, as Landlord
shall from time to time reasonably establish as appropriate, of Tenant’s desired
use in order to supply such utilities, and Landlord shall supply such utilities
to Tenant at such hourly cost to Tenant as Landlord shall from time to time
establish for the Building, which rate is, as of the date of this Lease,
Thirty-Five Dollars ($35.00) per hour per floor plus a reasonable one-time set
up fee for each scheduling of service consistent with past practices with
Affiliates of Tenant in the Project and an administration fee in the amount of
the lesser of (i) fifteen percent (15%) of the cost of such work or (ii) Two
Hundred Fifty Dollars ($250.00) for each scheduling of service. Amounts payable
by Tenant to Landlord for such use of additional utilities shall be deemed
Additional Rent hereunder and shall be billed on a monthly basis. Landlord may
increase the hours or days during which air conditioning, heating and
ventilation are provided to the Premises and the Building to accommodate the
usage by tenants occupying two-thirds or more of the rentable square feet of the
Building or Project.

 

10.3 Interruption of Use. Tenant agrees that, except as otherwise provided in
this Lease, Landlord shall not be liable for damages, by abatement of Rent or
otherwise, for failure to furnish or delay in furnishing any service (including
telephone and telecommunication services), or for any diminution in the quality
or quantity thereof, when such failure or delay or diminution is

 

Page 35

 

WARNER CENTER PLAZA

[Foundation Health Systems]



--------------------------------------------------------------------------------

occasioned, in whole or in part, by repairs, replacements, or improvements, by
any strike, lockout or other labor trouble, by inability to secure electricity,
gas, water, or other fuel at the Building or Project after reasonable effort to
do so, by any accident or casualty whatsoever, by act or default of Tenant or
other parties, or by any other cause beyond Landlord’s reasonable control; and
such failures or delays or diminution shall never be deemed to constitute an
eviction or disturbance of Tenant’s use and possession of the Premises or
relieve Tenant from paying Rent or performing any of its obligations under this
Lease. Furthermore, Landlord shall not be liable under any circumstances for a
loss of, or injury to, property or for injury to, or interference with, Tenant’s
business, including, without limitation, loss of profits, however occurring,
through or in connection with or incidental to a failure to furnish any of the
services or utilities as set forth in this Article 10. If any governmental
entity promulgates or revises any statute, ordinance, building code, fire code
or other code or imposes mandatory or voluntary controls or guidelines on
Landlord or the Project or any portion thereof, relating to the use or
conservation of energy, water, gas, light or electricity or the reduction of
automobile or other emissions or the provision of any other utility or service
provided with respect to this Lease or if Landlord is required to make
alterations to the Project or any portion thereof in order to comply with such
mandatory or voluntary controls or guidelines, then Landlord may, in its sole
discretion, comply with such mandatory or voluntary controls or guidelines or
make such alterations to the Project related thereto without creating any
liability of Landlord to Tenant under this Lease, provided that the Premises are
not thereby rendered untenantable, and further provided that Landlord will not
voluntarily reduce the level of services provided to the Premises unless
Landlord is motivated to do so by anticipated costs savings and efficiencies of
operation consistent with the first class character of the Project. Such
compliance and the making of such permitted alterations shall in no event
entitle Tenant to any damages, relieve Tenant of the obligation to pay the full
Rent reserved hereunder or constitute or be construed as a constructive or other
eviction of Tenant. In addition, the cost of such compliance and alterations
shall be included in Operating Expenses.

 

10.3.1 Notwithstanding anything to the contrary contained in this Lease, if
Tenant is prevented from using the Premises or any portion thereof (the
“Affected Area”) to conduct its normal business operations and Tenant does not,
in fact, use the Affected Area for a period of three (3) consecutive business
days or more, (i) due to any service or utility (including but not limited to
passenger elevator service, janitorial service, HVAC or water) (collectively,
the “Essential Services”) not being provided to the Affected Area as required by
the terms of this Lease, (ii) because of the presence, in a form or
concentration in violation of applicable law then in effect, of Hazardous
Materials regarded as unhealthful under applicable regulations then in effect in
or about the Premises (which Hazardous Materials were not brought onto the
Project by Tenant or Tenant’s employees, agents, or licensees), or (iii) due to
Force Majeure directly affecting the Project, including events of damage
referred to in Article 8, then the following shall apply.

 

10.3.1.1 Tenant shall promptly deliver notice of such condition (the “Cure
Notice”) to Landlord and any first mortgage lender of Landlord which has
previously been identified in a notice delivered to Tenant and if Landlord fails
to cure such condition within two (2) business days after delivery of the Cure
Notice, then, upon delivery of an additional notice to Landlord and any such
mortgage lender of Landlord, Rent applicable to the Affected Area shall be

 

Page 36

 

WARNER CENTER PLAZA

[Foundation Health Systems]



--------------------------------------------------------------------------------

abated from the date which occurred three (3) full business days prior to
delivery to Landlord of the Cure Notice until the date when such failure is
cured; provided, however, that if Tenant has previously paid Rent, including
parking fees to Landlord for a period of time subsequent to the commencement of
Tenant’s right to abate Rent hereunder, then Landlord shall, within ten (10)
business days following the date of such abatement, reimburse to Tenant the
amount of such excess payments, or Tenant, in addition to its other remedies
under this Lease, shall have the right to offset an amount equivalent to such
excess payments against the sums next due under this Lease.

 

10.3.1.2 If any condition set forth in Section 10.3.1, above, shall not be cured
within ninety (90) days after Landlord’s receipt of the Cure Notice, such
condition shall be considered an event of damage to the Premises under Article 8
and Tenant shall have the rights set forth in Article 8 with respect thereto,
including the right to terminate this Lease, subject to the terms and conditions
set forth therein (in which case the date of expiration of said ninety (90) day
period shall be deemed the date of damage for purposes of the termination
provisions of Article 8).

 

10.4 Additional Services. Landlord shall also have the exclusive right, but not
the obligation, to provide any additional services which may be requested by
Tenant, including, without limitation, locksmithing, lamp replacement,
additional janitorial service, and additional repairs and maintenance, provided
that Tenant shall pay to Landlord within thirty (30) days after billing, the sum
of all costs to Landlord of such additional services plus an administration fee
in the amount of the lesser of (i) fifteen percent (15%) of the cost of such
work or (ii) Two Hundred Fifty Dollars ($250.00). If Landlord elects not to
provide such service, Tenant shall be entitled to use outside vendors selected
by Tenant in order to provide such service, provided that Landlord shall have
reasonable approval rights over such vendors if Landlord reasonably determines
such work could affect other tenants in the Project. Charges for any service for
which Tenant is required to pay from time to time hereunder shall be deemed
Additional Rent hereunder and shall be billed on a monthly basis,
Notwithstanding anything to the contrary set forth in this Lease, if Tenant
fails to make payment for any such services within thirty (30) days of receipt
of bills therefore, Landlord may discontinue any or all of such additional
services until payment and such discontinuance shall not be deemed to constitute
an eviction or disturbance of Tenant’s use and possession of the Premises or
relieve Tenant from paying Rent or performing any of its other obligations under
this Lease.

 

ARTICLE 11

 

ASSIGNMENT AND SUBLETTING

 

11.1 Transfers. Tenant shall not, without the prior written consent of Landlord,
assign, mortgage, pledge, hypothecate, encumber, or permit any lien to attach
to, or otherwise transfer, this Lease or any interest hereunder, permit any
assignment, or other transfer of this Lease or any interest hereunder by
operation of law, sublet the Premises or any part thereof, or permit the use of
the Premises by any persons other than Tenant and its employees (all of the
foregoing are hereinafter sometimes referred to collectively as “Transfers” and
any entity to whom any Transfer

 

Page 37

 

WARNER CENTER PLAZA

[Foundation Health Systems]



--------------------------------------------------------------------------------

is made or sought to be made is hereinafter sometimes referred to as a
“Transferee”). If Tenant desires Landlord’s consent to any Transfer, Tenant
shall notify Landlord in writing, which notice (the “Transfer Notice”) shall
include (i) the proposed effective date of the Transfer, which shall not be less
than thirty (30) days nor more than one hundred eighty (180) days after the date
of delivery of the Transfer Notice, (ii) a description of the portion of the
Premises to be transferred (the “Subject Space”), (iii) all of the terms of the
proposed Transfer, and the consideration therefor, including calculation of the
“Transfer Premium”, as that term is defined in Section 11.3 below, in connection
with such Transfer, the name and address of the proposed Transferee, and a copy
of all existing executed and/or proposed documentation pertaining to the
proposed Transfer, including all existing operative documents to be executed to
evidence such Transfer or the agreements incidental or related to such Transfer,
and (iv) current financial statements of the proposed Transferee certified by an
officer, partner or owner thereof, and any other information reasonably required
by Landlord and which is in Tenant’s or the proposed Transferee’s possession and
to which Tenant is entitled (provided, however, Landlord shall be entitled to
request and to receive, reasonably adequate financial statements or other
financial reports evidencing the financial standing and credit of the proposed
Transferee), which will enable Landlord to determine the financial
responsibility, character, and reputation of the proposed Transferee, nature of
such Transferee’s business and proposed use of the Subject Space, and such other
information as Landlord may reasonably require and which is in Tenant’s or the
proposed Transferee’s possession and to which Tenant is entitled. Any Transfer
made without Landlord’s prior written consent, where required, shall, at
Landlord’s option, be null, void and of no effect. Whether or not Landlord
consents to any proposed Transfer, Tenant shall pay all reasonable costs and
expenses reasonably incurred by Landlord in connection therewith, including
without limitation, any reasonable legal fees incurred by Landlord, within
thirty (30) days after written request by Landlord.

 

11.2 Landlord’s Consent. Landlord shall not unreasonably withhold or delay its
consent to any proposed Transfer of the Subject Space to the Transferee on the
terms specified in the Transfer Notice, and Landlord shall grant or deny its
consent to a proposed Transfer within ten (10) business days following
Landlord’s receipt of Tenant’s request therefor together with the information
described in Section 11.1 above. Without limitation as to other reasonable
grounds for withholding consent, the parties hereby agree that it shall be
reasonable under this Lease and under any applicable law for Landlord to
withhold consent to any proposed Transfer where one or more of the following
apply:

 

11.2.1 The Transferee is of a character or reputation or engaged in a business
which is not consistent with the quality of the Building or the Project;

 

11.2.2 The Transferee intends to use the Subject Space for purposes which are
not permitted under this Lease;

 

11.2.3 The Transferee is either a governmental agency or instrumentality
thereof;

 

11.2.4 The Transfer will result in more than a reasonable and safe number of
occupants per floor within the Subject Space;

 

Page 38

 

WARNER CENTER PLAZA

[Foundation Health Systems]



--------------------------------------------------------------------------------

11.2.5 The Transferee is not a party of reasonable financial worth and/or
financial stability in light of the responsibilities involved under the Transfer
on the date consent is requested; or

 

11.2.6 The proposed Transfer would cause a violation of another lease for space
in the Project, or would give an occupant of the Project a right to cancel its
lease.

 

If Landlord consents to any Transfer pursuant to the terms of this Section 11.2
(and does not exercise any recapture rights Landlord may have under Section 11.4
of this Lease), Tenant may within six (6) months after Landlord’s consent, but
not later than the expiration of said six-month period, enter into such Transfer
of the Premises or portion thereof, upon substantially the same terms and
conditions as are set forth in the Transfer Notice furnished by Tenant to
Landlord pursuant to Section 11.1 of this Lease, provided that if there are any
changes in the terms and conditions from those specified in the Transfer Notice
such that Landlord would initially have been entitled to refuse its consent to
such Transfer under this Section 11.2, Tenant shall again submit the Transfer to
Landlord for its approval. Notwithstanding anything to the contrary in the
Lease, Tenant waives any right it may have at law or in equity to terminate this
Lease as a result of Landlord’s failure to consent to a Transfer including any
of its rights under California Civil Code Section 1995.310; provided, however,
Landlord shall be liable to Tenant for all damages incurred by Tenant as a
result of such failure by Landlord in breach of this Lease. Landlord waives any
right it may have under this Lease to terminate this Lease as a result of
Tenant’s Transfer of any Transfer Space in violation of this Article 11;
provided, however, that Tenant shall be liable to Landlord for all damages
incurred by Landlord as a result of such violation of this Article 11.
Furthermore, Tenant shall pay all of Landlord’s costs in connection with the
termination (including reasonable attorneys’ fees and costs) of any Transfer in
violation of this Article 11 and such Transfer shall be void as against
Landlord. If Landlord improperly denies its consent to a Transfer which Tenant
is permitted to make under this Article 11, Landlord shall reimburse Tenant for
all direct damages incurred by Tenant as a result of such improper refusal to
consent.

 

11.3 Transfer Premium.

 

11.3.1 Definition of Transfer Premium. If Landlord consents to a Transfer, as a
condition thereto which the parties hereby agree is reasonable, Tenant shall pay
to Landlord fifty percent (50%) of the amount of any “Transfer Premium,” as that
term is defined in this Section 11.3, received by Tenant from such Transferee.
“Transfer Premium” shall mean all rent, additional rent or other consideration
received by Tenant from the Transferee in excess of the Rent and Additional Rent
payable by Tenant under this Lease during the term of the Transfer on a per
rentable square foot basis if less than all of the Premises is transferred,
after deducting the reasonable expenses incurred by Tenant for (i) any changes,
alterations and improvements to the Premises in connection with the Transfer,
(ii) any brokerage commissions in connection with the Transfer, (iii) any costs
to buy-out or takeover the previous lease of a Transferee, (iv) reasonable legal
fees incurred in connection with the Transfer including those fees and costs
reimbursed to Landlord pursuant to the last sentence of Section 11.1, and (v)
any other “out-of-pocket” monetary concessions reasonably provided in connection
with the Transfer including, but not

 

Page 39

 

WARNER CENTER PLAZA

[Foundation Health Systems]



--------------------------------------------------------------------------------

limited to, tenant improvement or decorating allowances (collectively, the
“Transfer Costs”). “Transfer Premium” shall also include, but not be limited to,
key money, bonus money or other cash consideration paid by Transferee to Tenant
in connection with such Transfer, and any payment in excess of fair market value
for services rendered by Tenant to Transferee or in excess of fair market value
for assets, fixtures, inventory, equipment, or furniture transferred by Tenant
to Transferee in connection with such Transfer.

 

11.3.2 Payment of Transfer Premium. The determination of the amount of
Landlord’s applicable share of the Transfer Premium shall be made on an annual
basis in accordance with the terms of this Section 11.3.2, but an estimate of
the amount of Landlord’s applicable share of the Transfer Premium shall be made
each month and one-twelfth of such estimated amount shall be paid to Landlord
promptly, but in no event later than the next date for payment of Base Rent
hereunder, subject to an annual reconciliation on each anniversary date of the
Transfer. If the payments to Landlord under this Section 11.3.2 during the
twelve (12) months preceding each annual reconciliation exceed the amount of
Landlord’s applicable share of Transfer Premium determined on an annual basis,
then Landlord shall credit the overpayment against Tenant’s future obligations
under this Section 11.3.2 or if the overpayment occurs during the last year of
the Transfer in question, refund the excess to Tenant within thirty (30) days
after expiration or earlier termination of the Lease. If Tenant has underpaid
Landlord’s applicable share of the Transfer Premium, as determined by such
annual reconciliation, Tenant shall pay the amount of such deficiency to
Landlord promptly, but in no event later than the next date for payment of Base
Rent hereunder which is at least fifteen (15) days after such deficiency is
determined and Tenant has notice thereof. For purposes of calculating the
Transfer Premium on an annual basis. Tenant’s Transfer Costs shall be deemed to
be offset against the first rent, additional rent or other consideration payable
by the Transferee, until such Transfer Costs are exhausted.

 

11.4 Landlord’s Option as to Subject Space. Notwithstanding anything to the
contrary contained in this Article 11, if Tenant contemplates a Transfer (other
than the transactions specified in Section 11.7 below), then Tenant shall give
Landlord notice (the “Intention to Transfer Notice”) of such contemplated
Transfer (whether or not the contemplated Transferee or the terms of such
contemplated Transfer have been determined). The Intention to Transfer Notice
shall specify the portion of and number of rentable square feet of the Premises
which Tenant intends to Transfer (the “Contemplated Transfer Space”), the
contemplated date of commencement of the contemplated Transfer (the
“Contemplated Effective Date”) and the contemplated length of the term of such
contemplated Transfer (“Contemplated Term”). Thereafter, Landlord shall have the
option, by giving written notice to Tenant within ten (10) business days after
Landlord’s receipt of the Intention to Transfer Notice, to terminate this Lease
as to the Contemplated Transfer Space for the Contemplated Term effective as of
the Contemplated Effective Date. In the event that such option is exercised by
Landlord, this Lease shall be terminated (or, where appropriate, suspended if
the last day of the Contemplated Term is not the last day of the Lease Term, and
at the end of such suspension period, the applicable portion of the Premises
shall be returned to Tenant in the same condition as when received, reasonable
wear and tear excepted) with respect to the Contemplated Transfer Space as of
the Contemplated Effective Date until the last date of the Contemplated Term. If
this Lease shall be

 

Page 40

 

WARNER CENTER PLAZA

[Foundation Health Systems]



--------------------------------------------------------------------------------

so terminated with respect to less than the entire Premises, the Rent reserved
herein shall be prorated on the basis of the number of rentable square feet
retained by Tenant in proportion to the number of rentable square feet contained
in the entire Premises, and this Lease as so amended shall continue thereafter
in full force and effect, and upon request of either party, the parties shall
execute written confirmation of the same. If Landlord declines, or fails to
elect in a timely manner to terminate this Lease as to the Contemplated Transfer
Space for the Contemplated Term under this Section 11.4 within such ten (10)
business day period, then, provided Landlord has consented to the proposed
Transfer, Tenant shall be entitled to proceed to transfer the Contemplated
Transfer Space to a proposed Transferee and Landlord shall not have any right to
recapture such Contemplated Transfer Space with respect to any Transfer thereof
consummated within a period of six (6) months (the “Six Month Period”)
commencing on the expiration of such ten (10) business day period; provided,
however, that any such Transfer shall be subject to other terms of this Article
11. If such a Transfer is not so consummated within the Six Month Period (or if
a Transfer is so consummated, then upon the expiration of the term of any
Transfer of such Contemplated Transfer Space consummated within such Six Month
Period), Tenant shall again be required to submit a new Intention to Transfer
Notice to Landlord with respect to any contemplated Transfer, as provided above
in this Section 11.4.

 

11.5 Effect of Transfer. If Landlord consents to a Transfer, (i) the terms and
conditions of this Lease shall in no way be deemed to have been waived or
modified, (ii) such consent shall not be deemed consent to any further Transfer
by either Tenant or a Transferee, (iii) Tenant shall deliver to Landlord,
promptly after execution, an original executed copy of all documentation
pertaining to the Transfer in a form reasonably acceptable to Landlord, and (iv)
no Transfer relating to this Lease or agreement entered into with respect
thereto, whether with or without Landlord’s consent, shall relieve Tenant from
liability under this Lease. Landlord or its authorized representatives shall
have the right upon reasonable prior notice and at all reasonable times to audit
the books, records and papers of Tenant relating to any Transfer, and shall have
the right to make copies thereof. If the Transfer Premium with respect to any
Transfer shall be found understated, Tenant shall, within thirty (30) days after
demand, pay the deficiency plus interest at the Interest Rate and if understated
by more than five percent (5%), Tenant shall pay Landlord’s reasonable cost of
such audit.

 

11.6 Additional Transfers. For purposes of this Lease, the term “Transfer” shall
also include (i) if Tenant is a partnership, the withdrawal or change,
voluntary, involuntary or by operation of law, of more than fifty percent (50%)
of the partners, or transfer of more than fifty percent (50%) of partnership
interests, within a twelve (12)-month period, or the dissolution of the
partnership without immediate reconstitution thereof, and (ii) if Tenant is a
closely held corporation (i.e., whose stock is not publicly held and not traded
through an exchange or over the counter), the sale or other transfer of more
than an aggregate of more than fifty percent (50%) of the voting shares of
Tenant (other than to immediate family members by reason of gift or death),
within a twelve (12)-month period; subject in each case to Section 11.7 below.

 

11.7 Non-Transfers. Notwithstanding anything to the contrary contained in this
Article 11, (i) an assignment or subletting of all or a portion of the Premises
to an entity which is controlled by, controls, or is under common control with,
Tenant), or to a purchaser of all or

 

Page 41

WARNER CENTER PLAZA

[Foundation Health Systems]

                     



--------------------------------------------------------------------------------

substantially all of the assets of Tenant, or to an entity resulting, by
operation of law or otherwise, from the merger, consolidation or other
reorganization of Tenant (any such entity, an “Affiliate”), (ii) an assignment
or subletting of all or a portion of the Premises to an Affiliate, a parent of
an Affiliate, or an Affiliate of a parent, or (iii) a transfer, by law or
otherwise, in connection with the merger, consolidation or other reorganization
of Tenant or an Affiliate, shall not be deemed a Transfer under this Article 11,
provided that Tenant notifies Landlord of any such assignment or sublease and
promptly supplies Landlord with any documents or information requested by
Landlord regarding such assignment or sublease or such Affiliate, and further
provided that such assignment or sublease is not a subterfuge by Tenant to avoid
its obligations under this Lease. An assignee of Tenant’s entire interest under
this Lease pursuant to the immediately preceding sentence may be referred to
herein as an “Affiliated Assignee.” “Control,” as used in this Section 11.7,
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a person or entity,
whether through the ownership of voting securities, by contract or otherwise.

 

11.8 Landlord’s Recognition of Transfers upon Lease Termination. Tenant may
request, as part of its Transfer Notice, that a Transferee receive a recognition
agreement (“Recognition Agreement”) from Landlord which provides that in the
event this Lease is terminated, Landlord shall recognize the Transfer, and
Landlord shall be required to execute a Recognition Agreement with such
Transferee only under the following conditions (which conditions must be
reflected in the Recognition Agreement): (i) such Transfer is made upon the same
terms and conditions set forth in this Lease, subject to equitable modifications
based on the number of rentable square feet contained in the Subject Space;
provided, however, the rental and other economic terms of such Transfer shall be
the greater of (A) those applicable to the Subject Space under this Lease, or
(B) those applicable to the Subject Space under the assignment or sublease, (ii)
the Subject Space is either one or both of (A) a floor or floors higher than any
other floors of the Premises which are not subject to a Recognition Agreement,
or (B) a floor or floors lower than any other floors of the Premises which are
not subject to a Recognition Agreement, (iii) the Subject Space contains only
full floors in the Building, (iv) all Subject Space is contiguous, (v) the
Transferee is a party of reasonable financial worth and/or financial stability
in light of the responsibilities involved under the subject Transfer, (vi)
Landlord shall not be liable for any act or omission of Tenant, (vii) Landlord
shall not be subject to any offsets or defenses which the Transferee might have
as to Tenant or to any claims for damages against Tenant, (viii) Landlord shall
not be required or obligated to credit the Transferee with any rent or
additional rent paid by the Transferee to Tenant except to the extent actually
received by Landlord, (ix) Landlord shall not be bound by any terms or
conditions of the Transfer which are inconsistent with the terms and conditions
of this Lease, (x) Landlord shall be responsible for performance of only those
covenants and obligation of Tenant pursuant to the Transfer accruing after the
termination of this Lease, and (xi) the Transferee shall make full and complete
attornment to Landlord, as lessor, pursuant to a written agreement executed by
Landlord and the Transferee so as to establish direct privity of contract
between Landlord and the Transferee with the same force and effect as if the
Transfer was originally made directly between Landlord and the Transferee. Upon
Landlord’s written request given any time after the termination of this Lease,
the Transferee shall execute a lease for the Subject Space upon the same terms
and conditions as set forth in the Recognition Agreement. Tenant shall pay, as
Additional Rent and within thirty (30) days after

 

Page 42

WARNER CENTER PLAZA

[Foundation Health Systems]

                     



--------------------------------------------------------------------------------

invoice, for all reasonable out-of-pocket costs incurred by Landlord in
preparing such Recognition Agreement,

 

ARTICLE 12

 

DEFAULTS; REMEDIES

 

12.1 Events of Default. The occurrence of any of the following shall constitute
a default of this Lease by Tenant:

 

12.1.1 Any failure by Tenant to pay any Rent or any other charge required to be
paid under this Lease, or any part thereof, within five (5) business days of
notice that the same is due, which notice shall be in addition to and not in
lieu of any notice required under California Code of Civil Procedure Section
1161 or any similar or successor law; or

 

12.1.2 Any failure by Tenant to observe or perform any other provision, covenant
or condition of this Lease to be observed or performed by Tenant where such
failure continues for thirty (30) days after written notice thereof from
Landlord to Tenant; provided however, that any such notice shall be in addition
to, and not in lieu of, any notice required under California Code of Civil
Procedure Section 1161 or any similar or successor law; and provided further
that if the nature of such default is such that the same cannot reasonably be
cured within a thirty (30)-day period, Tenant shall not be deemed to be in
default if it diligently commences such cure within such period and thereafter
diligently proceeds to rectify and cure said default as soon as possible.

 

12.2 Remedies Upon Default. Upon the occurrence of any event of default by
Tenant, Landlord shall have, in addition to any other remedies available to
Landlord at law or in equity, the option to pursue any one or more of the
following remedies, each and all of which shall be cumulative and nonexclusive.

 

12.2.1 Terminate this Lease, in which event Tenant shall immediately surrender
the Premises to Landlord, and if Tenant fails to do so, Landlord may, without
prejudice to any other remedy which it may have for possession or arrearages in
rent, enter upon and take possession of the Premises and expel or remove Tenant
and any other person who may be occupying the Premises or any part thereof,
without being liable for prosecution or any claim or damages therefor; and
Landlord may recover from Tenant the following:

 

(i) The worth at the time of award of any unpaid rent which has been earned at
the time of such termination; plus

 

(ii) The worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

 

(iii) The worth at the time of award of the amount by which the unpaid rent for
the balance of the Lease Term after the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided; plus

 

Page 43

WARNER CENTER PLAZA

[Foundation Health Systems]

                     



--------------------------------------------------------------------------------

(iv) Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom; and

 

(v) At Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable law.

 

The term “rent” as used in this Section 12.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others. As used in Paragraphs 12.2. l (i)
and (ii), above, the “worth at the time of award” shall be computed by allowing
interest at the Interest Rate. As used in Paragraph 12.2.l (iii) above, the
“worth at the time of award” shall be computed by discounting such amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of award
plus one percent (1%).

 

12.2.2 Landlord shall have the remedy described in California Civil Code Section
1951.4 (lessor may continue lease in effect after lessee’s breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations), Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all rent as it becomes due.

 

12.3 Sublessees of Tenant. If Landlord terminates this Lease on account of any
default by Tenant, as set forth in this Article 12, except as provided in
Section 11.8 of this Lease, Landlord shall have the right to terminate any and
all subleases, licenses, concessions or other consensual arrangements for
possession entered into by Tenant and affecting the Premises or may, in
Landlord’s sole discretion, succeed to Tenant’s interest in such subleases,
licenses, concessions or arrangements. In the event of Landlord’s election to
succeed to Tenant’s interest in any such subleases, licenses, concessions or
arrangements, Tenant shall, as of the date of notice by Landlord of such
election, have no further right to or interest in the rent or other
consideration receivable thereunder.

 

12.4 Waiver of Default. No waiver by Landlord or Tenant of any violation or
breach of any of the terms, provisions and covenants herein contained shall be
deemed or construed to constitute a waiver of any other or later violation or
breach of the same or any other of the terms, provisions, and covenants herein
contained. Forbearance by Landlord or Tenant in enforcement of one or more of
the remedies available to such party upon an event of default shall not be
deemed or construed to constitute a waiver of such default. The acceptance of
any Rent hereunder by Landlord following the occurrence of any default, whether
or not known to Landlord, shall not be deemed a waiver of any such default,
except only a default in the payment of the Rent so accepted.

 

12.5 Efforts to Relet. For the purposes of this Article 12, Tenant’s right to
possession shall not be deemed to have been terminated by efforts of Landlord to
relet the Premises, by its acts of maintenance or preservation with respect to
the Premises, or by appointment of a receiver to protect Landlord’s interests
hereunder. The foregoing enumeration is not exhaustive, but

 

Page 44

WARNER CENTER PLAZA

[Foundation Health Systems]

                     



--------------------------------------------------------------------------------

merely illustrative of acts which may be performed by Landlord without
terminating Tenant’s right to possession.

 

12.6 Landlord Default. Notwithstanding anything to the contrary set forth in
this Lease, any failure by Landlord to observe or perform any provision,
covenant or condition of this Lease to be observed or performed by Landlord,
where such failure continues for thirty (30) days after written notice thereof
from Tenant to Landlord specifying in detail Landlord’s failure to perform shall
constitute a default hereunder by Landlord, provided that, if the nature of
Landlord’s obligation is such that the same cannot reasonably be cured within a
thirty (30)-day period, Landlord shall not be deemed to be in default if it
diligently commences such performance within such thirty (30) day period and
thereafter diligently pursues the same to completion. Upon any such default by
Landlord under this Lease, Tenant may, except as otherwise specifically provided
in this Lease to the contrary, exercise any of its rights provided at law or in
equity.

 

ARTICLE 13

 

CONDEMNATION

 

13.1 Permanent Taking. In case the whole of the Premises, the Building or
Project, or such part thereof as shall substantially interfere with Tenant’s use
and occupancy of the Premises, shall be taken by any lawful power or authority
by exercise of the right of eminent domain, or sold to prevent such taking,
within sixty (60) days after receipt of notice of such taking, either Tenant or
Landlord may terminate this Lease effective as of the date possession is
required to be surrendered to said authority. If such portion of the Building or
Project is so taken or sold so as to require a substantial alteration or
reconstruction of the remaining portions thereof, or which renders the Building
or Project economically inviable for its use as presently intended, or requires
cancellation of substantially all tenant leases in the Building, this Lease may
be terminated by Landlord, as of the date of the vesting of title under such
taking or sale, by written notice to Tenant within sixty (60) days following
notice to Landlord of the date on which said vesting will occur. Except as
provided herein, Tenant shall not because of such taking assert any claim
against Landlord or the taking authority for any compensation because of such
taking, and Landlord shall be entitled to receive the entire amount of any award
without deduction for any estate or interest of Tenant. If the amount of
property or the type of estate taken shall not substantially interfere with
Tenant’s use of the Premises, this Lease shall not terminate and Landlord shall
be entitled to the entire amount of the award without deduction for any estate
or interest of Tenant. In such event, Landlord shall promptly proceed to restore
the Premises to substantially their condition prior to such partial taking, and
the Rent shall be abated in proportion to the time during which, and to the part
of the Premises of which, Tenant shall be so deprived on account of such taking
and restoration. Nothing contained in this Article 13 shall be deemed to give
Landlord any interest in, or prevent Tenant from seeking any award against the
taking authority for, one-half (1/2) of the value of Tenant’s leasehold estate,
the taking of personal property and fixtures belonging to Tenant or business
interruption expenses recoverable from the taking authority. All Rent shall be
apportioned as of the date of such termination, or the date of such taking,
whichever shall first occur. If any part of the Premises shall be taken, and
this Lease shall not be so terminated, the Rent shall be proportionately abated.
Tenant hereby waives any

 

Page 45

WARNER CENTER PLAZA

[Foundation Health Systems]

                     



--------------------------------------------------------------------------------

and all rights it might otherwise have pursuant to Section 1265.130 of The
California Code of Civil Procedure.

 

13.2 Temporary Taking. Notwithstanding anything to the contrary contained in
this Article 13, in the event of a temporary taking of all or any portion of the
Premises for a period of one hundred and eighty (180) days or less, then this
Lease shall not terminate but the Base Rent and the Additional Rent shall be
abated for the period of such taking in proportion to the ratio that the number
of rentable square feet of the Premises taken bears to the total rentable square
feet of the Premises. Landlord shall be entitled to receive the entire award
made in connection with any such temporary taking, except that Tenant shall have
the right to file any separate claim available to Tenant for claims made by
Tenant as a result of the necessity of Tenant’s moving to temporary space during
the period of such temporary taking.

 

ARTICLE 14

 

BROKERS

 

Landlord and Tenant hereby warrant to each other that they have had no dealings
with any real estate broker or agent in connection with the negotiation of this
Lease, excepting only the real estate brokers or agents specified in Section 11
of the Summary (the “Brokers”), and that they know of no other real estate
broker or agent who is entitled to a commission in connection with this Lease.
Each party agrees to indemnify and defend the other party against and hold the
other party harmless from any and all claims, demands, losses, liabilities,
lawsuits, judgments, costs and expenses (including without limitation reasonable
attorneys’ fees) with respect to any leasing commission or equivalent
compensation alleged to be owing on account of any dealings with any real estate
broker or agent, other than the Brokers, occurring by, through, or under the
indemnifying party.

 

ARTICLE 15

 

LANDLORD’S LIABILITY

 

It is expressly understood and agreed that notwithstanding anything in this
Lease to the contrary, and notwithstanding any applicable law to the contrary,
the liability of Landlord and the Landlord Parties hereunder (including any
successor landlord hereunder) and any recourse by Tenant against Landlord or the
Landlord Parties shall be limited solely and exclusively to an amount which is
equal to the lesser of (i) the interest of Landlord in and to the Building, or
(ii) the equity interest Landlord would have in the Building if the Building
were encumbered by third party debt in an amount equal to eighty percent (80%)
of the value of the Building, and neither Landlord, nor any of the Landlord
Parties, shall have any personal liability therefor, and Tenant, on behalf of
itself and all persons claiming by, through or under Tenant, hereby expressly
waives and releases Landlord and the Landlord Parties from such personal
liability. The obligations of Tenant under this Lease do not constitute personal
obligations of the directors, officers or shareholders of Tenant or Tenant’s
successor, and Landlord shall look solely to the assets of Tenant for
satisfaction of any liability in respect of this Lease and will not seek
recourse against

 

Page 46

WARNER CENTER PLAZA

[Foundation Health Systems]

                     



--------------------------------------------------------------------------------

such directors, officers or shareholders nor against any of their personal
assets for such satisfaction.

 

ARTICLE 16

 

INTENTIONALLY OMITTED

 

ARTICLE 17

 

WARNER CENTER ASSOCIATION

 

It is understood that at the time of the execution of this Lease an association
has been formed, the purpose of which is to identify and promote the best
interest of the employers and employees of Warner Center. Tenant shall,
throughout the Lease Term, at its sole cost and expense, cooperate with and
promote the programs of such association as they may from time to time exist so
long as the policies of such association shall be non-discriminatory with
respect to Tenant and with respect to any membership fee.

 

ARTICLE 18

 

TENANT PARKING

 

Tenant shall lease, commencing on the Lease Commencement Date, the number of
parking passes set forth in Section 9 of the Summary, throughout the Lease Term.
Of such parking passes, two (2) passes for each 1,000 usable square feet of the
Premises shall be for parking located on the roof of Parking Structure Two (as
such structure is shown on Exhibit “B” hereto) (“Roof Passes”), one (1) pass for
each 1,000 usable square feet of the Premises shall be for parking located on an
unreserved basis anywhere in Parking Structure Two (“Structure Two Passes”) and
the remaining one (1) pass for each 1,000 usable square feet of the Premises
shall be for parking located in Parking Structure One or Parking Structure Two
as determined by Landlord (“Flex Passes”). Of the Structure Two Passes, Tenant
may elect to have up to eighteen (18) of such passes designated for covered
reserved parking at locations within Parking Structure Two reasonably determined
by Landlord. Tenant shall pay to Landlord or, at Landlord’s option, “Landlord’s
Designee” (as that term is defined in this Article 18 below), for such
automobile parking passes, on a monthly basis, the following rates until the
expiration of the second (2nd) Lease Year: Forty Dollars ($40.00) per pass per
month (plus applicable tax) for the Roof Passes and Sixty Dollars ($60.00) per
pass per month (plus applicable tax) for the Structure Two Passes and the Flex
Passes (including, without limitation, any reserved Structure Two Passes). After
the expiration of the second (2nd) Lease Year, the rate for all such passes
shall be the prevailing rate charged from time to time for parking passes in the
parking facility or facilities. In addition, Tenant shall be responsible for any
taxes imposed by any governmental authority in connection with the renting of
such parking passes by Tenant or the use of the parking facility by Tenant.
Notwithstanding anything to the contrary contained herein, for the first month
following the Lease Commencement Date for each portion of the Premises leased by
Tenant (i.e., the 25th Floor Space, 24th Floor Space, 22nd Floor Space, Initial
21st Floor Space and Must Take Space)

 

Page 47

WARNER CENTER PLAZA

[Foundation Health Systems]

                     



--------------------------------------------------------------------------------

Tenant shall only be obligated to pay for those parking passes actually utilized
by Tenant in connection with Tenant’s occupancy of such space; thereafter,
Tenant shall be obligated to lease all such passes. Tenant shall abide by all
reasonable Rules and Regulations which are reasonably prescribed from time to
time for the orderly operation and use of the parking facility or facilities and
Tenant shall cooperate in good faith to have Tenant’s employees and visitors
also comply with such Rules and Regulations. Landlord specifically reserves the
right, at any time, to (i) change the size, configuration, design, layout and
all other aspects of the parking facility or facilities, and/or (ii) perform
repairs to the parking facility or facilities, and Tenant acknowledges and
agrees that Landlord may, without incurring any liability to Tenant and without
any abatement of Rent under this Lease, from time to time, close-off or restrict
access to the parking facility or facilities for purposes of permitting or
facilitating any such construction, alteration, improvements or repairs provided
such closure or restriction does not materially interfere with Tenant’s
operation of business. Landlord may lease the parking areas, enter into a
license agreement or otherwise delegate its responsibilities under this Article
18 to a parking operator (“Landlord’s Designee”) in which case Landlord’s
Designee shall have all the rights attributed under this Article 18 to the
Landlord. The parking passes leased by Tenant pursuant to this Article 18 are
provided to Tenant solely for use by Tenant’s own personnel and such passes may
not be transferred, assigned, subleased or otherwise alienated by Tenant without
Landlord’s prior approval, except that Tenant may transfer a prorata number of
passes to any Transferee permitted under Article 11 above, and to Tenant’s
outside auditors, consultants, contractors, agents and/or other invitees who
will frequent the Premises on more than an occasional basis; provided that
Tenant shall not profit from any such transfer. Tenant shall be entitled to
parking validations for visitor parking at the rates prevailing from time to
time for such validation parking in the Project. Notwithstanding the foregoing,
if Tenant has vacated the entire Premises or has begun to market the entire
Premises for a Transfer, by written notice to Landlord, Tenant may reduce its
obligation to rent parking passes to (a) three (3) parking passes for every one
thousand (1,000) usable square feet of the Premises during the third (3rd) to
last month of the Lease Term (or Option Term, if applicable), (b) two (2)
parking passes for each one thousand (1,000) usable square feet of the Premises
during the second (2nd) to last month of the Lease Term (or Option Term, if
applicable) and (c) one (1) parking pass for each one thousand (1,000) usable
square feet of the Premises during the last month of the Lease Term (or Option
Term, if applicable). Once Tenant exercises such reduction, any subsequent
Tenant request for an increase in the number of parking passes shall only be
granted to Tenant to the extent and for the period(s) Landlord reasonably
determines that additional passes are available in Landlord’s parking and
leasing program for the Project, and any passes granted as a result of any such
request shall be in addition to Tenant’s then existing obligation to rent
parking passes as set forth above.

 

ARTICLE 19

 

MISCELLANEOUS PROVISIONS

 

19.1 Estoppel Certificates. Within twenty (20) days following a request in
writing by Landlord, Tenant shall execute and deliver to Landlord an estoppel
certificate, which, as submitted by Landlord, shall be substantially in the form
of Exhibit F, attached hereto (or such other form as may be required by any
prospective mortgagee or purchaser of the Project, or any

 

Page 48

WARNER CENTER PLAZA

[Foundation Health Systems]

                     



--------------------------------------------------------------------------------

portion thereof), indicating therein any exceptions thereto that may exist at
that time, and shall also contain any other information reasonably requested by
Landlord or Landlord’s mortgagee or prospective mortgagee. Tenant shall execute
and deliver whatever other instruments may be reasonably required for such
purposes. Failure of Tenant to timely execute and deliver such estoppel
certificate or other instruments shall constitute an acceptance of the Premises
and an acknowledgment by Tenant that statements included in the estoppel
certificate are true and correct, without exception. Landlord hereby agrees to
provide to Tenant an estoppel certificate signed by Landlord, containing the
same types of information, and within the same period of time, as set forth
above, with such changes as are reasonably necessary to reflect that the
estoppel certificate is being granted and signed by Landlord to Tenant, rather
than from Tenant to Landlord or a lender of Landlord.

 

19.2 Partial Invalidity. If any term, provision or condition contained in this
Lease shall, to any extent, be invalid or unenforceable, the remainder of this
Lease, or the application of such term, provision or condition to persons or
circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.

 

19.3 Time of Essence. Time is of the essence of this Lease and each of its
provisions.

 

19.4 Captions. The captions of Articles and Sections are for convenience only
and shall not be deemed to limit, construe, affect or alter the meaning of such
Articles and Sections.

 

19.5 Notices. All notices, demands, statements, designations, approvals or other
communications (collectively, “Notices”) given or required to be given by either
party to the other hereunder shall be in writing, shall be sent by United States
certified or registered mail, postage prepaid, return receipt requested, or
delivered personally (i) to Tenant at the appropriate address set forth in
Section 10 of the Summary, or to such other place as Tenant may from time to
time designate in a Notice to Landlord; or (ii) to Landlord at the following
addresses, or to such other firm or to such other place as Landlord may from
time to time designate in a Notice to Tenant:

 

21600 Oxnard Street

Suite 300

Woodland Hills, California 91367

Attn: Property Manager

 

With a copy to:

 

Allen, Matkins, Leck, Gamble & Mallory LLP

515 South Figueroa Street, 8th Floor

Los Angeles, California 90071

Attn: Anton N. Natsis, Esq.

 

Any Notice will be deemed given on the third (3rd) business day after the date
it is mailed as provided in this Section 19.5 or upon the date personal delivery
is made. If Tenant is notified

 

Page 49

WARNER CENTER PLAZA

[Foundation Health Systems]

                     



--------------------------------------------------------------------------------

of the identity and address of the holder of any deed of trust or ground or
underlying lessor, Tenant shall give to such mortgagee or ground or underlying
lessor written notice of any default by Landlord under the terms of this Lease
by registered or certified mail.

 

19.6 Nonwaiver. No waiver of any provision of this Lease shall be implied by any
failure of Landlord or Tenant to enforce any remedy on account of the violation
of such provision and even if such violation shall continue or be repeated
subsequently, any waiver by Landlord or Tenant of any provision of this Lease
may only be in writing. Additionally, no express waiver shall affect any
provision other than the one specified in such waiver and then only for the time
and in the manner specifically stated. No receipt of monies by Landlord from
Tenant after the termination of this Lease shall in any way alter the length of
the Lease Term or of Tenant’s right of possession hereunder, or after the giving
of any notice shall reinstate, continue or extend the Lease Term or affect any
notice given Tenant prior to the receipt of such monies, it being agreed that
after the service of notice or the commencement of a suit, or after final
judgment for possession of the Premises, Landlord may receive and collect any
Rent due, and the payment of said Rent shall not waive or affect said notice,
suit or judgment, except with respect to Rent due under such notice, suit or
judgment.

 

19.7 Holding Over. If Tenant holds over after the expiration of the Lease Term
hereof, with or without the express or implied consent of Landlord, such tenancy
shall be from month-to-month only, and shall not constitute a renewal hereof or
an extension for any further term, and in such case Base Rent shall be payable
at a monthly rate equal to one hundred twenty-five percent (125%) of the Base
Rent applicable during the last rental period of the Lease Term under this
Lease. Such month-to-month tenancy shall be subject to every other applicable
term, covenant and agreement contained herein. Nothing contained in this Section
19.7 shall be construed as consent by Landlord to any holding over by Tenant,
and Landlord expressly reserves the right to require Tenant to surrender
possession of the Premises to Landlord as provided in this Lease upon the
expiration or other termination of this Lease. The provisions of this Section
19.7 shall not be deemed to limit or constitute a waiver of any other rights or
remedies of Landlord provided herein or at law. If Tenant fails to surrender the
Premises upon the termination or expiration of this Lease, in addition to any
other liabilities to Landlord accruing therefrom, Tenant shall protect, defend,
indemnify and hold Landlord harmless from all loss, costs (including reasonable
attorneys’ fees) and liability resulting from such failure, including, without
limiting the generality of the foregoing, any claims made by any succeeding
tenant founded upon such failure to surrender and any lost profits to Landlord
resulting therefrom.

 

19.8 Waiver of Default. No waiver by Landlord or Tenant of any violation or
breach of any of the terms, provisions and covenants herein contained shall be
deemed or construed to constitute a waiver of any other or later violation or
breach of the same or any other of the terms, provisions, and covenants herein
contained. Forbearance by Landlord or Tenant in enforcement of one or more of
the remedies herein provided upon an event of default shall not be deemed or
construed to constitute a waiver of such default. The acceptance of any Rent
hereunder by Landlord following the occurrence of any default, whether or not
known to Landlord, shall not be deemed a waiver of any such default, except only
a default in the payment of the Rent so accepted.

 

Page 50

WARNER CENTER PLAZA

[Foundation Health Systems]

                     



--------------------------------------------------------------------------------

19.9 Binding Effect. Subject to all other provisions of this Lease, each of the
provisions of this Lease shall extend to and shall, as the case may require,
bind or inure to the benefit not only of Landlord and of Tenant, but also of
their respective successors or assigns, provided this clause shall not permit
any assignment by Tenant contrary to the provisions of Article 11 of this Lease.

 

19.10 Governing Law. This Lease shall be construed and enforced in accordance
with the laws of the State of California.

 

19.11 Subordination. This Lease shall be subject and subordinate to all present
and future ground or underlying leases of the Building or Project and to the
lien of any mortgage or trust deed, now or hereafter in force against the
Building or Project, if any, and to all renewals, extensions, modifications,
consolidations and replacements thereof, and to all advances made or hereafter
to be made upon the security of such mortgages or trust deeds, unless the
holders of such mortgages or trust deeds, or the lessors under such ground lease
or underlying leases, require in writing that this Lease be superior thereto. In
consideration of, and as a condition precedent to, Tenant’s agreement to permit
its interest pursuant to this Lease to be subordinated to any particular future
ground or underlying lease of the Building or Project or to the lien of any
first mortgage or trust deed hereafter enforced against the Building or Project
and to any, renewals, extensions, modifications, consolidations and replacements
thereof, Landlord shall deliver to Tenant a commercially reasonable
non-disturbance agreement executed by the landlord under such ground lease or
underlying lease or the holder of such mortgage or trust deed. Each such
non-disturbance agreement provided by Landlord shall acknowledge, or shall not
preclude, any rights of Tenant to offsets against Rent, as expressly provided in
this Lease. Tenant covenants and agrees in the event any proceedings are brought
for the foreclosure of any such mortgage or if Landlord grants a deed in lieu
thereof, or if any ground or underlying lease is terminated, to attorn, without
any deductions or set-offs whatsoever except as expressly provided in this
Lease, to the purchaser or any successors thereto upon any such foreclosure sale
or the grantee of a deed in lieu thereof, or to the lessor of such ground or
underlying lease, as the case may be, if so requested to do so by such
purchaser, grantee or lessor, and to recognize such purchaser, grantee or lessor
as the lessor under this Lease. Tenant shall, within ten (10) business days of
request by Landlord, execute such further instruments or assurances as Landlord
may reasonably deem necessary to evidence or confirm the subordination or
superiority of this Lease to any such mortgages, trust deeds, ground leases or
underlying leases. Tenant waives the provisions of any current or future
statute, rule or law which may give or purport to give Tenant any right or
election to terminate or otherwise adversely affect this Lease and the
obligations of the Tenant hereunder in the event of any foreclosure proceeding
or sale. Promptly after Landlord’s execution and delivery of this Lease,
Landlord shall deliver to Tenant, for Tenant’s signature, a Subordination of
Deed of Trust Agreement in the form of Exhibit G attached hereto and made a part
hereof

 

19.12 Waiver of Jury Trial; Attorneys’ Fees. EACH PARTY HEREBY WAIVES ANY RIGHT
TO A TRIAL BY JURY IN ANY ACTION TO ENFORCE THE SPECIFIC PERFORMANCE OF THIS
LEASE, FOR DAMAGES FOR THE BREACH HEREOF, OR OTHERWISE FOR ENFORCEMENT OF ANY
REMEDY HEREUNDER. If either

 

Page 51

WARNER CENTER PLAZA

[Foundation Health Systems]

                     



--------------------------------------------------------------------------------

party commences litigation against the other for the specific performance of
this Lease, for damages, for the breach hereof or otherwise for enforcement of
any remedy hereunder, the prevailing party shall be entitled to recover from the
other party such costs and reasonable attorneys’ fees as may have been incurred,
including any and all costs incurred in enforcing, perfecting and executing such
judgment.

 

19.13 Entry by Landlord. Landlord reserves the right at all reasonable times and
upon reasonable notice to Tenant (except in the case of an emergency) to enter
the Premises to (i) inspect them during normal business hours; (ii) show the
Premises to prospective purchasers, mortgagees or ground or underlying lessors
or during the last nine (9) months of the Lease Term, to prospective tenants;
(iii) post notices of nonresponsibility; or (iv) alter, improve or repair the
Premises or the Building if necessary to comply with current building codes or
other applicable laws, or for structural alterations, repairs or improvements to
the Building. Notwithstanding anything to the contrary contained in this Section
19.13, Landlord may enter the Premises at any time to (A) perform services
required of Landlord during normal business hours (except for janitorial service
which shall be performed after normal business hours); and (B) perform any
covenants of Tenant which Tenant fails to perform. Landlord may make any such
entries without the abatement of Rent, except as otherwise provided in this
Lease, and may take such reasonable steps as required to accomplish the stated
purposes; provided, however, that any such entry shall be accomplished as
expeditiously as reasonably possible and in a manner so as to cause as little
interference to Tenant as reasonably possible. Tenant hereby waives any claims
for damages or for any injuries or inconvenience to or interference with
Tenant’s business, lost profits, any loss of occupancy or quiet enjoyment of the
Premises, and any other loss occasioned thereby. For each of the above purposes,
Landlord shall at all times have a key with which to unlock all the doors in the
Premises, excluding Tenant’s vaults, safes and special security areas designated
in advance by Tenant. In an emergency, Landlord shall have the right to use any
means that Landlord may deem proper to open the doors in and to the Premises.
Any entry into the Premises by Landlord in the manner hereinbefore described
shall not be deemed to be a forcible or unlawful entry into, or a detainer of,
the Premises, or an actual or constructive eviction of Tenant from any portion
of the Premises. Tenant may, subject to Landlord’s prior approval, designate
certain areas of the Premises as “Secured Areas” should Tenant require such
areas for the purpose of securing certain valuable property or confidential
information. Landlord may only enter such Secured Areas upon two (2) business
days’ notice to Tenant which notice shall specify the date and time of such
entry by Landlord; provided, however, that Landlord may enter the Secured Areas
without notice to Tenant in the event of an emergency, in which case Landlord
shall provide Tenant with notice of such entry promptly thereafter. Tenant
acknowledges that Landlord shall have no obligation to provide janitorial
service to any such Secured Areas except to the extent Tenant authorizes and
permits access thereto for such purposes.

 

19.14 Intentionally Omitted.

 

19.15 Surrender of Premises; Ownership and Removal of Trade Fixtures.

 

19.15.1 Surrender of Premises. No act or thing done by Landlord or any agent or
employee of Landlord during the Lease Term shall be deemed to constitute an
acceptance by

 

Page 52

WARNER CENTER PLAZA

[Foundation Health Systems]

                     



--------------------------------------------------------------------------------

Landlord of a surrender of the Premises unless such intent is specifically
acknowledged in writing by Landlord. The delivery of keys to the Premises to
Landlord or any agent or employee of Landlord shall not constitute a surrender
of the Premises or effect a termination of this Lease, whether or not the keys
are thereafter retained by Landlord, and notwithstanding such delivery Tenant
shall be entitled to the return of such keys at any reasonable time upon request
until this Lease shall have been properly terminated. The voluntary or other
surrender of this Lease by Tenant, whether accepted by Landlord or not, or a
mutual termination hereof, shall not work a merger, and at the option of
Landlord shall operate as an assignment to Landlord of all subleases or
subtenancies affecting the Premises.

 

19.15.2 Removal of Tenant Property by Tenant. Upon the expiration of the Lease
Term, or upon any earlier termination of this Lease, Tenant shall, subject to
the provisions of this Section 19.15, quit and surrender possession of the
Premises to Landlord in good order and condition and as improved by Landlord
and/or Tenant (subject to the provisions of Article 6), reasonable wear and tear
and repairs which are specifically made the responsibility of Landlord hereunder
excepted. Upon such expiration or termination, Tenant shall, without expense to
Landlord, remove or cause to be removed from the Premises all debris and
rubbish, and such items of furniture, equipment, free-standing cabinet work, and
other articles of personal property owned by Tenant or installed or placed by
Tenant at its expense in the Premises, and such similar articles of any other
persons claiming under Tenant and Tenant shall repair at its own expense all
damage to the Premises and Building resulting from such removal.

 

19.16 Entire Agreement. It is understood and acknowledged that there are no oral
agreements between the parties hereto affecting this Lease and this Lease
supersedes and cancels any and all previous negotiations, arrangements,
brochures, agreements and understandings, if any, between the parties hereto or
displayed by Landlord to Tenant with respect to the subject matter thereof, and
none thereof shall be used to interpret or construe this Lease. This Lease, the
exhibits and schedules attached hereto, and any side letter or separate
agreement executed by Landlord and Tenant in connection with this Lease and
dated of even date herewith, contain all of the terms, covenants, conditions,
warranties and agreements of the parties relating in any manner to the rental,
use and occupancy of the Premises and shall be considered to be the only
agreement between the parties hereto and their representatives and agents with
respect to the subject hereof. None of the terms, covenants, conditions or
provisions of this Lease can be modified, deleted or added to except in writing
signed by the parties hereto. All negotiations and oral agreements acceptable to
both parties have been merged into and are included herein. There are no other
representations or warranties between the parties, and all reliance with respect
to representations is based totally upon the representations and agreements
contained in this Lease.

 

19.17 Signs.

 

19.17.1 Full Floors. Provided all signs are in keeping with the quality, design
and style of the Building and Project, Tenant, for any portion of the Premises
which comprises an entire floor of the Building (including, without limitation,
the floor on which the Must-Take Space is located), at its sole cost and
expense, may install exclusive identification signage and informational signage
anywhere in such full floor portion of the Premises including in the elevator

 

Page 53

WARNER CENTER PLAZA

[Foundation Health Systems]

                     



--------------------------------------------------------------------------------

lobby of such full floor portion of the Premises, provided that such signs must
not be visible from the exterior of the Building. The size and specifications
for such signs shall be subject to Landlord’s approval, which shall not be
unreasonably withheld. Tenant shall be responsible, at Tenant’s sole cost and
expense, for maintenance and repair of any such signs. In addition, Tenant shall
cause such signs to be removed from the Premises and shall repair all damage to
the Premises and the Building resulting from such removal, at Tenant’s sole cost
and expense, upon the expiration or earlier termination of this Lease.

 

19.17.2 Multi-Tenant Floors. If other tenants occupy space on the floor on which
the Premises is located, Tenant’s identifying signage shall be provided by
Landlord, at Tenant’s cost, and such signage shall be comparable to that used by
Landlord for other similar floors in the Building and shall comply with
Landlord’s Building standard signage program.

 

19.17.3 Monument Signage. Tenant shall be entitled to have Landlord install, at
Tenant’s sole cost and expense, a sign (“Monument Signage”) on a monument to be
constructed by Landlord, at Tenant’s expense, at a location outside the Building
along Owensmouth Avenue designated by Landlord within the range specified on
Exhibit “J” attached hereto and made a part hereof. Such Monument Signage shall
be exclusive to Tenant and will afford signs and general visibility thereof on
two (2) sides. The graphics, materials, color, design, lettering, lighting,
size, and specifications of the Monument Signage shall be consistent with that
of other monument signage at the Project and otherwise subject to the reasonable
approval of Landlord and Tenant. In addition, the Monument Signage shall be
subject to receipt of all required governmental permits and approvals and shall
be subject to all applicable governmental laws and ordinances including, without
limitation, the Warner Center Specific Plan and shall be subject to any
covenants, conditions and restrictions affecting the Project. In the event the
necessary governmental approvals and permits for the monument or the Monument
Signage are not received, Landlord’s and Tenant’s rights and obligations under
the remaining provisions of this Lease shall be unaffected. The rights to the
Monument Signage may not be transferred by the Original Tenant or changed once
such signage is initially installed except that Tenant shall be entitled to
transfer the rights to the Monument Signage to an Affiliate Assignee (and, as a
result, change the name on the Monument Signage to reflect such assignee’s
name), but only if such Affiliate Assignee’s name is not an “Objectionable
Name.” The term “Objectionable Name” shall mean any name which relates to an
entity which is of a character or reputation, or is associated with a political
orientation or faction, which is materially inconsistent with the quality of the
Project, or which would otherwise reasonably offend a landlord of a first-class,
institutional quality, high-rise office building in the Los Angeles area;
notwithstanding the foregoing, any name that would conflict with any covenants
in leases of space in the Project shall also be deemed to be an Objectionable
Name. Upon the expiration or earlier termination of this Lease (or any other
time that Tenant determines that it no longer desire to have Monument Signage as
set forth in Section 19.17.6 below or otherwise), Tenant shall, at Tenant’s sole
cost and expense, cause the Monument Signage to be removed from the monument and
shall cause the monument to be restored to the condition existing prior to the
placement of such signage. If Tenant fails to remove such signage from the
monument and to restore the monument as provided in the immediately preceding
sentence within thirty (30) days following the expiration or earlier termination
of this Lease (or upon termination of Tenant’s right to such signage pursuant to

 

Page 54

WARNER CENTER PLAZA

[Foundation Health Systems]

                     



--------------------------------------------------------------------------------

Section 19.17.6 below), then Landlord may perform such work, and all costs and
expenses reasonably incurred by Landlord in so performing shall be reimbursed by
Tenant to Landlord within thirty (30) days after Tenant’s receipt of invoice
therefor. The immediately preceding sentence shall survive the expiration or
earlier termination of this Lease.

 

19.17.4 Prohibited Signage and Other Items. Any signs, notices, logos, pictures,
names or advertisements which are installed and that have not been separately
approved by Landlord may be removed without notice by Landlord at the sole
expense of Tenant. Tenant may not install any signs on the exterior or roof of
the Project or the Common Areas. Any signs, window coverings, or blinds (even if
the same are located behind the Landlord-approved window coverings for the
Building), or other items visible from the exterior of the Premises or Building,
shall be subject to the prior written approval of Landlord, in its sole
discretion.

 

19.17.5 Directory. During the Term, Tenant shall have the right to designate one
(1) name (a department or individual) per one thousand (1,000) rentable square
feet in the Premises occupied by Tenant or its Transferees for placement on the
directory board in the lobby of the Building and any other common directory
board which may be available for use by office tenants of the Building.

 

19.17.6 Eyebrow Signage. Upon the expiration or any earlier termination of the
rights now held by Kaufman and Broad Mortgage Company to maintain the currently
existing “eyebrow” signage at the Building, Tenant shall have the right to
substitute “eyebrow” signage identifying Tenant for the Monument Signage
described in Section 19.17.3 above. Tenant must exercise such right, if at all,
within thirty (30) days after notice from Landlord that such “eyebrow” signage
is available. Tenant’s failure to so notify Landlord in writing that Tenant is
exercising such right shall be deemed to constitute Tenant’s election to retain
the Monument Signage rather than to substitute such “eyebrow” signage. If Tenant
so elects to obtain “eyebrow” signage (“Exterior Signage”), the letters on the
Exterior Signage shall not exceed eighteen (18) inches in height and shall be of
a finish comparable to that of the existing signage and shall be in the same
location as the existing signage. In addition, the graphics, materials, color,
design, lettering and other specifications of the Exterior Signage shall
otherwise be subject to Landlord’s approval, which approval may be withheld in
Landlord’s reasonable discretion. Tenant acknowledges that the quality of the
Project will be closely identified with the aesthetics of the buildings located
therein and of the signage in the Project and that Landlord’s reasonable
discretion in approving the graphics, materials, color, design, lettering and
other specifications of the Exterior Signage may take into consideration
Landlord’s heightened concerns over such aesthetics. In addition, Tenant’s
rights to the Exterior Signage shall be subject to Tenant’s receipt of all
required governmental permits and approvals and shall be subject to all
applicable governmental laws and ordinances including, without limitation, any
specific plan governing Warner Center. Landlord shall fully cooperate with
Tenant’s attempt to obtain any such permits and approvals, at no cost to
Landlord. The cost of installation of the Exterior Signage as well as all costs
of design and construction of such signage and all other cost associated with
such signage including, without limitation, permits, maintenance and repair,
shall be the sole responsibility of Tenant. The rights to the Exterior Signage
may not be transferred by the Original Tenant or changed once such signage is
initially installed except that Tenant shall be

 

Page 55

WARNER CENTER PLAZA

[Foundation Health Systems]

                     



--------------------------------------------------------------------------------

entitled to transfer the rights to the Exterior Signage to an Affiliate Assignee
(and as a result, change the name on the Exterior Signage to reflect such
assignee’s name), but only if such Affiliate Assignee’s name is not an
Objectionable Name. Upon the expiration or earlier termination of this Lease (or
any other time Tenant determines that it no longer desires to have Exterior
Signage) Tenant shall, at Tenant’s sole cost and expense, cause the Exterior
Signage to be removed from the Building and shall cause the Building to be
restored to the condition existing prior to the placement of such signage. If
Tenant fails to remove such signage from the Building and fails to restore the
Building as provided in the immediately preceding sentence within thirty (30)
days following the expiration or earlier termination of this Lease, then
Landlord may perform such work, and all costs and expenses reasonably incurred
by Landlord in so performing shall be reimbursed by Tenant to Landlord within
thirty (30) days after Tenant’s receipt of invoice therefor. The immediately
preceding sentence shall survive the expiration or earlier termination of this
Lease.

 

19.18 Covenant Against Liens. Tenant has no authority or power to cause or
permit any lien or encumbrance of any kind whatsoever, whether created by act of
Tenant, operation of law or otherwise, to attach to or be placed upon the
Project or Premises, and any and all liens and encumbrances created by Tenant
shall attach to Tenant’s interest only. Landlord shall have the right at all
times to post and keep posted on the Premises any notice which it deems
necessary for protection from such liens. Tenant covenants and agrees not to
suffer or permit any lien of mechanics or materialmen or others to be placed
against the Project, the Building or the Premises, or any portion thereof, with
respect to work or services claimed to have been performed for or materials
claimed to have been furnished to Tenant or the Premises, and, in case of any
such lien attaching or notice of any lien. Tenant covenants and agrees to cause
it to be removed of record within thirty (30) days after Tenant’s receipt of
notice from Landlord regarding the existence of such lien. Notwithstanding
anything to the contrary set forth in this Lease, in the event that such lien is
not released and removed on or before the date occurring thirty (30) days after
notice of such lien is delivered by Landlord to Tenant, Landlord, at its sole
option, may upon an additional five (5) days notice to Tenant, immediately take
all action necessary to release and remove such lien, without any duty to
investigate the validity thereof, and all sums, costs and expenses, including
reasonable attorneys’ fees and costs, incurred by Landlord in connection with
such lien shall be deemed Additional Rent under this Lease and shall be due and
payable by Tenant within thirty (30) days of the Tenant’s receipt of an invoice
therefor.

 

19.19 Terms. The necessary grammatical changes required to make the provisions
hereof apply either to corporations or partnerships or individuals, men or
women, as the case may require, shall in all cases be assumed as though in each
case fully expressed.

 

19.20 Prohibition Against Recording. Except as provided in Section 19.32 of this
Lease, neither this Lease, nor any memorandum, affidavit or other writing with
respect thereto, shall be recorded by Tenant or by anyone acting through, under
or on behalf of Tenant, and the recording thereof in violation of this provision
shall make this Lease null and void at Landlord’s election.

 

19.21 Intentionally Omitted.

 

Page 56

WARNER CENTER PLAZA

[Foundation Health Systems]

                     



--------------------------------------------------------------------------------

19.22 Quiet Enjoyment. Landlord covenants that Tenant, on paying the Rent,
charges for services and other payments herein reserved and on keeping,
observing and performing all the other terms, covenants, conditions, provisions
and agreements herein contained on the part of Tenant to be kept, observed and
performed, shall, during the Lease Term, peaceably and quietly have, hold and
enjoy the Premises subject to the terms, covenants, conditions, provisions and
agreements hereof without interference by any persons lawfully claiming by or
through Landlord. The foregoing covenant is in lieu of any other covenant
express or implied.

 

19.23 Improvement of the Premises. Except as specifically set forth in this
Lease and in the Tenant Work Letter attached hereto as Exhibit C, Landlord shall
not be obligated to provide or pay for any improvement work or services related
to the improvement of the Premises. Tenant also acknowledges that Landlord has
made no representation or warranty regarding the condition of the Premises or
the Project except as specifically set forth in this Lease and the Tenant Work
Letter.

 

19.24 Force Majeure. Any prevention, delay or stoppage due to strikes, lockouts,
labor disputes, acts of God, inability to obtain services, labor, or materials
or reasonable substitutes therefor, governmental action(s) or inaction(s), civil
commotions, fire or other casualty, and other causes beyond the reasonable
control of the party obligated to perform, except with respect to the
obligations imposed with regard to Rent and other charges to be paid by Tenant
pursuant to this Lease (collectively, a “Force Majeure”), notwithstanding
anything to the contrary contained in this Lease, shall excuse the performance
of such party for a period equal to any such prevention, delay or stoppage and,
therefore, if this Lease specifies a time period for performance of an
obligation of either party, that time period shall be extended by the period of
any delay in such party’s performance caused by a Force Majeure.

 

19.25 Rentable Square Feet of Premises, Building, and Project. Landlord and
Tenant hereby stipulate to the square footage figures reflected in Section 4.2
of the Summary and Section 1.5 of the Office Lease as to the initial Premises
and Must Take Space and further stipulate as to the percentage figures specified
in Sections 7.2 and 7.3 of the Summary with respect to the initial Premises
(including the Must Take Space), The number of usable square feet of any First
Offer Space leased by Tenant pursuant to Section 1.6 above shall be the usable
area of such space calculated pursuant to the Standard Method for Measuring
Floor Area in Office Buildings, ANSI Z65.1 - 1980 and the number of rentable
square feet of any such space shall be the product of (i) the usable square
footage multiplied by 1.0787 if the First Offer Space constitutes a full floor,
or (ii) the usable square footage of the First Offer Space multiplied by 1.145
if such First Offer Space constitutes a portion of a floor in the Building.
Landlord and Tenant acknowledge, however, that the total number of rentable
square feet on the twentieth (20th) and twenty-third (23rd) floors of the
Building is 25,517 for each such floor.

 

19.26 Transportation Management. Tenant shall fully comply with all present or
future programs which are obligations of the Building or Project as imposed by a
governmental entity or authority, which programs are intended to manage parking,
transportation or traffic in and around the Project or Building, and in
connection therewith, Tenant shall take responsible action for the
transportation planning and management of all employees located at the Premises
by working

 

Page 57

WARNER CENTER PLAZA

[Foundation Health Systems]

                     



--------------------------------------------------------------------------------

directly with Landlord, any governmental transportation management organization
or any other transportation-related committees or entities. Such programs may
include, without limitation: (i) restrictions on the number of peak-hour vehicle
trips generated by Tenant; (ii) increased vehicle occupancy; (iii)
implementation of an in-house ridesharing program and an employee transportation
coordinator; (iv) working with employees and any Project, Building or area-wide
ridesharing program manager; (v) instituting employer-sponsored incentives
(financial or in-kind) to encourage employees to rideshare; and (vi) utilizing
flexible work shifts for employees.

 

19.27 Compliance With Law. Tenant shall not do anything or suffer anything to be
done in or about the Premises which will in any way conflict with any law,
statute, ordinance or other governmental rule, regulation or requirement now in
force or which may hereafter be enacted or promulgated (“Laws”). Landlord shall
be responsible, as part of Operating Expenses to the extent permitted under
Article 3, for making all alterations to the following portions of the Premises
and Project required by Laws: (i) structural portions of the Premises and the
Base, Shell and Core and Landlord’s Work, but not including Tenant Improvements
or any Alterations installed by or at the request of Tenant, and (ii) those
portions of the Building and Project located outside the Premises; provided,
however, Landlord shall not be obligated to make alterations to any such
portions of the Premises and Project described in clause (i) or (ii) above to
the extent such alterations are necessary due to the installation of Alterations
to the Premises not normally found in first-class office buildings by or at the
request of Tenant and Tenant shall, at its sole cost and expense, be responsible
therefor. Except for Landlord’s obligations described in the immediately
preceding sentence, Tenant shall, at its sole cost and expense, be responsible
for compliance with all Laws affecting the Premises, including the making of all
required alterations thereto. Should any standard or regulation now or hereafter
be imposed on Landlord or Tenant by a state, federal or local governmental body
charged with the establishment, regulation and enforcement of occupational,
health or safety standards for employers, employees, landlords or tenants, then
Tenant agrees, at its sole cost and expense, to comply promptly with such
standards or regulations. The judgment of any court of competent jurisdiction or
the admission of Tenant in any judicial action, regardless of whether Landlord
is a party thereto, that Tenant has violated any of said governmental measures,
shall be conclusive of that fact as between Landlord and Tenant.

 

19.28 Late Charges. If any installment of Rent or any other sum due from Tenant
shall not be received by Landlord or Landlord’s designee within five (5)
business days after said amount is due, then Tenant shall pay to Landlord a late
charge equal to two percent (2%) of the overdue amount. The late charge shall be
deemed. Additional Rent and the right to require it shall be in addition to all
of Landlord’s other rights and remedies hereunder or at law and shall not be
construed as liquidated damages or as limiting Landlord’s remedies in any
manner. Any Rent or other amounts owing hereunder from one party to the other
which are not paid within five (5) business days after the date they are due
shall bear interest from the date when due until paid at a rate per annum (the
“Interest Rate”) equal to the lesser of (i) the rate per annum announced from
time to time by Citibank N.A. as its prime rate (or, if such bank fails to
announce such a rate, then the prime rate announced by the largest state
chartered bank operating in the State of California) plus two (2) percentage
points, and (ii) the highest rate permitted by applicable law. Payment of such
interest by Tenant to Landlord shall be in addition to any late charge described
above.

 

Page 58

WARNER CENTER PLAZA

[Foundation Health Systems]

                     



--------------------------------------------------------------------------------

19.29 Hazardous Material. As used herein, the term “Hazardous Material” means
any hazardous or toxic substance, material or waste which is or becomes
regulated by, or is dealt with in, any local governmental authority, the State
of California or the United States Government. Accordingly, the term “Hazardous
Material” includes, without limitation, any material or substance which is (i)
defined as a “hazardous waste,” “extremely hazardous waste” or “restricted
hazardous waste” under Sections 25115, 25117 or 25122.7, or listed pursuant to
Section 25140 of the California Health and Safety Code, Division 20, Chapter 6.5
(Hazardous Waste Control Law), (ii) defined as a “hazardous substance” under
Section 25316 of the California Health and Safety Code, Division 20, Chapter
6.95 (Hazardous Materials Release Response Plans and Inventory), (iii) defined
as a “hazardous substance” under Section 25281 of the California Health and
Safety Code, Division 20, Chapter 6.7 (Underground Storage of Hazardous
Substances), (iv) petroleum, (v) asbestos, (vi) listed under Article 9 or
defined as hazardous or extremely hazardous pursuant to Article 11 of Title 22
of the California Administrative Code, Division 4, Chapter 20, (vii) designated
as a “hazardous substance” pursuant to Section 311 of the Federal Water
Pollution Control Act (33 U.S.C. 1317), (viii) defined as a “hazardous waste”
pursuant to Section 1004 of the Federal Resource Conservation and Recovery Act,
42 U.S.C. § 6902 et seq. (42 U.S.C. § 6903), or (ix) defined as a “hazardous
substance” pursuant to Section 101 of the Compensation and Liability Act, 42
U.S.C. § 9601 et seq. (42 U.S.C. § 9601). Tenant shall not (either with or
without negligence) cause or permit the escape, disposal or release of any
Hazardous Materials. Tenant shall not allow the storage or use of Hazardous
Materials in any manner not sanctioned by law or by the highest standards
prevailing in the industry for the storage or use of such substances or
materials, nor allow to be brought into the Project any such materials or
substances, except that Tenant may maintain products in the Premises which are
incidental to the operation of its offices, such as photocopy supplies,
secretarial supplies and limited janitorial supplies which products contain
chemicals which are categorized as Hazardous Materials, provided that the use of
such products in the Premises by Tenant shall be in compliance with applicable
laws and shall be in the manner in which such products are designed to be used.
Landlord, at its sole cost and expense, shall deliver the Project, Building and
the Premises free of Hazardous Material which are required to be removed by law
as of the date of this Lease and in compliance with all Laws relating to
environmental conditions. Landlord and Tenant will not, at any time, use or
authorize the use of any portion of the Premises, the Building, parking
facilities, or the Project to be used in violation of any Laws in effect
relating to environmental conditions on, under or about the Building, including
but not limited to asbestos, soil and ground water conditions and Hazardous
Material. Neither Landlord nor Tenant shall at any time use, generate, store or
dispose of on, under or about the Building or transport to or from the same any
Hazardous Material or permit or allow any third party to do so, without
compliance with all Laws. Landlord and Tenant shall defend, indemnify and hold
the other harmless from and against any and all losses, damages, costs
(including reasonable attorneys’ fees), liabilities and claims arising from
their respective failure to perform in accordance with the foregoing. The
covenants of this Section 19.29 shall survive the expiration or earlier
termination of the Lease Term.

 

19.30 Landlord’s Right to Cure Default; Payments by Tenant.

 

19.30.1 Landlord’s Cure. All covenants and agreements to be kept or performed by
Tenant under this Lease shall be performed by Tenant at Tenant’s sole cost and
expense and

 

Page 59

WARNER CENTER PLAZA

[Foundation Health Systems]

                     



--------------------------------------------------------------------------------

without any reduction of Rent, except as otherwise set forth in this Lease, If
Tenant shall fail to perform any of its obligations under this Lease within a
reasonable time after such performance is required by the terms of this Lease,
Landlord may, but shall not be obligated to, after reasonable prior notice to
Tenant (except in the case of an emergency), make any such payment or perform
any such act on Tenant’s part without waiving its rights based upon any default
of Tenant and without releasing Tenant from any obligations hereunder.

 

19.30.2 Tenant’s Reimbursement. Except as may be specifically provided to the
contrary in this Lease, Tenant shall pay to Landlord, within fifteen (15) days
after delivery by Landlord to Tenant of documented statements therefor: sums
equal to expenditures reasonably made and obligations incurred by Landlord in
connection with the remedying by Landlord of Tenant’s defaults pursuant to the
provisions of Section 19.30.1. Tenant’s obligations under this Section 19.30
shall survive the expiration or sooner termination of the Lease Term.

 

19.31 No Air Rights. No rights to any view or to light or air over any property,
whether belonging to Landlord or any other person, are granted to Tenant by this
Lease. If at any time any windows of the Premises are temporarily darkened or
the light or view therefrom is obstructed by reason of any repairs,
improvements, maintenance or cleaning in or about the Project, the same shall be
without liability to Landlord and without any reduction or diminution of
Tenant’s obligations under this Lease.

 

19.32 Modification of Lease. Should any current or prospective mortgagee or
ground lessor for the Building or Project require a modification or
modifications of this Lease, which modification or modifications will not cause
an increased cost or expense to Tenant or in any other way materially and
adversely change the rights and obligations of Tenant hereunder, then and in
such event, Tenant agrees that this Lease may be so modified and agrees to
execute whatever documents are reasonably required therefor and to deliver the
same to Landlord within twenty (20) days following a request therefor. Landlord
shall reimburse Tenant for all reasonable out-of-pocket costs reasonably
incurred by Tenant in connection therewith. Should Landlord or any such
prospective mortgagee or ground lessor require execution of a short form of
Lease for recording, containing, among other customary provisions, the names of
the parties, a description of the Premises and the Lease Term, Tenant agrees to
execute such short form of Lease and deliver the same to Landlord within twenty
(20) days following the request therefor.

 

19.33 Transfer of Landlord’s Interest. Tenant acknowledges that Landlord has the
right to transfer all or any portion of its interest in the Project or Building
and in this Lease, and Tenant agrees that in the event of any such transfer,
Landlord shall automatically be released from all liability under this Lease
accruing after the date of transfer and Tenant agrees to look solely to such
transferee for the performance of Landlord’s obligations hereunder after the
date of transfer, provided that any such transferee agrees in writing to be
bound by this Lease and to assume all of Landlord’s obligations hereunder.
Tenant further acknowledges that Landlord may assign its interest in this Lease
to the holder of any mortgage or deed of trust as additional security, but
agrees that an assignment shall not release Landlord from its obligations
hereunder and Tenant shall continue to look to Landlord for the performance of
its obligations hereunder.

 

Page 60

WARNER CENTER PLAZA

[Foundation Health Systems]

                     



--------------------------------------------------------------------------------

19.34 Landlord’s Title. Landlord’s title is and always shall be paramount to the
title of Tenant. Nothing herein contained shall empower Tenant to do any act
which can, shall or may encumber the title of Landlord.

 

19.35 Relationship of Parties. Nothing contained in this Lease shall be deemed
or construed by the parties hereto or by any third party to create the
relationship of principal and agent, partnership, joint venturer or any
association between Landlord and Tenant, it being expressly understood and
agreed that neither the method of computation of Rent nor any act of the parties
hereto shall be deemed to create any relationship between Landlord and Tenant
other than the relationship of landlord and tenant.

 

19.36 Application of Payments. Landlord shall have the right to apply payments
received from Tenant pursuant to this Lease, regardless of Tenant’s designation
of such payments, to satisfy any obligations of Tenant hereunder, in such order
and amounts as Landlord, in its sole discretion, may elect.

 

19.37 No Warranty. In executing and delivering this Lease, Tenant has not relied
on any representations, including, but not limited to, any representation as to
the amount of any item comprising Additional Rent or the amount of the
Additional Rent in the aggregate or that Landlord is furnishing the same
services to other tenants, at all, on the same level or on the same basis, or
any warranty or any statement of Landlord which is not set forth herein or in
one or more of the exhibits attached hereto.

 

19.38 Right to Lease. Landlord reserves the absolute right to effect such other
tenancies in the Project as Landlord in the exercise of its sole business
judgment shall determine to best promote the interests of the Building or
Project. Tenant does not rely on the fact, nor does Landlord represent, that any
specific tenant or type or number of tenants shall, during the Lease Term,
occupy any space in the Building or Project.

 

19.39 Submission of Lease. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of or an option for lease,
and it is not effective as a lease or otherwise until execution and delivery by
both Landlord and Tenant.

 

19.40 Independent Covenants. This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and Tenant hereby expressly waives the benefit of any statute to the contrary
and agrees that if Landlord fails to perform its obligations set forth herein,
Tenant shall not be entitled to make any repairs or perform any acts hereunder
at Landlord’s expense or to any setoff of the Rent or other amounts owing
hereunder against Landlord; provided, however, that the foregoing shall in no
way impair the right of Tenant to commence a separate action against Landlord
for any violation by Landlord of the provisions hereof so long as notice is
first given to Landlord and any holder of a mortgage or deed of trust covering
the Building or Project or any portion thereof, whose address has theretofore
been given to Tenant.

 

19.41 Waiver of Redemption by Tenant. Tenant hereby waives, for Tenant and for
all those claiming under Tenant, any and all rights now or hereafter existing to
redeem by order or

 

Page 61

WARNER CENTER PLAZA

[Foundation Health Systems]



--------------------------------------------------------------------------------

judgment of any court or by any legal process or writ, Tenant’s right of
occupancy of the Premises after any termination of this Lease.

 

19.42 Joint and Several. If there is more than one entity which constitutes
Tenant, the obligations imposed upon Tenant under this Lease shall be joint and
several.

 

19.43 Project or Building Name and Signage. Landlord shall have the right at any
time to change the name of the Project or Building and to install, affix and
maintain any and all signs on the exterior and on the interior of the Project or
Building as Landlord may, in Landlord’s sole discretion, desire, subject to
Tenant’s rights set forth in Section 19.17. Tenant shall not use the name of the
Project or Building or use pictures or illustrations of the Project or Building
in advertising or other publicity, without the prior written consent of
Landlord.

 

19.44 No Discrimination. Tenant covenants by and for itself, its heirs,
executors, administrators and assigns, and all persons claiming under or through
Tenant, and this Lease is made and accepted upon and subject to the following
conditions: that there shall be no discrimination against or segregation of any
person or group of persons, on account of race, color, creed, sex, religion,
marital status, ancestry or national origin in the leasing, subleasing,
transferring, use, or enjoyment of the Premises, nor shall Tenant itself, or any
person claiming under or through Tenant, establish or permit such practice or
practices of discrimination or segregation with reference to the selection,
location, number, use or occupancy, of tenants, lessees, sublessees, subtenants
or vendees in the Premises.

 

19.45 Landlord Renovations. It is specifically understood and agreed that,
except as set forth herein or in the Tenant Work Letter, Landlord has no
obligation and has made no promises to alter, remodel, improve, renovate, repair
or decorate the Premises, Building, Project or any part thereof and that no
representations respecting the condition of the Premises, Building or Project
have been made by Landlord to Tenant except as specifically set forth herein or
in the Tenant Work Letter. However, Tenant acknowledges that Landlord shall have
the right, but not the obligation, during the Lease Term to renovate, improve,
alter, or modify (collectively, the “Renovations”) the Building, Premises,
and/or Project, including without limitation the parking facilities, Common
Areas, Systems and Equipment, roof, and structural portions of the same,
provided that Tenant’s access to and use of the Premises is not materially and
adversely affected. In connection with such Renovations, Landlord may, among
other things, erect scaffolding or other necessary structures in the Building or
on the Project, limit or eliminate access to portions of the Project, including
portions of the Common Areas and/or parking facilities, or perform work in the
Building, which work may create noise, dust or leave debris in the Building,
provided that Tenant’s access to and use of the Premises is not materially and
adversely affected. Tenant hereby agrees that such Renovations and Landlord’s
actions in connection with such Renovations shall in no way constitute a
constructive eviction of Tenant nor entitle Tenant to any abatement of Rent,
except as specifically provided in this Lease. Landlord shall have no
responsibility or for any reason be liable to Tenant for any direct or indirect
injury to or interference with Tenant’s business arising from the Renovations
conducted in accordance with the foregoing, nor shall Tenant be entitled to any
compensation or damages from Landlord for loss of the use of the whole or any
part of the Premises or of Tenant’s personal property or improvements resulting

 

Page 62

WARNER CENTER PLAZA

[Foundation Health Systems]



--------------------------------------------------------------------------------

from such Renovations or Landlord’s actions in connection with such Renovations,
or for any inconvenience or annoyance occasioned by such Renovations or
Landlord’s actions in connection with such Renovations.

 

19.46 Communication Equipment. If Tenant desires to use the roof of the Building
to install communication equipment to be used from the Premises, Tenant may so
notify Landlord in writing (“Communication Equipment Notice”), which
Communication Equipment Notice shall generally describe the specifications for
the equipment desired by Tenant. If at the time of Landlord’s receipt of the
Communication Equipment Notice, Landlord reasonably determines that space is
available on the roof of the Building for such equipment, then subject to all
governmental laws, rules and regulations. Tenant and Tenant’s contractors (which
shall first be reasonably approved by Landlord) shall have the right and access
to install, repair, replace, remove, operate and maintain one (1) so-called
“satellite dish” or other similar device no greater than forty-eight (48) inches
in diameter, together with all cable, wiring, conduits and related equipment
(collectively, “Communication Equipment”), for the purpose of receiving and
sending radio, television, computer, telephone or other communication signals,
at a location on the roof of the Building designated by Landlord. Landlord shall
have the right to require Tenant to relocate the Communication Equipment at any
time to another location on the roof of the Building reasonably approved by
Tenant. Tenant shall retain Landlord’s designated roofing contractor to make any
necessary penetrations and associated repairs to the roof in order to preserve
Landlord’s roof warranty. Tenant’s installation and operation of the
Communication Equipment shall be governed by the following terms and conditions:

 

(a) Tenant’s right to install, replace, repair, remove, operate and maintain the
Communication Equipment shall be subject to all governmental laws, rules and
regulations and Landlord makes no representation that such laws, rules and
regulations permit such installation and operation.

 

(b) All plans and specifications for the Communication Equipment shall be
subject to Landlord’s reasonable approval.

 

(c) All costs of installation, operation and maintenance of the Communication
Equipment and any necessary related equipment (including, without limitation,
costs of obtaining any necessary permits and connections to the Building’s
electrical system) shall be borne by Tenant.

 

(d) It is expressly understood that Landlord retains the right to use the roof
of the Building for any purpose whatsoever provided that Landlord shall not
unduly interfere with Tenant’s use of the Communication Equipment.

 

(e) Tenant shall use the Communication Equipment so as not to cause any
interference to other tenants in the Building or to other tenants of the Project
or with any other tenant’s Communication Equipment, and not to damage the
Building or interfere with the normal operation of the Building.

 

Page 63

WARNER CENTER PLAZA

[Foundation Health Systems]



--------------------------------------------------------------------------------

(f) Landlord shall not have any obligations with respect to the Communication
Equipment. Landlord makes no representation that the Communication Equipment
will be able to receive or transmit communication signals without interference
or disturbance (whether or not by reason of the installation or use of similar
equipment by others on the roof of the Building) and Tenant agrees that Landlord
shall not be liable to Tenant therefor.

 

(g) Tenant shall (i) be solely responsible for any damage caused as a result of
the Communication Equipment, (ii) promptly pay any tax, license or permit fees
charged pursuant to any laws or regulations in connection with the installation,
maintenance or use of the Communication Equipment and comply with all
precautions and safeguards recommended by all governmental authorities, and
(iii) pay for all necessary repairs, replacements to or maintenance of the
Communication Equipment.

 

(h) The Communication Equipment shall remain the sole property of Tenant. Tenant
shall remove the Communication Equipment and related equipment at Tenant’s sole
cost and expense upon the expiration or sooner termination of this Lease or upon
the imposition of any governmental law or regulation which may require removal,
and shall repair the Building upon such removal to the extent required by such
work of removal. If Tenant fails to remove the Communication Equipment and
repair the Building within fifteen (15) days after the expiration or earlier
termination of this Lease, Landlord may do so at Tenant’s expense. The
provisions of this Section 19.46(h) shall survive the expiration or earlier
termination of this Lease.

 

(i) The Communication Equipment shall be deemed to constitute a portion of the
Premises for purposes of Article 6 of this Lease or the Tenant Work Letter.

 

19.47 Stairwell Access. Landlord hereby grants Tenant the nonexclusive right of
access to those portions of the stairwells in the Building which would provide
access between contiguous full floors leased by Tenant pursuant to this Lease.
Tenant’s right of access pursuant to this Section 19.47 shall be conditioned
upon Tenant’s observance of all applicable rules, regulations, laws or
ordinances applicable to the Building or promulgated by any governmental or
quasi-governmental entity, including obtaining any necessary or required permits
or approvals. In connection with Tenant’s use of the stairwells, Tenant shall
install, at Tenant’s sole cost and expense, any and all locking devices,
intercoms and all other improvements deemed necessary by Tenant, subject to
Landlord’s reasonable consent and any applicable rules, regulations, laws or
ordinances, provided that such improvements shall be constructed by Tenant in
accordance with, and subject to, Article 6 of this Lease or the Tenant Work
Letter.

 

19.48 Patio Area. Upon Tenant’s receipt of Landlord’s prior approval, which
approval shall not be unreasonably withheld, Tenant, at Tenant’s sole cost and
expense, shall be provided with access to the outside patio area adjacent to
Plaza One as shown on Exhibit “B” for special events of Tenant. Tenant shall be
responsible for, and shall obtain, all necessary governmental permits and
approvals with respect to any such events and any such use shall comply with all
governmental laws, rules and regulations with respect thereto. In addition,
Tenant’s use shall comply with any reasonable rules and regulations promulgated
by Landlord. Tenant shall be

 

Page 64

WARNER CENTER PLAZA

[Foundation Health Systems]



--------------------------------------------------------------------------------

obligated to clean such area after such event at Tenant’s sole cost and expense
and to remove all trash therefrom. Should Tenant fail to so clean such area
and/or to remove trash therefrom within one (1) business day after notification
from Landlord, Landlord shall be entitled to perform any such obligation on
behalf of Tenant and all costs of Landlord in connection therewith shall be paid
to Landlord, as Additional Rent, within ten (10) business days after Tenant’s
receipt of invoice therefor. The terms and conditions of Article 7 of this Lease
shall apply to Tenant’s use of such area as though such area were a part of the
Premises. Tenant acknowledges that Tenant’s right to use such area shall be
non-exclusive with the rights of Landlord and other tenants.

 

19.49 Waiver of Consequential Damages. Notwithstanding anything to the contrary
contained in this Lease, except as provided in Section 19.7 above, neither
Landlord nor Tenant shall be liable under any circumstances, for injury or
damage to, or interference with, the other party’s business, including, but not
limited to, loss of title to the Premises or any portion thereof, loss of
profits, loss of business opportunity, loss of goodwill or loss of use, in each
case however occurring.

 

19.50 Reasonableness. Except for determinations expressly described as being in
the sole or absolute discretion of the applicable party, neither Landlord nor
Tenant shall unreasonably withhold or delay any consent, approval or other
determination provided for hereunder. In the event that either Landlord or
Tenant disagrees with any determination made by the other hereunder (other than
a determination in the sole or absolute discretion of the determining party) and
reasonably requests the reasons for such determination, the determining party
shall furnish its reasons in writing and in reasonable detail within ten (10)
business days following such request. Furthermore, in addition to the foregoing,
whenever the Lease grants Landlord or Tenant the right to take action, exercise
discretion, establish rules and regulations, make allocations or other
determinations, or otherwise exercise rights or fulfill obligations, Landlord
and Tenant shall act reasonably and in good faith.

 

Page 65

WARNER CENTER PLAZA

[Foundation Health Systems]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

 

“Landlord”:

AH WARNER CENTER PROPERTIES, LIMITED LIABILITY COMPANY,

a Delaware limited liability company

By:

 

COPLEY MANAGEMENT AND ADVISORS, L.P., a Delaware limited partnership,

Its duly authorized asset manager and advisor

   

By:

  AEW INVESTMENT GROUP, INC. (formerly known as COPLEY INVESTMENT GROUP, INC.),
a Massachusetts corporation, Its general partner        

By:

 

/s/ James Flynn

           

--------------------------------------------------------------------------------

           

Print Name: Illegible

           

Title: Managing Director

 

“Tenant”:

FOUNDATION HEALTH SYSTEMS, INC.

a Delaware corporation

By:  

/s/ Illegible

   

--------------------------------------------------------------------------------

   

Its: EVP & CEO

   

        Steven P. Erwin

 

By:  

/s/ Michael P. White

   

--------------------------------------------------------------------------------

   

Its: Sr. VP & Treasurer

 

Page 66

WARNER CENTER PLAZA

[Foundation Health Systems]



--------------------------------------------------------------------------------

EXECUTED

ORIGINAL

 

FIRST AMENDMENT TO LEASE

 

THIS FIRST AMENDMENT TO LEASE (“First Amendment”) is made and entered into as of
the 8th day of August, 2000, by and between AH WARNER CENTER PROPERTIES, LIMITED
LIABILITY COMPANY, a Delaware limited liability company (“Landlord”) and
FOUNDATION HEALTH SYSTEMS, INC., a Delaware corporation (“Tenant”).

 

R E C I T A L S:

 

A. Landlord and Tenant entered into that certain Office Lease dated as of
September 9, 1998 (the “Lease”), whereby Landlord leased to Tenant and Tenant
leased from Landlord certain office space located in that certain building
located and addressed at 21650 Oxnard Street, Woodland Hills, California (the
“Building”).

 

B. By this First Amendment, Landlord and Tenant desire to expand the Existing
Premises and to otherwise modify the Lease as provided herein.

 

C. Unless otherwise defined herein, capitalized terms as used herein shall have
the same meanings as given thereto in the Lease.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

A G R E E M E N T:

 

1. The Existing Premises. Landlord and Tenant hereby agree that pursuant to the
Lease, Landlord currently leases to Tenant and Tenant currently leases from
Landlord that certain office space in the Building containing a total of 101,502
rentable square feet, comprised of 25,517 rentable square feet located on the
twenty-first (21st) floor of the Building (“21st Floor Space”), 25,517 rentable
square feet located on the twenty-second (22nd) floor of the Building (“22nd
Floor Space”), 25,517 rentable square feet located on the twenty-fourth (24th)
floor of the Building (“24th Floor Space”), and 24,951 rentable square feet
located on the twenty-fifth (25th) floor of the Building (“25th Floor Space”)
(collectively, the “Existing Premises”), as outlined on Exhibit “A” to the
Lease.

 

2. Expansion of the Existing Premises. That certain space located on the
fifteenth (15th) floor of the Building outlined on the floor plan attached
hereto as Exhibit “A” and made a part hereof, may be referred to herein as the
“Expansion Space.” The Expansion Space is estimated to contain 9,981 rentable
(8,717 usable) square feet. Notwithstanding the foregoing, within thirty (30)
days after the date of this First Amendment (the “Verification Period”),
Tenant’s architect shall be entitled to verify the rentable and usable square
footage of the

 

       

WARNER CENTER PLAZA

[Foundation Health Systems, Inc.]



--------------------------------------------------------------------------------

Expansion Space, which measurement shall be made in accordance with ANSI/BOMA
Z65.1 – 1996 standards for rentable area and usable area (“BOMA Standard”). In
the event Tenant fails to notify Landlord in writing that Tenant disputes the
square footage of the Expansion Space (the “Dispute Notice”) within the
Verification Period, Tenant shall be deemed to have accepted the rentable and
usable square footage contained in this Section 2. In the event Tenant delivers
its Dispute Notice to Landlord prior to the expiration of the Verification
Period, then Tenant’s architect and Landlord’s architect shall meet and confer
for a period of fifteen (15) days after receipt of Tenant’s Dispute Notice to
resolve such dispute. In the event Landlord’s architect and Tenant’s architect
are unable to agree on such square footage figures within such fifteen (15) day
period, then the parties shall submit the dispute to binding arbitration under
the auspices of JAMS/ENDISPUTE (or any successor to such organization) in Los
Angeles, California, according to the then rules of commercial arbitration of
such organization but with reference to the BOMA Standard. During the period
from the date of this First Amendment until any dispute regarding the square
footage of the Expansion Space is resolved, the rentable and usable square
footage set forth in this Section 2 shall be utilized for all purposes under the
Lease, as amended hereby. In the event it is determined that the square footage
of the Expansion Space is other than as set forth in this Section 2, the
appropriate adjustments shall be made upon such determination. Effective as of
the date (“Expansion Commencement Date”) that is the earliest to occur of (a)
the date Tenant commences business operations in the Expansion Space, and (b)
the date of Substantial Completion of the Tenant Improvements in the Expansion
Space (as defined in Section 5 of the Tenant Work Letter attached to this First
Amendment as Exhibit B), and (c) December 1, 2000 (subject, however, to the
terms of Section 5 of Exhibit B to this First Amendment), Tenant shall lease
from Landlord and Landlord shall lease to Tenant the Expansion Space.
Accordingly, effective upon the Expansion Commencement Date, the Existing
Premises shall be increased to include the Expansion Space. Subject to the
foregoing provisions of this Section 2, Landlord and Tenant hereby agree that
such addition of the Expansion Space to the Existing Premises shall, effective
as of the Expansion Commencement Date, increase the number of rentable square
feet leased by Tenant in the Building to a total of 111,483 rentable square
feet. Effective as of the Expansion Commencement Date, all references to the
“Premises” shall mean and refer to the Existing Premises as expanded by the
Expansion Space. Upon Tenant’s execution and delivery of this First Amendment to
Landlord, Landlord shall deliver the Expansion Space to Tenant in vacant, broom
clean condition.

 

3. Lease Term for the Expansion Space and Extension of Lease Term for Entire
Premises. The Lease Term for Tenant’s lease of the Expansion Space (“Expansion
Space Term”) shall commence on the Expansion Commencement Date and shall expire
on December 31, 2004, subject to Tenant’s option(s) to extend the Lease Term
contained in Section 2.2 of the Lease. The parties hereby acknowledge that the
Lease Expiration Date for the entire Premises is December 31,2004, with the
exception that the Lease Expiration Date for the 22ndFloor Space is January 31,
2005. Notwithstanding the foregoing, the options to extend the Lease Term
contained in Section 2.2 of the Lease shall apply to the entire Premises
(including the Expansion Space and the 22nd Floor Space), and the first Option
Term shall begin on January 1, 2005 and expire on December 31, 2009; provided
that Monthly Base Rent for the 22nd Floor Space for the month of January, 2005,
shall remain $2.25 per rentable square foot as set forth in Section 4.1, below.

 

    -2-  

WARNER CENTER PLAZA

[Foundation Health Systems, Inc.]



--------------------------------------------------------------------------------

4. Monthly Base Rent for the Existing Premises and the Expansion Space.

 

4.1. Existing Premises. During the Expansion Space Term, Tenant shall pay in
accordance with the provisions of this Section 4.1, Monthly Base Rent for the
Existing Premises as follows:

 

Period

--------------------------------------------------------------------------------

 

Monthly Base Rent

--------------------------------------------------------------------------------

 

Monthly Base Rent Per

Rentable Square Foot

--------------------------------------------------------------------------------

Expansion Commencement

Date – December 31,2001

  $218,229.30   $2.15

January 1, 2002 –

January 31,2002

  $225,827.80  

$2.25 for all but 22nd Floor Space

$2.15 for 22nd Floor Space

February 1, 2002 –

December 31, 2004

  $228,379.50   $2.25

January 1, 2005 –

January 31, 2005

  $  57,413.25   $2.25

 

4.2. Expansion Space. During the Expansion Space Term, Tenant shall pay in
accordance with the provisions of this Section 4.2, Monthly Base Rent for the
Expansion Space as follows:

 

Period

--------------------------------------------------------------------------------

 

Monthly Base Rent

--------------------------------------------------------------------------------

 

Monthly Base Rent Per

Rentable Square Foot

--------------------------------------------------------------------------------

Expansion Commencement

Date – December 31,2002

  $24,952.50   $2.50

January 1, 2003 –

December 31, 2004

  $26,948.70   $2.70

 

5. Additional Rent.

 

5.1. For the Existing Premises. During the Expansion Space Term, Tenant’s Share
and Tenant’s Building Share for the Existing Premises only shall be 17.30%,
Tenant’s Common Area Share shall be 8.75%, and the Base Year for the Existing
Premises shall remain the calendar year of 1999.

 

5.2. For the Expansion Space. Notwithstanding anything to the contrary in the
Lease, during the Expansion Space Term, Tenant’s Share and Tenant’s Building
Share for the Expansion Space only shall be 1.703%, Tenant’s Common Area Share
for the Expansion Space only shall be .8617%, and the Base Year (grossed up to a
95% occupancy level in accordance with the provisions of Section 3.3.7 of the
Lease) for the Expansion Space only shall be the calendar year 2001.

 

    -3-  

WARNER CENTER PLAZA

[Foundation Health Systems, Inc.]



--------------------------------------------------------------------------------

6. Tenant Improvements. Tenant Improvements in the Expansion Space shall be
installed and constructed in accordance with the terms of the Tenant Work.
Letter attached hereto as Exhibit “B” and made a part hereof.

 

7. Fifteenth Floor Right of First Offer. Landlord hereby grants to Tenant an
on-going right of first offer with respect to that certain space located on the
fifteenth (15th) floor of the Building depicted on Exhibit “A” attached hereto
(the “Fifteenth Floor First Offer Space”). Notwithstanding the foregoing, such
first offer right shall be subordinate and secondary to the right of first offer
granted to General Growth as of the date of this First Amendment (collectively,
the “Superior Rights”). Tenant’s right of first offer shall be on the terms and
conditions set forth in this Section 7.

 

7.1. Procedure for Offer. Landlord shall notify Tenant (the “Fifteenth Floor
First Offer Notice”) each time after the date of this First Amendment that
Landlord receives a proposal or request for proposal for all or any portion of
the Fifteenth Floor First Offer Space which Landlord would seriously consider.
The Fifteenth Floor First Offer Notice shall describe the space which is the
subject of the Fifteenth Floor First Offer Notice and shall set forth the size
and location of such space, Landlord’s estimate of the date by which the
applicable Fifteenth Floor First Offer Space will be delivered to Tenant (either
built-out with typical office tenant improvements or, if an improvement
allowance is not a component of the Fifteenth Floor Economic Terms, the date by
which such space will be delivered to Tenant vacant and broom clean) the
economic terms and conditions which Landlord would accept for Tenant’s lease of
such space (collectively, the “Fifteenth Floor Economic Terms”), including,
without limitation, the Base Rent, any contribution by Landlord to Direct
Expenses, any concessions and any contribution by Landlord to the improvement of
the Fifteenth Floor First Offer Space. Such Fifteenth Floor Economic Terms shall
constitute Landlord’s good faith determination of the then prevailing fair
market economic terms for such space.

 

7.2. Procedure for Acceptance. If Tenant wishes to exercise Tenant’s right of
first offer with respect to the space described in the Fifteenth Floor First
Offer Notice, then within ten (10) business days after delivery of the Fifteenth
Floor First Offer Notice to Tenant, Tenant shall deliver notice to Landlord of
Tenant’s intention to exercise its right of first offer with respect to the
entire space described in the Fifteenth Floor First Offer Notice. If
concurrently with Tenant’s exercise of the first offer right, Tenant notifies
Landlord that it does not accept the Fifteenth Floor Economic Terras set forth
in the Fifteenth Floor First Offer Notice, Landlord and Tenant shall, for a
period of fifteen (15) business days after Tenant’s exercise, negotiate in good
faith to reach agreement as to such Fifteenth Floor Economic Terms. If Tenant
does not so notify Landlord that it does not accept the Fifteenth Floor Economic
Terms set forth in the Fifteenth Floor First Offer Notice concurrently with
Tenant’s exercise of the first offer right, the Fifteenth Floor Economic Terms
shall be as set forth in the Fifteenth Floor First Offer Notice. In addition, if
Tenant does not exercise its right of first offer within the ten (10) business
day period, or, if Tenant exercises its first offer right but timely objects to
Landlord’s determination of the Fifteenth Floor Economic Terms and if Landlord
and Tenant are unable to reach agreement on such Fifteenth Floor Economic Terms
within said fifteen (15) business day period, then Landlord shall be free to
lease the space described in the Fifteenth Floor First Offer Notice to anyone to
whom Landlord desires on any terms Landlord desires; provided that, if

 

    -4-  

WARNER CENTER PLAZA

[Foundation Health Systems, Inc.]



--------------------------------------------------------------------------------

Landlord desires to lease the same Fifteenth Floor First Offer Space to any
third party but increase or decrease the size of such Fifteenth Floor First
Offer Space by more than ten percent (10%) or decrease the effective rent
previously offered to Tenant by more than five percent (5%) (blending all
concessions over the relevant term), Landlord shall be required to give Tenant
another Fifteenth Floor First Offer Notice with respect to such increased or
decreased Fifteenth Floor First Offer Space or such reduced rent and Tenant’s
rights in connection therewith shall renew under this Section 7, except that the
ten (10) and fifteen (15) business day periods set forth above shall be reduced
to five (5) and ten (10) business days, respectively. Notwithstanding anything
to the contrary contained herein, Tenant must elect to exercise its right of
first offer, if at all, with respect to all of the space offered by Landlord to
Tenant at any particular time, and Tenant may not elect to lease only a portion
thereof.

 

7.3. Lease of First Offer Space. If Tenant timely exercises Tenant’s right to
lease the Fifteenth Floor First Offer Space as set forth herein, Landlord and
Tenant shall execute an amendment adding such Fifteenth Floor First Offer Space
to the Lease (as amended by this First Amendment) upon the same non-economic
terms and conditions as applicable to the Premises, and the Economic Terms and
conditions as provided in this Section 7. Tenant shall commence payment of Rent
for the Fifteenth Floor First Offer Space and the Lease Term of the Fifteenth
Floor First Offer Space shall commence upon the date (“Fifteenth Floor First
Offer Commencement Date”) which is the earlier of (i) the expiration of a
reasonable build-out period determined as a component of the Fifteenth Floor
Economic Terms, and (ii) the date that Tenant, or any person occupying any of
the Fifteenth Floor First Offer Space with Tenant’s permission, commences
business operations from the Fifteenth Floor First Offer Space, subject to any
appropriate modification with respect to such commencement of Rent as determined
as part of the Fifteenth Floor Economic Terms. The Lease Term for the Fifteenth
Floor First Offer Space shall expire on the Lease Expiration Date, subject to
extension as provided in Section 2.2 of the Lease, co-terminously with Tenant’s
lease of the Majority Space.

 

7.4. Termination of Fifteenth Floor Right of First Offer. The rights set forth
in this Section 7, and Landlord’s obligations with respect thereto, shall be
exercisable only by the originally-named Tenant (“Original Tenant”) and any
Affiliated Assignee (as defined in Section 11.7 of the Lease) (and shall not
inure to the benefit of any assignee, sublessee or other transferee of the
Original Tenant’s interest in the Lease, as amended hereby, other than an
Affiliated Assignee). Tenant’s right of first offer hereunder shall not be
effective in any period during which more than twenty percent (20%) of the
rentable area of the Premises is subject to a sublease, other than to an
Affiliated Assignee. Tenant shall not have the right to lease the Fifteenth
Floor First Offer Space if, as of the date of the attempted exercise of any
right of first offer by Tenant, or, at Landlord’s option, as of the scheduled
date of delivery of such Fifteenth Floor First Offer Space to Tenant, Tenant is
in default under the Lease (as amended hereby) after notice and lapse of any
applicable cure periods.

 

8. Parking. Effective as of the Expansion Commencement Date and continuing
throughout the Expansion Space Term, Tenant shall be entitled to rent from
Landlord up to an additional thirty-three (33) unreserved parking passes (the
“Additional Parking Passes”) for use in the Building’s parking facility.
Tenant’s rental and use of such additional parking passes shall be in accordance
with, and subject to, all provisions of Section 18 of the Lease, provided that
the

 

    -5-  

WARNER CENTER PLAZA

[Foundation Health Systems, Inc.]



--------------------------------------------------------------------------------

rate for all such Additional Parking Passes shall be the prevailing rate charged
from time to time for parking in the parking facility or facilities (which
prevailing rate is currently $71.50 per unreserved parking pass per month), and
Tenant shall be responsible for any taxes imposed by any governmental authority
in connection with the renting of such Additional Parking Passes by Tenant or
the use of the parking facility by Tenant. Notwithstanding the foregoing, Tenant
shall not be charged for the Additional Parking Passes during the first fifteen
(15) months of the Expansion Space Term.

 

9. Brokers. Each party represents and warrants to the other that no broker,
agent or finder negotiated or was instrumental in negotiating or consummating
this First Amendment other than CB Richard Ellis, Inc., and Cushman & Wakefield
of California, Inc. Each party further agrees to defend, indemnify and hold
harmless the other party from and against any claim for commission or finder’s
fee by any other entity who claims or alleges that they were retained or engaged
by the first party or at the request of such party in connection with this First
Amendment.

 

10. Intentionally Deleted.

 

11. Signing Authority. Concurrently with Tenant’s execution of this First
Amendment, Tenant shall provide to Landlord reasonable evidence that the persons
executing this First Amendment on behalf of the Tenant are authorized to do so.

 

12. Signage. Subject to the provisions of Article 19.17 of the Lease, Tenant’s
entry identifying signage for the Expansion Space shall be provided by Landlord,
at Tenant’s cost, and such signage shall be comparable to that used by Landlord
for other similar floors in the Building and shall comply with Landlord’s
Building standard signage program.

 

13. Subordination. Landlord agrees to use commercially reasonable efforts to
provide Tenant with commercially reasonable non-disturbance agreement(s) or
subordination of mortgage agreement(s) in favor of Tenant from any existing
ground lessors, mortgage holders and deed of trust beneficiaries of Landlord.
Accordingly, Promptly after Landlord’s execution and delivery of this First
Amendment, Landlord shall deliver to Tenant, for Tenant’s signature, a
Subordination of Deed of Trust Agreement in the form of Exhibit “D” attached
hereto and made a part hereof.

 

14. No Further Modification. Except as set forth in this First Amendment, all of
the terms and provisions of the Lease shall apply with respect to the Expansion
Space and shall remain unmodified and in full force and effect. Effective as of
the Expansion Commencement Date, all references to the “Lease” shall refer to
the Lease as amended by this First Amendment.

 

    -6-  

WARNER CENTER PLAZA

[Foundation Health Systems, Inc.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this First Amendment has been executed as of the day and
year first above written.

 

“Landlord”:

AH WARNER CENTER PROPERTIES,

LIMITED LIABILITY COMPANY,

a Delaware limited liability company

By:

 

COPLEY MANAGEMENT AND ADVISORS, L.P., a Delaware limited partnership,

Its duly authorized asset manager and advisor

   

By:

 

AEW INVESTMENT GROUP, INC. (formerly known as COPLEY INVESTMENT GROUP, INC.),

a Massachusetts corporation,

Its general partner

        By:  

/s/ Thomas E. Mullahey

           

--------------------------------------------------------------------------------

       

Print Name:

 

Thomas E. Mullahey

       

Title:

 

Vice President

 

“Tenant”: FOUNDATION HEALTH SYSTEM, INC., a Delaware corporation By:  

/s/ Illegible

   

--------------------------------------------------------------------------------

   

Its:

 

Senior Vice President & Treasurer

By:  

/s/ Michael P. White

   

--------------------------------------------------------------------------------

   

Its:

 

VP & CFO

 

    -7-  

WARNER CENTER PLAZA

[Foundation Health Systems, Inc.]



--------------------------------------------------------------------------------

SECOND AMENDMENT TO OFFICE LEASE

 

This Second Amendment to Office Lease (the “Second Amendment”), dated December
22, 2003 is made by and between DOUGLAS EMMETT REALTY FUND 2000, a California
limited partnership (“Landlord”), with offices at 808 Wilshire Boulevard, Suite
200, Santa Monica, California 90401 and HEALTH NET, INC., a Delaware
corporation, formerly known as Foundation Health Systems, a Delaware corporation
(“Tenant”), with offices at 21650 Oxnard Street, Woodland Hills, California.

 

WHEREAS,

 

A AH WARNER CENTER PROPERTIES, LIMITED LIABILITY COMPANY, a Delaware limited
liability company (“AH Warner”), Landlord’s predecessor-in-interest, pursuant to
the provisions of that certain written Office Lease, dated September 9, 1998, as
amended by that certain First Amendment to Office Lease, dated August 8, 2000
(“First Amendment”), and collectively, the “Lease”) leased to Foundation Health,
Systems, a Delaware corporation (“Foundation Health”), Tenant’s
predecessor-in-interest, and Foundation Health leased from AH Warner space in
the property located at 21650 Oxnard Street, Woodland Hills, California 91367
(the “Building”), known as the 21 Floor Space, the 22nd Floor Space, the 24th
Floor Space, the 25th Floor Space and a portion of the fifteenth (15th) floor
referred to in the First Amendment as the Expansion Space (collectively, the
“Premises”);

 

B. On or about September 10, 2002, Landlord acquired all of AH Warner’s
interest, right and title in and to the real property and Building in which the
Premises are located, becoming successor-in- interest to AH Warner Landlord
under the Lease;

 

C. The Term of the Lease is scheduled to expire December 31, 2004, except that
the Lease Expiration Date for the 22nd Floor Space is January 31, 2005;

 

D. Landlord and Tenant desire to accelerate the expiration of the Term of the
Lease with respect to the 22nd Floor Space; and

 

E. Landlord and Tenant, for their mutual benefit, wish to revise certain other
covenants and provisions of the Lease.

 

NOW, THEREFORE, in consideration of the covenants and provisions contained
herein, and other good and valuable consideration, the sufficiency of which
Landlord and Tenant hereby acknowledge, Landlord and Tenant agree:

 

1. Confirmation of Defined Terms. Unless modified herein, all terms previously
defined and capitalized in the Lease shall hold the same meaning for the
purposes of this Second Amendment.

 

2. Termination Date. The Term of the Lease is hereby modified such that the
termination date of the Lease of the entire Premises shall be December 31, 2004
(the “Termination Date”).

 

3. Revision in Base Rent. Commencing on January 1, 2004 (“Effective Date”), and
continuing throughout the remainder of the Term, the Base Rent payable by Tenant
shall be $130,435.11 per month.

 

4. Correction to Rentable Area of the Premises. Tenant acknowledges and agrees
that shortly after Landlord’s acquisition of the Building, Landlord engaged an
independent third party space plan audit firm to measure the usable area of the
Premises in accordance with the June, 1996 standards published by the Building
Owners’ and Managers’ Association (“BOMA Standard”). Based upon such
remeasurement Landlord has been advised that the accurate aggregate usable area
of the Premises is approximately 102,018 square feet. Based on Landlord’s deemed
load factor as indicated herein below, the corrected aggregate rentable area of
the Premises is hereby agreed to be approximately 115,488 square feet. The
usable area and revised rentable area for each portion of the Premises are as
follows:

 

Floor

--------------------------------------------------------------------------------

   Useable
Area.


--------------------------------------------------------------------------------

   Revised
Rentable
Area


--------------------------------------------------------------------------------

15

   8,488    10,193

21

   23,584    26,558

22

   23,584    26,558

24

   23,584    26,558

25

   22,778    25,621     

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

TOTAL:

   102,018    115,488

 

Landlord and Tenant agree that Landlord is utilizing an add-on factor of 12.61%
for the 21st, 22nd and 24th floors; 12.48% for the 25th floor; and 20.09% for
the 15th floor to compute the rentable area of the Premises. Rentable area
herein is calculated as 1.1261 for the 21st, 22nd and 24th floors; 1.1248 for
the 25th floor; and 1.2009 for the 15th floor, in each case times the estimated
usable area, regardless of what the actual square footage of the common areas of
the Building may be, and whether or not they are more or less than 12.61% for
the 21st, 22nd and 24th floors; 12.48% for the 25th floor; and 20.09% for the
15th floor of the total estimated usable area of the Building. The purpose of
this calculation is solely to provide a general basis for comparison and pricing
of this space in relation to other spaces in the market area.

 

Warner Center III\Health Net\JS\December 22, 2003

 

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

     Initial    Initial    Initial    Initial



--------------------------------------------------------------------------------

SECOND AMENDMENT TO OFFICE LEASE (Continued)

 

Landlord and Tenant agree that even if the rentable or usable area of the
Premises and/or the total Building area are later determined to be more or less
than the figures stated herein, for all purposes of the Lease, except for the
calculation of Base Rent, the figures stated herein shall be conclusively deemed
to be the actual rentable or usable area of the Premises, as the case may be.

 

5. Temporary Space. Tenant shall have the right to occupy temporary space
consisting of up to an aggregate of one (1) full floor in the Building during
the construction of improvements in the Premises (“Temporary Space”) as
specified in Section 6, below. Such temporary possession of the Temporary Space
shall be upon all the same terms and conditions as are contained in the Lease,
as amended hereby, except that (a) Tenant shall be permitted to occupy the
Temporary Space for a period commencing on the date Landlord delivers the
Temporary Space to Tenant (“Temporary Space Delivery Date”) and ending nine (9)
months thereafter (“Temporary Space Period”); (b) Tenant shall not be obligated
to pay Landlord Base Rent or Additional Rent for the Temporary Space during the
Temporary Space Period; (c) if Tenant fails to timely vacate the Temporary Space
after the expiration of the Temporary Space Period, (i) Tenant’s occupancy shall
be on a month-to month basis terminable by either party upon thirty (30) day’s
prior written notice; and (ii) the Base Rent payable by Tenant for the Temporary
Space shall be equal the base rental rate then being paid by Tenant for the
Premises multiplied by the number of rentable square feet in the Temporary
Space, provided however if Tenant continues to occupy the Temporary Space more
than sixty (60) days after the expiration of the Temporary Space Period, the
Base Rent for the Temporary Space shall increase by 150% per day for each day
that Tenant thereafter continues to occupy the Temporary Space. If Tenant fails
to deliver possession of the Temporary Space to Landlord within ninety (90) days
after the expiration of the Temporary Space Period, then the Temporary Space
shall be added to the definition of the Premises, and the Base Rent, Tenant’s
Building Share and Tenant’s Common Area Share shall be appropriately increased
on an equal pro rata basis as for the Premises, and Tenant shall thereafter
retain the right to possession of and obligation to pay Rent on both the
Premises and the Temporary Space for the remainder of the initial Term.

 

6. Construction of the Improvements.

 

(a) Tenant Improvements. The contractor constructing the Improvements (as such
term is defined in Exhibit A attached hereto) in the Premises shall be selected
pursuant to a procedure whereby the Final Plans and Specifications (as such term
is defined in Exhibit A attached hereto and incorporated herein by this
reference) are submitted to a contractor selected by Landlord (which may or may
not be P.L.E. Builders, Inc.) and any three (3) of the general contractors
selected by Tenant and subject to Landlord’s prior written approval
(collectively, the “Approved Contractors”), who shall be requested to each
submit to Landlord and to Tenant a sealed fixed price contract bid to construct
the Improvements designated on the final Plans and Specifications on bid forms
reasonably approved by Landlord Tenant shall select one of the Approved
Contractors to construct the Improvements, it being expressly understood and
agreed that Tenant shall not be required to select the lowest price bidder. Each
bid from the contractors shall specify any allowances for exclusions and shall
further provide that said bids are without overtime premiums or bonuses
necessary to complete the Improvements in accordance with the terms hereof. The
contractor selected shall construct the Improvements in the Premises in
accordance with Exhibit A attached hereto and made a part hereof. The schedule
for pre-construction tasks (including selection of the architect and general
contractor) and construction of the Improvements shall be in accordance with the
construction schedule set forth on Schedule 2 to Exhibit A attached hereto and
made a part hereof (“Construction Schedule”). All Improvements shall be
constructed in material compliance with all Laws (including, without limitation,
all laws pertaining to fire-life safety and the Americans with Disabilities Act
of 1990, as amended (“ADA”), at Tenant’s sole cost and expense, which cost may
be deducted from the Allowance (as defined on Exhibit A). The foregoing
requirement shall not in any way limit any of Landlord’s obligations under
Section 6(b) of this Second Amendment. Notwithstanding any contrary provision of
the Lease, Tenant shall have no obligation to remove any of the Improvements,
including any built-in or systems furniture, unless, solely with respect to an
Extraordinary Improvement (as hereinafter defined), at the time Landlord reviews
the final Plans and Specifications Landlord delivers notice to Tenant
identifying one or more Extraordinary Improvements that Landlord will require to
be removed upon the expiration or earlier termination of the Lease (or with
respect to any space that is surrendered by Tenant in connection with a
permitted contraction of space, upon the effective date of such contraction), at
Tenant’s expense. As used herein, an “Extraordinary Improvement” shall mean any
raised flooring, interior stairwell, vaults, special fire suppression or
security systems, any uninterruptible power supply system or similar power
supply back up system. Landlord waives any right to require that Tenant, upon
the expiration or earlier termination of the Lease (or with respect to any space
that is surrendered by Tenant in connection with a permitted contraction of
space, upon the effective date of such contraction), remove any of improvements
existing in the Premises as of the date this Second Amendment is executed.

 

(b) Common Area Upgrades. Landlord shall (i) cause the Common Areas of the
Building to be in material compliance with all Laws; (ii) cause any restrooms in
the Premises to be in material compliance with the ADA; (iii) cause the Building
and the Premises to be free of any Hazardous Materials which are required to be
removed by law as of the date construction of the Improvements are completed
(collectively, “Landlord’s Work”), in each case as of the date construction of
the Tenant Improvements are completed and at Landlord’s sole cost, provided that
the first one dollar ($1.00) per each rentable square foot of cost associated
with the portions of Landlord’s Work consisting of restroom renovations,
vertical riser expenditures for fire and life safety improvements and Building
security systems shall be deducted from the Tenant Improvement Allowance.
Landlord’s Work shall be substantially completed on or before the dates
specified in the Construction Schedule.

 

2

 

Warner Center III\Health Net\JS\December 22, 2003

 

   /s/ Illegible


--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

     Initial    Initial    Initial    Initial



--------------------------------------------------------------------------------

SECOND AMENDMENT TO OFFICE LEASE (Continued)

 

7. Parking. Notwithstanding any provision of the Lease that may be to the
contrary, for the entire calendar year of 2004 Tenant shall be entitled to a
full abatement of any charges for all Tenant parking passes up to an amount
equal to four (4) parking passes for every 1,000 useable square feet of the
Premises.

 

8. Notices. All Notices to Tenant under Section 19.5 of the Lease shall be
addressed to: Health Net, Inc., 21650 Oxnard Street, Suite 2100, Woodland Hills,
California 91367, Attn: Property Manager, with a copy to: Health Net, Inc., Post
Office Box 2470, Rancho Cordova, California, 95741-2470, Attention: Director of
Real Estate.

 

9. Acceptance of Premises; Landlord’s Representation and Warranty.

 

(a) Tenant acknowledges that it has been in possession of the Premises for over
five (5) years, and, to Tenant’s actual, current knowledge, has no claim against
Landlord in connection with the Premises or the Lease. Tenant has made its own
inspection of and inquiries regarding the Premises, which are already improved.
Therefore, Tenant accepts the Premises in their “as-is” condition, provided,
however, that nothing in this Second Amendment is intended to (x) relieve
Landlord of Landlord’s maintenance and repair obligations under the Lease, or
(y) make Tenant responsible for the correction of any latent defects. Tenant
further acknowledges that Landlord has made no currently effective
representation or warranty, express or implied regarding the condition,
suitability or usability of the Premises or the Building for the purposes
intended by Tenant, except as provided in the Lease.

 

(b) As a material inducement for Tenant to enter into this Second Amendment,
Landlord hereby represents, warrants and covenants to Tenant that (i) to
Landlord’s actual, current knowledge, as of the date of this Second Amendment,
Landlord is in material compliance with all terms, covenants and conditions of
the Lease in all material respects and that there are no material breaches or
defaults under the Lease by Tenant or Landlord, and (ii) Landlord knows of no
events or circumstances which, given the passage of time, would constitute a
default under the Lease by either Tenant or Landlord, and (iii) Landlord hereby
waives and releases Tenant from any claim (1) arising or accruing during the
Term of this Second Amendment based in whole or in part upon the increase in the
Rentable Area of the Premises as referenced in Section 4 of this Second
Amendment or (2) arising prior to the date of this Second Amendment (including,
without limitation, any obligation to pay Direct Expenses, overtime HVAC,
parking charges or other additional rent arising during or prior to the calendar
year 2002).

 

10. Warranty of Authority. If Landlord or Tenant signs as a corporation, limited
liability company or a partnership, each of the persons executing this Second
Amendment on behalf of Landlord or Tenant hereby covenants and warrants that the
applicable entity executing herein below is a duly authorized and existing
entity that is qualified to do business in California; that the person(s)
signing on behalf of either Landlord or Tenant have full right and authority to
enter into this Second Amendment; and that each and every person signing on
behalf of either Landlord or Tenant are authorized in writing to do so.

 

If either signatory hereto is a corporation, the person(s) executing on behalf
of said entity shall affix the appropriate corporate seal to each area in the
document where request therefor is noted, and the other party shall be entitled
to conclusively presume that by doing so the entity for which said corporate
seal has been affixed is attesting to and ratifying this Second Amendment.

 

11. Broker Representation. Landlord and Tenant represent to one another that it
has dealt with no broker in connection with this Second Amendment other than
Douglas, Emmett and Company and Cushman and Wakefield of California, Inc.
Landlord and Tenant shall hold one another harmless from and against any and all
liability, loss, damage, expense, claim, action, demand, suit or obligation
arising out of or relating to a breach by the indemnifying party of such
representation. Landlord agrees to pay all commissions due to the brokers listed
above created by Tenant’s execution of this Second Amendment.

 

12. Confidentiality. Landlord and Tenant agree that, until one (1) year after
the date this Second Amendment is executed by Landlord and Tenant, the covenants
and provisions of this Second Amendment pertaining to the economic terms of this
Second Amendment shall not be divulged to anyone not directly involved in the
management, administration, ownership, lending against, or subleasing of the
Premises, other than Tenant’s or Landlord’s counsel-of-record or leasing or
sub-leasing broker of record or any person assisting Tenant in the performance
of Tenant’s obligations under this Second Amendment (including, without
limitation, accountants, architects, and contractors).

 

13. Disclosure. Landlord and Tenant acknowledge that principals of Landlord have
a financial interest in Douglas Emmett Realty Advisors, Douglas Emmett and
Company, and P.L.E. Builders.

 

14. Governing Law. The provisions of this Second Amendment shall be governed by
the laws of the State of California.

 

15. Reaffirmation. Landlord and Tenant acknowledge and agree that the Lease, as
amended herein, constitutes the entire agreement by and between Landlord and
Tenant relating to the Premises, and supersedes any and all other agreements
written or oral between the parties hereto. Furthermore, except as modified
herein, all other covenants and provisions of the Lease shall remain unmodified
and in full force and effect.

 

16. Lender Consent. Landlord hereby represents, warrants and covenants that
SunAmerica Life Insurance Company, an Arizona corporation (“Lender”), as
beneficiary under a first-lien Deed of Trust, Security Agreement, Fixture
Filing, Financing Statement and Assignment of Leases and Rents dated September
10, 2002 encumbering the Project, has consented to Landlord and Tenant entering
into this Second Amendment and Lender has agreed that (a) the terms of that
certain Subordination, Non-Disturbance and Attornment Agreement by and among
Tenant (then known as Foundation Health

 

3

 

Warner Center III\Health Net\JS\December 22, 2003

 

   /s/ Illegible


--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

     Initial    Initial    Initial    Initial



--------------------------------------------------------------------------------

SECOND AMENDMENT TO OFFICE LEASE (Continued)

 

Systems, Inc.), Landlord and Lender dated October 16, 2002 (“Original SNDA”)
apply to the Lease as amended hereby and (b) that “offsets” as such term is used
in Section 3(iii) of the Original SNDA shall include, without limitation, the
Tenant’s right to any unpaid tenant improvement allowance in accordance with
this Second Amendment. Landlord shall cause Lender to deliver such consent and
acknowledgment regarding the Original SNDA in a writing signed by Lender
(“Lender Consent”) and Landlord agrees that receipt by Tenant of the Lender
Consent shall be a condition precedent to the Tenant’s obligations under this
Second Amendment.

 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this document as of
the day and year written below.

 

LANDLORD:

DOUGLAS EMMETT REALTY FUND 2000,

a California limited partnership

     

TENANT:

HEALTH NET, INC.,

a Delaware corporation

By:

 

DOUGLAS, EMMETT AND COMPANY,

a California corporation,

its agent

      By:  

/s/ Dennis Bell

               

--------------------------------------------------------------------------------

             

Name:

 

Illegible

               

Title:

 

Vice President

   

By:

 

/s/ Michael J. Means

                   

--------------------------------------------------------------------------------

                   

Michael J. Means, Vice President

      By:  

/s/ Linda Salzman

--------------------------------------------------------------------------------

Dated:

     

12/23/03

     

Name:

 

Illegible

               

Title:

 

Sr.Vice President

               

Dated:

 

12/23/03

 

4

 

Warner Center III\Health Net\JS\December 22, 2003

 

   /s/ Illegible


--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

     Initial    Initial    Initial    Initial